Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 1 of 263 PageID #: 9839


                                                                                                                   3386


    1                                 UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK
    2
         - - - - - - - - - - - - -                        X
    3
        UNITED STATES OF AMERICA,                         :      18-CR-204(NGG)
    4
                          Plaintiff ,                     :
    5                                                            United States Courthouse
                    -against-                             :      Brooklyn, New York
    6
        KEITH RANIERE, et al.,                            :
    7                                                            June 5, 2019, Tuesday
                          Defendant.                      :      9:30 a.m.
    8
         - - - - - - - - - - - -                          X
    9
                                     TRANSCRIPT OF TRIAL
  10                       BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
                           UNITED STATES DISTRICT JUDGE, and a jury.
  11
        APPEARANCES:
  12
        For the Government:                               RICHARD P. DONOGHUE
  13                                                      United States Attorney
                                                          BY: MOIRA K. PENZA
  14                                                          TANYA HAJJAR
                                                              MARK LESKO
  15                                                      Assistant United States Attorneys
                                                          271 Cadman Plaza East
  16                                                      Brooklyn, New York 11201

  17    For the Defendant:                                BRAFMAN & ASSOCIATES, P.C.
                                                          767 Third Avenue
  18                                                      New York, New York 10017
                                                          BY: MARC A. AGNIFILO, ESQ.
  19                                                          TENY ROSE GERAGOS

  20                                                      DEROHANNESIAN & DEROHANNESIAN
                                                          677 Broadway
  21                                                      Albany, New York 12207
                                                          BY: PAUL DerOHANNESIAN, II, ESQ.
  22                                                           DANIELLE R. SMITH, ESQ.

  23    Court Reporter:               Michele D. Lucchese, RPR, CRR
                                      Official Court Reporter
  24                                  E-mail: MLuccheseEDNY@gmail.com
        P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
  25    p r o d u c e d b y C o m p u t e r- A i d e d T r a n s c r i p t i o n.




                                       MDL            RPR           CRR            CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 2 of 263 PageID #: 9840


                                      Proceedings                           3387


    1              (In open court; outside the presence of the jury.)

    2              THE COURT:     Appearances, please.

    3              MS. PENZA:     Moira Penza, Tanya Hajjar, Mark Lesko

    4   for the United States.      Good morning, Your Honor.

    5              Also at counsel table is Special Agent Michael

    6   Weniger and paralegal specialist Teri Carby.

    7              THE COURT:     Good morning.

    8              MR. AGNIFILO:     Good morning, Your Honor.      Marc

    9   Agnifilo, Teny Geragos, Paul der Ohannesian, and Danielle

  10    Smith for Keith Raniere, who is with us this morning.            Good

  11    morning, Your Honor.

  12               THE COURT:     Good morning.      Please be seated.

  13               All right.     I have a letter which was sent to me at

  14    5:00 this morning, is that right?

  15               MR. AGNIFILO:     That is us, Judge.

  16               THE COURT:     Okay.    We don't need to discuss it until

  17    we finish with the cross-examination of the current witness.

  18    We can do it then.     I can hear from the Government about these

  19    motions.

  20               And we have James Loperfido; is that right?

  21               MR. LESKO:     Yes, Your Honor.

  22               THE COURT:     Who is testifying and you have completed

  23    direct?

  24               MR. LESKO:     I did, Your Honor.

  25               THE COURT:     And now we have cross.



                            MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 3 of 263 PageID #: 9841


                                       Proceedings                         3388


    1              MR. AGNIFILO:     Yes.

    2              THE COURT:     Is the jury present?

    3              Okay, let's bring in the witness and we will have

    4   cross-examination.

    5              MR. AGNIFILO:     Very good, Your Honor.

    6              THE COURT:     Please bring in the jury.

    7              (Witness takes stand.)

    8              THE COURT:     Please be seated.

    9              (Jury enters the courtroom.)

  10               THE COURT:     Please be seated.     Good morning, members

  11    of the jury.

  12               THE JURY:      Good morning.

  13               THE COURT:     All right, at this time we will continue

  14    with the witness James Loperfido.         The direct examination has

  15    been completed.

  16               Mr. Agnifilo, you may cross-examine the witness.

  17               MR. AGNIFILO:     Thank you, Your Honor.

  18

  19

  20

  21

  22

  23

  24

  25



                            MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 4 of 263 PageID #: 9842


                            Loperfido - cross - Agnifilo                   3389


    1   JAMES LOPERFIDO,

    2         been previously sworn, was examined and testified as

    3         follows:

    4   CROSS EXAMINATION

    5   BY MR. AGNIFILO:

    6   Q     Good morning, Mr. Loperfido.

    7   A     Good morning, sir.

    8   Q     My name is Marc Agnifilo.      I represent Keith Raniere.      I

    9   am going to ask you some questions.          If I ask you a question

  10    that's not clear to you, or you don't understand it or you

  11    want me to rephrase it, just ask me to do that and I'm happy

  12    to do that, okay?

  13    A     Yes.

  14    Q     Now, you said on direct examination on Friday that Keith

  15    was, in your view, the decisionmaker at NXIVM; correct?

  16    A     Yes, sir.

  17    Q     All right.    And you understood he created the NXIVM

  18    curriculum; is that right?

  19    A     Yes.

  20    Q     And that he created the course materials; correct?

  21    A     Yes.

  22    Q     And the coursework?

  23    A     Yes.

  24    Q     And the modules, he created all that stuff; right?

  25    A     I believe so.



                            MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 5 of 263 PageID #: 9843


                            Loperfido - cross - Agnifilo                   3390


    1   Q     So he created the intellectual content to all of the

    2   teachings in NXIVM and ESP; is that right?

    3   A     Yes.

    4   Q     And you said you worked as an accountant for NXIVM for

    5   two years, I think you said, from the end of 2004 until the

    6   end of 2006; is that correct?

    7   A     I believe so.    I'm not positive, but I believe it's close

    8   to that.

    9   Q     Around that period of time; right?

  10    A     Yes, sir.

  11    Q     And you met with Keith Raniere one or two times?

  12    A     Twice.

  13    Q     Okay.    In the entire time that you were working at NXIVM

  14    you met with him on two occasions; is that right?

  15    A     Yes, sir.

  16    Q     How many times did you meet with Keith Raniere to discuss

  17    the accounting work that NXIVM did?

  18    A     Never.

  19    Q     How many times did you meet with Keith Raniere to talk

  20    about the different businesses that NXIVM would create?

  21    A     I don't believe I did.

  22    Q     And I think you said on direct examination you met with

  23    him once because there was some talk of an investment in gold

  24    of some sort.     Do I have that; right?

  25    A     Yes.



                            MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 6 of 263 PageID #: 9844


                            Loperfido - cross - Agnifilo                   3391


    1   Q     Okay.    Just describe to the jury very briefly what you

    2   recall about that.

    3   A     It was a meeting in a home in north of Albany and it was

    4   a large meeting with a presenter that was talking about an

    5   investment in metals, I believe it was called.

    6   Q     Okay.    And do you remember the other -- so that's one of

    7   the two times you met with Keith?

    8   A     Yes, sir.

    9   Q     Do you remember the other time?

  10    A     It was a few days later.

  11    Q     Okay.

  12    A     In the same building and to -- I don't remember the whole

  13    conversation, but part of it was about the meeting a few

  14    nights before.

  15    Q     Okay.    So other than these two meetings within a few days

  16    of each other, you never met with or spoke to Keith Raniere,

  17    fair to say?

  18    A     Yes.

  19    Q     The person you dealt with mostly was Kathy Russell;

  20    correct?

  21    A     Yes.

  22    Q     And Kathy Russell was the bookkeeper at NXIVM?

  23    A     The accountant, yes.

  24    Q     Or the accountant.     And in your view, she was an honest

  25    and thorough accountant; correct?



                            MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 7 of 263 PageID #: 9845


                            Loperfido - cross - Agnifilo                   3392


    1   A     She was a thorough accountant, yes.

    2   Q     Now, you didn't say honest.      I said honest and thorough

    3   and you said thorough.      Did you have a view that she wasn't

    4   honest?

    5   A     Yes.

    6   Q     Now, you said -- do you remember telling the FBI that she

    7   was the best bookkeeper that you ever worked with?

    8   A     Yes.

    9   Q     When you told the FBI she was the best bookkeeper you

  10    ever worked with, what do you mean?

  11    A     She was very thorough, her working papers were excellent.

  12    When I asked for something, it may have taken a while to get

  13    it, but when she brought it to me they were thorough, they

  14    were good working papers.

  15    Q     Okay.   And just tell the jury what you mean by working

  16    papers?   What are working papers?

  17    A     Worker papers are -- it's the base information that you

  18    use before you start the accounting process.

  19    Q     Okay.   So what types of information would be among the

  20    working papers?

  21    A     I would ask her to proof-out a line item for me in a

  22    profit and loss statement that she had prepared and she would

  23    present the documents to me and the paperwork to proof-out

  24    that line.

  25    Q     What sort of documents would she present to you when you



                            MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 8 of 263 PageID #: 9846


                            Loperfido - cross - Agnifilo                   3393


    1   are asking for a profit and loss statement?

    2   A     Everything from bills to a ledger sheet.

    3   Q     Okay.   And she kept good records, meticulous records, I

    4   think you said; correct?

    5   A     Yes, sir.

    6   Q     She always had the backup document at the ready; correct?

    7   A     Whenever I asked for it, yes.

    8   Q     Sometimes in your business, when you work with companies,

    9   you don't get the backup document so quickly; correct?

  10    A     Yes, sir.

  11    Q     But that was never the case with Kathy Russell, she

  12    always gave you the backup documents when you asked for them;

  13    correct?

  14    A     I believe that's correct.

  15    Q     All right.   I think you talked at one point on direct

  16    examination that there was a task force to research different

  17    tax issues.    Am I right about that?

  18    A     Not just tax issues, but, yes, you are right about that.

  19    Q     So what else did the task force look into?

  20    A     Structure, business structure, how to handle particular

  21    issues.    One in particular was what we talked about last week

  22    which was the large loss in the market.

  23    Q     And you are talking about a commodities investment?

  24    A     Yes, sir.

  25    Q     Did you have any direct involvement in that investment?



                            MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 9 of 263 PageID #: 9847


                            Loperfido - cross - Agnifilo                   3394


    1   A     No, sir.

    2   Q     All right.   So when you testified on direct examination

    3   on Friday about it, is it fair to say you were testifying

    4   about what you had heard from different people?

    5   A     That's correct.

    6   Q     And none of what you testified to about this investment

    7   on Friday was anything you yourself saw; correct?

    8   A     That's correct.

    9   Q     Or conversations that you yourself were involved in with

  10    the people making the investments?

  11    A     That's correct, yes.

  12    Q     So really what you were doing is you were telling the

  13    Court and the jury things that you had heard from other

  14    people; right?

  15    A     In this regard, yes.

  16    Q     Now, on this task force were a number of people in

  17    addition to yourself, fair to say?

  18    A     Yes, sir.

  19    Q     One of the people on this task force was Joe O'Hara?

  20    A     Correct.

  21    Q     Just tell us very briefly, who is Joe O'Hara?

  22    A     Joe O'Hara was an attorney/consultant/businessman in the

  23    Albany area.

  24    Q     All right.   How long have you known Mr. O'Hara?

  25    A     Since probably around 2000.      Around the year 2000.



                            MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 10 of 263 PageID #: 9848


                             Loperfido - cross - Agnifilo                   3395


    1   Q     How did you meet him?

    2   A     I met him through another client.

    3   Q     And Mr. O'Hara provided legal services as a lawyer for

    4   NXIVM; correct?

    5   A     I can't answer that.      I know he provided services; I'm

    6   not so sure there were always legal services.

    7   Q     So when you say you were not sure there were legal

    8   services, are you suggesting that they were illegal services

    9   or that they were non-legal services?

   10   A     Non-legal services.

   11   Q     So, in other words -- I just want to understand your

   12   answer; you are not saying that he was providing illegal

   13   services to NXIVM; you're saying that, even as a lawyer, he

   14   was providing services to NXIVM that might not have been the

   15   typical thing that a lawyer would provide?

   16   A     Yes.

   17   Q     Okay.   Now what sort of services would he provide?

   18   A     Everything under the sun, I believe.        Mostly of a

   19   business consulting nature.

   20   Q     Okay.   Now, was he licensed to practice in New York?

   21   A     I don't know.

   22   Q     Okay.   Did you ever have that conversation with him?

   23   A     No.

   24   Q     Did you ever have that conversation with anyone else?

   25   A     Yes.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 11 of 263 PageID #: 9849


                             Loperfido - cross - Agnifilo                   3396


    1   Q     Who did you have that conversation with?

    2                MR. LESKO:    Objection.

    3   Q     You have to wait.

    4                THE COURT:    You can answer that question.

    5   A     I'm pretty -- I don't know who I did, but I think Nancy

    6   Salzman told me that he was not --

    7                THE COURT:    Don't tell me.

    8                MR. AGNIFILO:   Let me ask a different question just

    9   so it's focused.

   10                THE COURT:    Yes.

   11   Q     Without getting into what anybody said to you -- which I

   12   am not asking you --

   13   A     I'm sorry.

   14   Q     That's all right.

   15                Did you have conversations with other people, just

   16   yes or no did you, about whether Joe O'Hara was licensed to

   17   practice law in New York?

   18   A     Yes.

   19   Q     Who did you have that conversation with, not getting into

   20   what anyone might have told you?

   21   A     Ms. Salzman.

   22   Q     Anyone else?

   23   A     Possibly.

   24   Q     And do you recall when you would have had that

   25   conversation with Ms. Salzman?



                             MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 12 of 263 PageID #: 9850


                             Loperfido - cross - Agnifilo                   3397


    1   A     Towards the end of my relationship with NXIVM.

    2   Q     Now, Mr. O'Hara is the one who brought you in to work at

    3   NXIVM; correct?

    4   A     Yes, sir.

    5   Q     Just tell us a little bit about how that happened.

    6   A     I was his accountant as well and he had asked me if I was

    7   interested in a new client that he had that needed -- that

    8   needed services, accounting and business consulting services.

    9   Q     Okay.   Now, Mr. O'Hara, do you know if Mr. O'Hara was

   10   licensed to practice law in the District of Columbia?

   11   A     Don't know.

   12   Q     Now, the -- and he was enthusiastic about NXIVM when he

   13   was asking you to come on to do accounting work; correct?

   14   A     Yes, sir.

   15   Q     And you did come on to do accounting work?

   16   A     Yes, sir.

   17   Q     And the person -- I think we talked about this, you

   18   worked mostly with Kathy Russell; is that the person you had

   19   the most contact with?

   20   A     Yes.

   21   Q     And Kathy Russell was a member of this task force as

   22   well; correct?

   23   A     Yes.

   24   Q     Was Keith Raniere a member of this task force?

   25   A     No.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 13 of 263 PageID #: 9851


                             Loperfido - cross - Agnifilo                   3398


    1                Well, can I take -- take no back?

    2   Q     Go ahead.    Please.

    3   A     In a way he was; Kathy couldn't make a decision without

    4   talking to Keith first.      So we would have a meeting on a

    5   Friday and Kathy would say, well, I'll need to talk to Keith

    6   about this and at our next meeting we will discuss this

    7   further.

    8   Q     All right.    One of the issues I think you said that you

    9   discussed was this issue of whether NXIVM had a connection to

   10   the State of Washington; correct?

   11   A     Yes.

   12   Q     That's one of the things that you talked about on direct

   13   examination, do you remember that?

   14   A     Yes.

   15   Q     Was the issue that Washington, the State of Washington,

   16   has a value-added tax?       Do you remember that being the issue?

   17   A     Yes, sir.

   18   Q     Just explain to the jury, very briefly, what is a

   19   value-added tax?

   20                MR. LESKO:    Objection.

   21                THE COURT:    You may answer that.

   22   A     It's a different type of tax based on -- based on assets.

   23   I don't remember the formula anymore in Washington, but for

   24   the most part it's based on assets.           It's sort of like a sales

   25   tax that we would have in New York State.



                             MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 14 of 263 PageID #: 9852


                             Loperfido - cross - Agnifilo                   3399


    1   Q     All right, and were you involved in trying to solve

    2   whatever the tax issue was with the State of Washington?

    3   A     Yes, sir.    The issue was where was the cash register,

    4   where was the income taken, where was the money for the work

    5   performed in the State of Washington, where was it actually

    6   transacted.

    7   Q     Right.   So tell me if this is right:       Part of the issue

    8   was does NXIVM, the business, have a sufficient presence in

    9   the State of Washington to be subject to this value-added tax

   10   in the State of Washington.

   11   A     Part of it.

   12   Q     So part of the issue was trying to figure out what -- at

   13   the time, classes were being offered in the State of

   14   Washington; correct?

   15   A     I believe so, yes.

   16   Q     And so the issue was whether the mere fact that NXIVM

   17   classes were being offered in Washington caused NXIVM to be

   18   subject to the State of Washington value-added tax, in a

   19   nutshell, fair to say?

   20   A     Yes.

   21   Q     And you attempted to deal with this issue in a legal and

   22   appropriate way; correct?

   23   A     Yes.

   24   Q     And NXIVM would bring in different professionals to deal

   25   with different legal and accounting issues that they had, fair



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 15 of 263 PageID #: 9853


                              Loperfido - cross - Agnifilo                  3400


    1   to say?

    2   A      Yes.

    3   Q      And you were dealing with them for the period of time you

    4   were there; right?

    5   A      Yes.

    6   Q      Okay.    Is there someone named Richard Mays?

    7                  Do you remember who that is?

    8   A      No.

    9   Q      Do you remember him dealing with the Washington issue at

   10   all?

   11   A      I'm sorry.

   12   Q      That's fine.

   13                  Now, did you yourself, in regard to any work that

   14   you did for this task force, you yourself, did you ever report

   15   back to Keith on anything?

   16   A      I don't believe so, no.

   17   Q      All right.    And in terms of you yourself, did Keith ever

   18   tell you -- other than the two meetings you talked about five

   19   minutes ago, ever tell you he wanted you to do a certain thing

   20   or not do a certain thing in terms of accounting or finances

   21   in any way?

   22   A      Directly to me?

   23   Q      Yeah, directly to you.

   24   A      No.

   25   Q      Now, you were paid on an hourly basis for your accounting



                              MDL     RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 16 of 263 PageID #: 9854


                              Loperfido - cross - Agnifilo                  3401


    1   work?

    2   A       Yes, sir.

    3   Q       And you were well paid, fair to say?

    4   A       Yes.

    5   Q       In terms of the hourly rate that you were paid, you were

    6   paid more than your typical hourly rate for work of this type,

    7   fair to say?

    8   A       A little more, yes.

    9   Q       I think you said on direct examination that you took the

   10   five-day intensive; correct?

   11   A       Yes, sir.

   12   Q       I think you said that you also found it useful or

   13   enjoyable, something along those lines?

   14   A       I did.

   15   Q       Just tell us very briefly what was useful or enjoyable

   16   about it?

   17   A       The five-day dealt with -- it's a long time ago, but the

   18   five-day dealt with your place in the universe and how you

   19   relate to people and how you understand people.

   20   Q       And how was that useful or insightful for you?

   21   A       For me, it helped to put things in a perspective in how I

   22   relate to people and how I understand what they're saying to

   23   me.

   24   Q       Okay.    And you went on to take the 11-day intensive;

   25   correct?



                              MDL     RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 17 of 263 PageID #: 9855


                             Loperfido - cross - Agnifilo                   3402


    1   A     Yes.

    2   Q     And you found that useful as well; correct?

    3   A     Yes.

    4   Q     What was different about the 11-day intensive from the

    5   five-day intensive?

    6   A     I don't know.

    7   Q     All right.    Do you remember what specifically you found

    8   useful or enjoyable or insightful about the 11-day intensive?

    9   A     Well, I think it brought home a few things; one is the

   10   idea of consistency as a basis of integrity.           I think it

   11   talked about the need to gather data before you jump to

   12   conclusions.    There are many things.       How you deal with things

   13   like being on the stand right now.

   14   Q     I'm glad -- sorry.

   15                And after the five-day intensive and the 11-day

   16   intensive, you decided to not take any more courses; correct?

   17   A     Yes.

   18   Q     And that was a decision that you made; correct?

   19   A     Yes.

   20   Q     And you didn't take any more courses?

   21   A     No.

   22   Q     Because you didn't want to?

   23   A     That's correct.

   24   Q     Were you encouraged to take more courses?

   25   A     Yes.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 18 of 263 PageID #: 9856


                              Loperfido - cross - Agnifilo                  3403


    1   Q      How were you encouraged?

    2   A      Pretty much daily.

    3   Q      Okay.    Tell us what people said.

    4   A      I can't remember words, but there was a lot -- there was

    5   pressure, daily pressure to get more involved, to move to

    6   Albany and to be part of this life-learning program that was

    7   ESP, NXIVM.

    8   Q      Now, you used the term pressure.      Did anyone ever

    9   threaten you?

   10   A      Of course not, no.

   11   Q      Did anyone ever force you?

   12   A      Possibly.

   13   Q      And what do you mean by possibly?

   14   A      If I was going to stay with NXIVM as their accountant, I

   15   needed to get more involved.

   16   Q      But you didn't take more courses and you did stay with

   17   NXIVM as their accountant?

   18   A      Not really, no.

   19   Q      When did you take the 11-day, do you remember when it

   20   was?

   21   A      No.

   22   Q      You weren't fired because you wouldn't take more courses;

   23   right?

   24   A      No.   I don't know why I was fired to this day, but I was.

   25                  MR. AGNIFILO:   Your Honor, can we have a brief



                              MDL      RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 19 of 263 PageID #: 9857


                             Loperfido - cross - Agnifilo                   3404


    1   sidebar?

    2               THE COURT:     All right.

    3               (Sidebar held outside the hearing of the jury.)

    4               (Continued on the next page.)

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 20 of 263 PageID #: 9858


                        Sidebar Sealed by Order of the Court                3405


    1               (The following occurred at sidebar.)

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 21 of 263 PageID #: 9859


                        Sidebar Sealed by Order of the Court                3406


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 22 of 263 PageID #: 9860


                        Sidebar Sealed by Order of the Court                3407


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 23 of 263 PageID #: 9861


                        Sidebar Sealed by Order of the Court                3408


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13               (Sidebar concluded.)

   14               (Continued on the following page.)

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 24 of 263 PageID #: 9862


                             Loperfido - cross - Agnifilo                   3409


    1                THE COURT:    We are ready.

    2   BY MR. AGNIFILO:

    3   Q      Mr. Loperfido, no one at NXIVM ever said to you if you

    4   didn't take more classes you would be fired or they wouldn't

    5   use your services anymore, no one ever said that to you;

    6   correct?

    7   A      That's a good question.      I'm not sure if they did or not,

    8   but probably not.

    9   Q      You don't remember anyone ever saying to you if you don't

   10   take more classes, Mr. Loperfido, we are going to fire you, we

   11   are not going to use you any more?

   12   A      They never used those words, no, sir.

   13   Q      You don't remember anyone ever saying that to you; right?

   14   A      No.

   15   Q      When you worked in the NXIVM offices, you worked in or

   16   outside of the accounting office?

   17   A      Yes, sir.

   18   Q      Who else worked in the accounting office other than Kathy

   19   Russell?

   20   A      There were a few part-time people.       I don't know who they

   21   are.

   22   Q      All right.   And part of the work you would do is you

   23   would do income tax returns for various of the companies;

   24   correct?

   25   A      Part of it, yes, sir.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 25 of 263 PageID #: 9863


                             Loperfido - cross - Agnifilo                   3410


    1   Q     And I think you did some income tax returns for

    2   individuals, you said?

    3   A     Yes.

    4   Q     And one of them was Pam Cafritz?

    5   A     Yes, I believe so.

    6   Q     All right.    And you understood Pam Cafritz came from

    7   somewhat of a wealthy family; correct?

    8   A     Yes.

    9   Q     And you did tax returns for Nancy Salzman; correct?

   10   A     Yes.

   11   Q     Okay.    And I think you said that, at different points,

   12   companies failed -- were not filing returns, do you remember

   13   saying that?

   14   A     Yes, sir.

   15   Q     Do you know if those companies made income?

   16   A     I can't tell you.       I don't remember.

   17   Q     So your testimony on direct examination was not, if I

   18   understand you right, that these companies owed income and,

   19   while they owed income, they didn't file tax returns; that was

   20   not your testimony?

   21   A     I think you mean --

   22                 THE COURT:   Excuse me.    Owed income?

   23                 MR. AGNIFILO:    Income.

   24                 THE COURT:   What does it mean, owed income?

   25                 MR. AGNIFILO:    No, I'm sorry, that they had income.



                             MDL       RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 26 of 263 PageID #: 9864


                             Loperfido - cross - Agnifilo                   3411


    1   Had income -- realized income.

    2                Let me ask a different question.

    3                THE COURT:    Yes.   Please clarify that.

    4                MR. AGNIFILO:   Yeah, yeah, yeah.

    5   Q     So it was never the case, as far as you can recall, that

    6   a company that realized income, that had income, did not pay

    7   taxes?

    8   A     The preparation of the returns really had nothing to do

    9   with the tax owed.     It had to do with the need to file the

   10   return.

   11   Q     Now there are two separate issues; there is -- one is the

   12   need to file the return.      I understand that, but that's not

   13   what I am asking.

   14   A     I misunderstood.

   15   Q     That's okay.    I'm asking for any of the companies that

   16   did not file a return, did that same company realize or have

   17   income that tax year?

   18   A     I just don't remember.

   19   Q     Now, you said that you created a number of different

   20   companies.    NXIVM had a number of different companies; right?

   21   A     Yes, sir, uh-hum.

   22   Q     And you said this is related for reasons, it can reduce

   23   the overall tax; correct?

   24   A     In some cases surely, yes.

   25   Q     And this is a common thing that many businesses do;



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 27 of 263 PageID #: 9865


                             Loperfido - cross - Agnifilo                   3412


    1   correct?

    2   A     Most definitely, yes.

    3   Q     And there's nothing wrong with creating different

    4   companies to minimize your tax indebtedness; right?

    5   A     That's correct.

    6   Q     The way that the tax code works is the tax code will

    7   actually allow, under certain circumstances, companies to pay

    8   less tax depending on how many companies there are and what

    9   they do; correct?

   10   A     Yes.

   11   Q     And NXIVM took advantage of these provisions in the tax

   12   code; correct?

   13   A     I believe so.

   14   Q     Now, I think you testified that Joe O'Hara got a $2

   15   million dollar loan from the Bronfmans?

   16   A     Yes.   Bronfmans.

   17   Q     And O'Hara, you said was a lawyer; correct?

   18   A     I believe so.

   19   Q     And he did work for NXIVM; correct?

   20   A     Correct.

   21   Q     And he at one point was seeking a loan, a $2 million loan

   22   from the Bronfmans while the Bronfmans were working at NXIVM;

   23   correct?

   24   A     Yes.

   25   Q     And to your knowledge, O'Hara, from time to time would



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 28 of 263 PageID #: 9866


                             Loperfido - cross - Agnifilo                   3413


    1   provide services to the Bronfmans and others at NXIVM;

    2   correct?

    3   A     I don't know if he provided services to the Bronfmans; he

    4   did definitely to NXIVM.

    5   Q     And he provided legal services to -- he provided services

    6   to NXIVM at a time when both Bronfmans were working at NXIVM;

    7   correct?

    8   A     Yes.

    9   Q     And the money loaned to Mr. O'Hara was supposed to be

   10   used for a vineyard?

   11   A     I'm not sure what all the money was used for; some of it

   12   was to be used it for a vineyard, yes, for land development.

   13   Q     And Mr. O'Hara got the $2 million?

   14   A     Yes.

   15   Q     And then he didn't pay it back?

   16   A     I don't know that.

   17   Q     Do you know if he paid any of it back?

   18   A     I don't know.

   19   Q     You were deposed on two different occasions in connection

   20   with this lawsuit; correct?

   21   A     Yes.

   22   Q     When you were deposed, do you remember sitting with

   23   Kristin Keeffe?

   24   A     Yes, she was at one of the -- the second deposition.

   25   Q     Just tell us, who is Kristin Keeffe?



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 29 of 263 PageID #: 9867


                             Loperfido - cross - Agnifilo                   3414


    1   A     She works at NXIVM.

    2   Q     And what does she do?

    3   A     Don't know.

    4   Q     And why was she at your deposition?

    5   A     I don't know that either.

    6   Q     So she was physically present at your deposition?

    7   A     I don't remember if she was in the room or not, but she

    8   was there.

    9   Q     Do you remember speaking to her before your deposition?

   10                MR. LESKO:    Objection.

   11                MR. AGNIFILO:   I'm not getting into the content,

   12   Judge.

   13                THE COURT:    You may answer.

   14   A     I just don't remember.        I'm sorry.

   15   Q     What sort of dealings did you have with Kristin Keeffe?

   16   A     Hardly any.

   17                MR. LESKO:    Objection.

   18                THE COURT:    Sustained.

   19   Q     Now, Mr. O'Hara said that he had collateral for the loan,

   20   right, that he was providing property in Saratoga Springs as

   21   collateral for the $2 million loan, you are aware of that?

   22   A     No, I'm not.

   23                MR. LESKO:    Objection.

   24                THE COURT:    Sustained.

   25                The jury will disregard the answer.



                             MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 30 of 263 PageID #: 9868


                             Loperfido - cross - Agnifilo                   3415


    1   Q     Do you remember having conversations with anyone about

    2   whether Mr. O'Hara committed a fraud?

    3                MR. LESKO:    Objection.

    4                THE COURT:    Sustained.

    5   Q     What involvement did you have in this loan process?

    6   A     None that I can remember.

    7   Q     None that you can remember?

    8   A     Yes, sir.

    9   Q     You continued to provide services to Mr. O'Hara

   10   throughout this period; correct?

   11   A     Yes, sir.

   12   Q     And, in fact, at one point Mr. O'Hara declared

   13   bankruptcy; correct?

   14   A     That's correct.

   15   Q     And he owed you a substantial amount of money; right?

   16   A     Yes.

   17   Q     How much?

   18   A     I don't remember, but it was a lot for me.         I remember

   19   that part.

   20   Q     And part of what happened in bankruptcy is you were

   21   thrown into the list of different creditors and, you know,

   22   were you ever paid in full?

   23                MR. LESKO:    Objection.

   24                THE COURT:    Sustained.

   25   Q     Now, what does Strategic Governmental Solutions do?



                             MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 31 of 263 PageID #: 9869


                             Loperfido - cross - Agnifilo                   3416


    1                 You talked about them on direct examination.       What

    2   do they do?

    3   A     Gee, that's a question.       They were a company set up to

    4   help school districts deal with information issues relating to

    5   students in medical history of some sort -- I'm not positive.

    6   Q     And that was one of Mr. O'Hara's companies?

    7   A     Yes, sir.

    8   Q     When was the last time you spoke to him?

    9   A     I don't -- it's been a long, long time since I actually

   10   spoke to him.

   11   Q     Now, you talked about a movie that was shown at V Week, I

   12   think in 2006, do you remember that?

   13   A     Yes, sir.

   14   Q     And you went to V Week in 2006; correct?

   15   A     I believe I did.

   16   Q     How many V Weeks did you go to?

   17   A     I think just one.

   18   Q     And did you pay to go?

   19   A     No.

   20   Q     Okay.    And why didn't you pay to go?

   21   A     I was a guest of Ms. Salzman's.

   22   Q     And I think you said on direct examination that, at this

   23   V Week, you all watched a documentary film; is that correct?

   24   A     Yes, sir.    Well, all is kind of a broad term, but there

   25   are many people who watched the documentary.



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 32 of 263 PageID #: 9870


                             Loperfido - cross - Agnifilo                   3417


    1   Q     So you and others from NXIVM watched this documentary

    2   film; correct?

    3   A     Yes, sir.

    4   Q     It was a documentary film by someone named Aaron Russo;

    5   is that right?

    6   A     I think so.

    7   Q     And Aaron Russo was involved in making movies in the

    8   '80s; correct?

    9   A     Yes.

   10   Q     Among other things, he made a movie "Trading Places" with

   11   Eddie Murphy; right?

   12   A     That's correct.

   13   Q     The documentary you showed at V Week was called "America,

   14   Freedom to Fascism"; right?

   15   A     I'm not sure, but it sounds right.

   16                (Continued on next page.)

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 33 of 263 PageID #: 9871


                              Loperfido - cross - Agnifilo                  3418


    1   EXAMINATION CONTINUES

    2   BY MR. AGNIFILO:

    3   Q      And you actually arranged to get that movie; correct?

    4   A      That's correct.

    5   Q      And you contacted something called Cinema Libre; am I

    6   saying that right?

    7   A      Probably, yeah.

    8   Q      And was this a studio?

    9   A      No, it's a distributor.

   10   Q      Okay.   And who did you -- how did you go about securing

   11   this film so you could all watch it at V Week?

   12   A      I was asked to -- I was asked to -- to get the film,

   13   and -- and I was able to secure the film, the documentary

   14   for --

   15   Q      And so you secured this documentary, right?

   16   A      Yes.

   17   Q      All right.     And at the time did you know who Aaron Russo

   18   was?

   19   A      No.

   20   Q      And you used your projection equipment, correct?

   21   A      Yes, sir.

   22   Q      Now, is this your personal projection equipment or

   23   someone else's?

   24   A      It's a non-profit that we set up in my hometown to show

   25   films outdoors and in nursing homes in and around the area.



                        SAM        OCR     RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 34 of 263 PageID #: 9872


                               Loperfido - cross - Agnifilo                 3419


    1   Q     Okay.    So you had this projection equipment at the ready?

    2   A     Yes.

    3   Q     Right?

    4                 And you brought your projection equipment to V Week,

    5   right?

    6   A     Yes, sir.

    7   Q     And you secured this film by Mr. Russo, right?

    8   A     Yes.

    9   Q     And you showed the movie to the people who were in

   10   attendance to watch the movie, correct?

   11   A     Yes.

   12   Q     And the movie was about, among other things, whether the

   13   IRS has the legal right to collect taxes, right?

   14   A     Yes.

   15   Q     And you knew what the movie was about, didn't you?

   16   A     No.

   17   Q     You didn't know what the movie was about?

   18   A     No.

   19   Q     So you arranged to get the movie from the people who have

   20   the movie, you bring your projection equipment and you,

   21   yourself, were the projector, correct?

   22   A     Yes.

   23   Q     You operated the projection equipment to show the movie

   24   that you had gotten and had delivered to V Week, right?

   25   A     Yes.



                         SAM       OCR     RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 35 of 263 PageID #: 9873


                               Loperfido - cross - Agnifilo                    3420


    1   Q     And you said that you were concerned by the content of

    2   the movie?

    3   A     Yes.

    4   Q     Did you stop the movie?

    5   A     No.

    6   Q     And you said that you wanted to have debate after the --

    7   discussion after the movie?

    8   A     Discussion, yes.

    9   Q     Okay.    Wasn't the purpose of the movie to foster debate

   10   around these issues?

   11                 MR. LESKO:   Objection.

   12                 THE COURT:   That's sustained.

   13   BY MR. AGNIFILO:

   14   Q     Why -- why did you get the movie?        You --

   15   A     I was asked to get the movie.

   16   Q     Who asked you?

   17   A     Ms. Russell.

   18   Q     And wasn't -- didn't -- weren't you involved in

   19   conversation with Ms. Russell that this would be an

   20   interesting topic of debate?

   21                 MR. LESKO:   Objection.

   22                 THE COURT:   You may answer that.

   23   A     I don't believe I did.      They asked me -- you know, it was

   24   something I did often for a number of years before that and --

   25   and having a full summer film series in a park.            I had the



                         SAM       OCR     RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 36 of 263 PageID #: 9874


                               Loperfido - redirect - Lesko                 3421


    1   ability to get the film, they asked me if I could and I did.

    2   I didn't think much more of it, other than that it was

    3   entertainment for that evening.

    4   Q     Right, but you arranged for the film -- you arranged in

    5   every manner for the film to be shown.         You got the movie,

    6   itself, correct?

    7   A     Yes.

    8   Q     You showed the movie on your projection equipment,

    9   correct?

   10   A     Yes.

   11                 MR. AGNIFILO:   Your Honor, I have nothing else at

   12   this point.     Thank you.

   13                 THE COURT:   Redirect?

   14                 MR. LESKO:   Briefly, Your Honor.

   15                 THE COURT:   All right.

   16   REDIRECT EXAMINATION

   17   BY MR. LESKO:

   18   Q     Good morning.

   19   A     Good morning.

   20   Q     I just have, I think, a couple of questions.

   21                 On cross-examination you were asked about meetings

   22   involving this large loss, this large trading loss.

   23                 Do you remember that?

   24   A     Yes, sir.

   25   Q     Okay.    So -- and I think you said you weren't involved in



                         SAM       OCR     RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 37 of 263 PageID #: 9875


                              Loperfido - redirect - Lesko                  3422


    1   the actual trade, itself, is that right?

    2   A     That's correct.

    3   Q     So what was your role with respect to that -- how large

    4   was the loss again?

    5   A     It was --

    6                MR. AGNIFILO:   Objection, Your Honor.

    7                THE COURT:   You may answer.

    8   A     It was many millions of dollars.       It was -- it was a big

    9   sum and the question was, how does -- how do the entities,

   10   whichever entity it was that it was booked under, would handle

   11   it.

   12   Q     And -- and handle it, are you talking about the tax

   13   consequences --

   14   A     Yes, sir.

   15   Q     -- of the loss?

   16   A     Yes, sir.

   17   Q     Do you know where that money originally came from?

   18   A     I was told it came from the Bronfmans.

   19   Q     And you talked about some of the helpful aspects of the

   20   intensive that you attended, on cross-examination, do you

   21   remember that?

   22   A     Yes.

   23   Q     Were there unhelpful aspects of the intensives?

   24   A     I can't -- I know there were.       I can't tell you.     I don't

   25   remember.



                        SAM       OCR      RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 38 of 263 PageID #: 9876


                               Loperfido - redirect - Lesko                 3423


    1   Q     Okay.

    2                 MR. LESKO:   No further questions, Your Honor.

    3                 THE COURT:   Anything else?

    4                 MR. AGNIFILO:   Nothing, Judge.

    5                 THE COURT:   All right, the witness is excused.      You

    6   may stand down, sir.

    7                 (Witness steps down and exits the courtroom.)

    8                 THE COURT:   Can we have a sidebar?

    9                 (Sidebar held.)

   10

   11                 (Continued on following page.)

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                         SAM       OCR     RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 39 of 263 PageID #: 9877


                       Sealed Sidebar - By Order of the Court               3424


    1               (The following sidebar occurred outside the hearing

    2   of the jury.)

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                        SAM       OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 40 of 263 PageID #: 9878


                       Sealed Sidebar - By Order of the Court               3425


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12               (Sidebar concluded.)

   13

   14               (Continued on the following page.)

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                        SAM       OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 41 of 263 PageID #: 9879


                                        Proceedings                         3426


    1               (In open court - jury present.)

    2               THE COURT:    All right, members of the jury, we have

    3   a little bit of housekeeping to do.        So rather than do it at

    4   sidebar and have you just sit here, I am going to excuse you

    5   to the jury deliberation room for a few minutes and call you

    6   back in when we have finished what we need to do.

    7               All rise for the jury.

    8               (Jury exits.)

    9               THE COURT:    Please be seated everyone.

   10               All right, I have a letter from the defense

   11   regarding some of the evidence that the Government proposes to

   12   introduce with the next witness -- who is?

   13               MS. HAJJAR:    Special Agent Maegan Rees, Your Honor.

   14               THE COURT:    Okay.   So let's go over the objections.

   15   Let's start with regard to Government Exhibit 1400.

   16               Just tell me, in a nutshell, what the objection

   17   is --

   18               MR. AGNIFILO:    Yes.

   19               THE COURT:    -- so that we have the context on the

   20   record before I hear from the Government.

   21               MR. AGNIFILO:    Right.    So the first is authenticity.

   22               I don't feel that the Government, in the absence of

   23   a witness testifying, that this person was involved in these

   24   communications can authenticate 1400 sufficiently under the

   25   Rules of Evidence.



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 42 of 263 PageID #: 9880


                                        Proceedings                           3427


    1               THE COURT:    Okay.

    2               MR. AGNIFILO:    So the first ground is authenticity.

    3               The second ground is hearsay; that many of the

    4   assertions in these written communications are assertions of

    5   fact that I believe are being offered for the truth of the

    6   facts in the statement.      We don't have the ability to

    7   cross-examine this witness.       This witness is an unsworn

    8   witness.    These are statements being offered for the truth, so

    9   the second basis is hearsay.

   10               The third is the nature, the size, the amount of the

   11   material and the nature of the material I think gives rise to

   12   a due process issue, which we raised in writing.           I do not

   13   argue, because I cannot argue under Crawford that these

   14   statements are testimonial.       They are not testimonial, but

   15   without a witness to give context -- I mean, I'm not going to

   16   get into the details.      I get into the details with certain

   17   sections in the written memorandum, you know, but these are

   18   intimate, personal communications that we don't know are

   19   intentions, daydreamings, musings, plans, and without my

   20   ability to cross-examine the person saying these things, I

   21   feel the evidence is not only unreliable under traditional

   22   Rules of Evidence standards, but also since we're talking

   23   about hundreds and hundreds of pages of these very intimate

   24   conversations without any ability to cross-examine them, I

   25   think it gives rise to a due process issue that, given the



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 43 of 263 PageID #: 9881


                                        Proceedings                         3428


    1   nature of the materials, given the amount of the materials,

    2   and given the fact that this is a witness that the Government

    3   could have endeavored to call.       It might not have been as easy

    4   as some other witnesses, but they could have endeavored to

    5   call the witness.     They could have put in place mechanisms

    6   that are available to prosecutors, federal prosecutors, to

    7   have a witness come to court and testify.           And I don't believe

    8   they put in motion any of those things and they're trying to

    9   just put in these communications without me cross-examining a

   10   witness.

   11               THE COURT:    All right, thank you.

   12               Yes.

   13               MS. HAJJAR:    Your Honor, just for background.

   14   Special Agent Rees has reviewed thousands of pages of

   15   communications between the defendant and Camila and that's

   16   what is at issue here.      And these communications were obtained

   17   by search warrant from two accounts, the vicibaby@gmail.com

   18   account and the Camila's castle account.            The Camila's castle

   19   account is the one that the defendant is objecting to; but the

   20   Camila's castle account, like the vicibaby account --

   21               THE COURT:    The Camila -- what is the name of the

   22   account?

   23               MS. HAJJAR:    Camilascastle@yahoo.com is the second

   24   e-mail address.

   25               THE COURT:    Uh-hum.



                        SAM       OCR       RMR       CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 44 of 263 PageID #: 9882


                                         Proceedings                        3429


    1                MS. HAJJAR:    This e-mail address was used to

    2   surreptitiously communicate between the defendant and Camila.

    3   They're the same type of communications, they're the same

    4   subject matter of communications, but these communications

    5   were in 2009 when Camila was 19 years old, and they reference

    6   her being a good slave, an obedient slave.           One of them

    7   attaches a -- forwards an e-mail from KeithRaniere@yahoo.com.

    8   The tenor and the type of messages are exactly the same as the

    9   other hundreds of messages that Special Agent Rees has

   10   reviewed and will testify to and to which the defendant is not

   11   objecting.    There is simply no basis that these -- these

   12   e-mails would be different in kind from the remainder.

   13                THE COURT:    So with regard to -- let's take it one

   14   thing at a time.

   15                In terms of authenticity of the e-mails, what's your

   16   answer to that?

   17                MS. HAJJAR:    They speak for themselves -- a few

   18   things, Your Honor, but the first is the face of the

   19   communications themselves.        One of them, for example, is a

   20   forward from KeithRaniere@yahoo.com.           Camila sends that

   21   forward to the defendant and says -- well, sends it to the

   22   same e-mail address.       So it's the e-mail address that's used

   23   where there are chains of e-mails.         It's used to

   24   surreptitiously communicate between the defendant, the same

   25   e-mail address between the defendant and Camila.



                        SAM        OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 45 of 263 PageID #: 9883


                                         Proceedings                        3430


    1                And so you see a chain of e-mails that are clearly

    2   from one person to another where the defendant is responding

    3   to something Camila wrote, but they're all from the same

    4   Camila's castle e-mail address.        And in one e-mail there is

    5   even a reference to:       This is the account that you wanted me

    6   to communicate with, the private account, so I don't e-mail

    7   your other accounts.       And so that's made very clear from the

    8   content of the messages themselves.

    9                THE COURT:    Who sent that message?

   10                MS. HAJJAR:    Camila sent the message to --      I mean,

   11   presumably Camila sent that message to the defendant because

   12   these are back-and-forth between Camila and defendant.           So she

   13   makes --

   14                THE COURT:    Are you submitting Camila's statements

   15   for the truth of the matter asserted?

   16                MS. HAJJAR:    They're to provide context, but many of

   17   these messages, Your Honor, are the defendant's messages.

   18   They're clear from the --

   19                THE COURT:    Well, the defendant's messages would

   20   come in --

   21                MS. HAJJAR:    Yes.   And so this back-and-forth --

   22                THE COURT:    -- as statements of a party opponent.

   23   So they are not subject to the hearsay rule.

   24                MS. HAJJAR:    Exactly , Your Honor.

   25                THE COURT:    But Camila's messages are hearsay.



                        SAM        OCR       RMR       CRR   RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 46 of 263 PageID #: 9884


                                        Proceedings                          3431


    1               MS. HAJJAR:    They provide --

    2               THE COURT:    Technically, correct?     I mean it is an

    3   important technical issue, and so the truth of the matter

    4   asserted, if they are being submitted for the truth of the

    5   matter asserted, how would they come in?

    6               MS. HAJJAR:    Well, a few things Your Honor.

    7               They're not really being --

    8               THE COURT:    If they are coming in simply to provide

    9   context for Keith Raniere's statements, that's one thing.            But

   10   if they're coming in to prove something, then they're hearsay.

   11               MS. HAJJAR:    They're to provide -- they're exactly

   12   as Your Honor is describing, they're providing context for the

   13   defendant's responses.      And what's more, the content of the

   14   messages aren't ones that are -- they're things like, you

   15   know, I love you, I will be a good slave for you.          They're not

   16   things that we're offering -- there is no truth to that

   17   matter, it's just the fact that it was sent at this time to

   18   the defendant and the defendant responds, and they're exactly

   19   the same type of messages that we are admitting with respect

   20   to the vicibaby@gmail.com account.

   21               MR. AGNIFILO:    Here 's the problem is that one of

   22   the specific exhibits that they want to put in, basically, is

   23   Camila saying something like:       It's been thirty full moons

   24   since we've been together.       And there's no response.      I'm

   25   talking about Exhibit 1701.



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 47 of 263 PageID #: 9885


                                        Proceedings                             3432


    1               So I guess I'm just thinking ahead a little bit, but

    2   there are things in here that are only relevant if they're

    3   offered for the truth, that the contextual --

    4               THE COURT:    All right, I understand your point.

    5               What about that?     If it's something that, if there

    6   is a statement by Camila in one of these e-mails that is not

    7   responded to by Mr. Raniere, then what other purpose would

    8   there be than to provide it for the truth of the matter

    9   asserted?

   10               MS. HAJJAR:    In part, Your Honor, for the precise

   11   purpose that Mr. Agnifilo is challenging the authenticity of

   12   this entire e-mail account.       They are clearly communications

   13   between Camila and the defendant, and some of the messages

   14   sent by Camila make that clear based on the context of

   15   those -- of the messages, themselves.          And so the argument

   16   that they're both inauthentic and can't be shown, but that you

   17   shouldn't look at those other messages to provide context, not

   18   for the truth, but to provide context and to establish who

   19   is -- who is -- who are these messages between is extremely

   20   significant, Your Honor.

   21               THE COURT:    All right.      Okay, let's move on to the

   22   next issue, the issue about the wrists.             Is there an issue

   23   about wrists?

   24               MR. AGNIFILO:    Oh, yes, yes, yes.         I didn't hear

   25   what Your Honor said.



                        SAM       OCR       RMR       CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 48 of 263 PageID #: 9886


                                         Proceedings                           3433


    1               THE COURT:    Yes.

    2               MR. AGNIFILO:    I don't see, without someone

    3   testifying as to what had happened, how that is admissible.              I

    4   mean it's a photograph of an injury that seems to be

    5   consistent with a cut of some sort.          And --

    6               THE COURT:    All right, what about that?

    7               MS. HAJJAR:    So --

    8               THE COURT:    Why should that come in?      Unless you

    9   have someone who is going to come in and say, I'm the doctor

   10   and I examined this person in the Emergency Room and there

   11   were cuts on her wrists and there is some paperwork that was

   12   being provided where the doctor wrote down that she said this

   13   is what happened; why is this coming in?

   14               MS. HAJJAR:    I just want to make clear, Your Honor,

   15   that these exhibits come from the vicibaby@gmail.com account.

   16   The reason why that's significant is the defendant is not

   17   objecting to the messages that accompany these images, and the

   18   messages, themselves, make clear what this injury is.             So

   19   there are messages contemporaneous with this -- with these

   20   photographs.

   21               THE COURT:    All right.       Well, when I see the

   22   messages I'll let you know about that.

   23               MS. HAJJAR:    Okay, Your Honor.

   24               THE COURT:    I am not going to rule on it until I see

   25   the messages.



                        SAM       OCR        RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 49 of 263 PageID #: 9887


                                        Proceedings                          3434


    1               MS. HAJJAR:    May I just note one thing, Your Honor?

    2               THE COURT:    If I can provide that information to

    3   you, what would you like to know?

    4               MS. HAJJAR:    I just want to note that the foundation

    5   for these -- Lauren Salzman testified that the defendant gave

    6   an explanation for the creation of DOS that had something to

    7   do with Camila's suicide attempt.         This is a theme that comes

    8   up in the messages themselves, that DOS is somehow created or

    9   tied to this injury.      So I even believe Mr. Agnifilo may have

   10   alluded to that in his opening statement, that this is the

   11   explanation for the creation of DOS.          And so the timing of

   12   this -- of the messages relating to this and the images,

   13   themselves, are significant to showing that -- to showing that

   14   that explanation is not true.

   15               MR. AGNIFILO:    So I think that we have to separate

   16   out what is a valid or invalid theme with admissibility.           I

   17   mean, if the evidence isn't admissible, it's not admissible

   18   regardless of whether it fits into some theme or even if it's,

   19   in fact, true or not.

   20               And my concern with these photographs is there's

   21   also just a 403 issue.      I mean it's --

   22               THE COURT:    Yes, I understand that.      I just want to

   23   see the e-mails before I rule on it.          I think it is unlikely

   24   that it is going -- that the pictures are needed and, as long

   25   as the information is being provided by admissible evidence,



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 50 of 263 PageID #: 9888


                                         Proceedings                         3435


    1   you may have to do without the pictures.             We've had plenty of

    2   pictures for this jury.      So, the 403 issue is the one that I

    3   am concerned about.      Okay?    So just bear that in mind.

    4               What else?

    5               MR. AGNIFILO:    So, one of the other objections is

    6   they want to put in a photo of the ultrasound.

    7               THE COURT:    Yes.

    8               MR. AGNIFILO:    Which I think is the same 403 issue

    9   as the injuries to the wrist.

   10               THE COURT:    Well, an ultrasound is a lot different

   11   from pictures of someone who slit her wrists.

   12               What is the ultrasound for?

   13               MS. HAJJAR:    The ultrasound and the pregnancy test,

   14   Your Honor, are accompanied by meta data which show exactly

   15   when they're being sent and it is a lead up to a significant

   16   event in -- for purposes of this.

   17               THE COURT:    And that was all in the materials at the

   18   e-mail?

   19               MS. HAJJAR:    Obtained from Google by -- by search

   20   warrant, Your Honor, for the vicibaby@gmail.com account.

   21               THE COURT:    All right, well, you can put that in.

   22               Anything else?

   23               MR. AGNIFILO:    Yes, Judge.

   24               In terms of the 1700 series.

   25               THE COURT:    Yes.



                        SAM       OCR        RMR       CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 51 of 263 PageID #: 9889


                                        Proceedings                         3436


    1               MR. AGNIFILO:    They're trying to elicit a number of

    2   e-mails that Lauren Salzman is having with different members

    3   of Cami's family, and the problem now is Lauren Salzman has

    4   come and gone.     I can't cross-examine anybody in regard to

    5   this and if they wanted to put these in, they should have put

    6   them in through Lauren Salzman.        And so I don't know why they

    7   should be able to do it now that she's off the stand.

    8               MS. HAJJAR:    Your Honor, I truly do not understand

    9   this argument.     If Lauren Salzman had not testified, we would

   10   be able to put these e-mails in as statements of

   11   co-conspirators.      There is ample foundation for that.       Daniela

   12   has testified.     Lauren Salzman has testified.       We don't need

   13   to have a witness that was present during communications if

   14   the foundation is set for co-conspirator's statements, which

   15   these plainly are; they're very similar to the ones that have

   16   already been admitted.

   17               THE COURT:    All right, they can come in.

   18               MR. AGNIFILO:    Just --

   19               THE COURT:    They can come in.

   20               MR. AGNIFILO:    Some of the e-mails are just between

   21   Cami and Lauren.      I don't see how any theory that shows that's

   22   a co-conspirator statement.

   23               MS. HAJJAR:    Your Honor --

   24               THE COURT:    Well, because she is a co-conspirator.

   25   You know, I am not going to split hairs over how much of a



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 52 of 263 PageID #: 9890


                                         Proceedings                          3437


    1   co-conspirator she is.

    2               That's it.

    3               MR. AGNIFILO:    Sorry, then we get back to problems

    4   of first names, last names.        If she is a co-conspirator, we

    5   haven't been treating her as a co-conspirator, so I renew my

    6   objection --

    7               THE COURT:    Who?

    8               MR. AGNIFILO:    Cami.

    9               THE COURT:    I thought you said -- is Cami a

   10   co-conspirator?

   11               MS. HAJJAR:    Your Honor, she was involved -- as

   12   Daniela and Lauren Salzman testified, she was involved in the

   13   confinement of Daniela in the room and so, in that respect,

   14   she was assisting in a criminal scheme.              She is, however, a

   15   victim in other respects, as Your Honor knows, and so that's

   16   why her identity is being protected.

   17               THE COURT:    Well, in order to protect Daniela's

   18   identity --

   19               MS. HAJJAR:    Yes.

   20               THE COURT:    -- you can't use the last name for

   21   Camila.    I mean, it is just a fact that -- you know, this is a

   22   choice that, apparently, Mr. Raniere made to engage in this

   23   behavior with three sisters.        That is a creation of your

   24   client, it is not a creation of the Government, so I am not

   25   going to have Camila's last name, even though she is a



                        SAM       OCR        RMR       CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 53 of 263 PageID #: 9891


                                         Proceedings                        3438


    1   co-conspirator, or alleged to be a co-conspirator, disclosed

    2   because that would end up disclosing the name of a victim, or

    3   alleged victim.

    4               So we are not going to do that.          Just that's life,

    5   you know.    That was Mr. Raniere's choice, that wasn't the

    6   Court's choice.

    7               Anything else?

    8               MR. AGNIFILO:    Nothing from us.

    9               THE COURT:    All right, let's bring the jury back.

   10               (Pause.)

   11               (Jury enters.)

   12               THE COURT:    Please be seated, everyone.

   13               The Government may call its next witness.

   14               MS. HAJJAR:    Thank you, Your Honor.

   15               The Government calls Special Agent Maegan Rees.

   16               (Witness enters the courtroom and assumes the

   17   stand.)

   18               THE COURTROOM DEPUTY:      Please raise your right hand.

   19               Do you solemnly swear the testimony you shall give

   20   to the Court will be the truth, the whole truth, and nothing

   21   but the truth, so help you God?

   22               THE WITNESS:    I do.

   23               THE COURTROOM DEPUTY:      Please have a seat.     Please

   24   state and spell your full name for the record.

   25               THE WITNESS:    Maegan Rees, M-A-E-G-A-N, R-E-E-S.



                        SAM        OCR       RMR       CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 54 of 263 PageID #: 9892


                                        Proceedings                         3439


    1               THE COURT:    You may inquire.

    2               MS. HAJJAR:    Thank you, Your Honor.

    3

    4               (Continued on the following page.)

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 55 of 263 PageID #: 9893


                                Rees - direct - Hajjar                      3440


    1   M A E G A N     R E E S,

    2         called as a witness by the Government, having been

    3         first duly sworn/affirmed by the Courtroom Deputy, was

    4         examined and testified under oath as follows:

    5   DIRECT EXAMINATION

    6   BY MS. HAJJAR:

    7   Q     Good morning, Agent Rees.

    8   A     Good morning.

    9   Q     Where do you work?

   10   A     I work for the Federal Bureau of Investigation.

   11   Q     And how long have you been a special agent with the FBI?

   12   A     I have been an agent for a little more than a

   13   year-and-a-half.

   14   Q     What is your educational background?

   15   A     I have a Bachelor of Arts in international relations and

   16   a Master's in public policy.

   17   Q     And what did you do after getting your Master's degree?

   18   A     I spent some time working for a non-profit focusing on

   19   education policy and then I designed war games and exercises

   20   for a defense contractor, Booz Allen Hamilton.

   21   Q     Did you join the FBI after that?

   22   A     I did.

   23   Q     Are you assigned to a particular unit or squad?

   24   A     I am.    I am currently assigned to the Public Corruption

   25   Squad.



                         SAM       OCR     RMR     CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 56 of 263 PageID #: 9894


                                Rees - direct - Hajjar                      3441


    1   Q     And were you assigned to any other squads within the FBI?

    2   A     I have.    I spent time on a squad focused on background

    3   investigations, and then a squad focused on civil rights.

    4   Q     Did there come a time where you learned of an

    5   investigation into Keith Raniere?

    6   A     Yes, approximately May 2018.

    7   Q     And did you participate in that investigation in any way?

    8   A     I did.    My role was primarily to support the case agents

    9   and I did that primarily through reviewing electronic

   10   evidence.

   11   Q     Were you asked to review certain materials in connection

   12   with your testimony today, Agent Rees?

   13   A     I was.

   14   Q     And what materials were those?

   15   A     I primarily reviewed the vicibaby@gmail.com account, as

   16   well as camilascastle@yahoo.com and KeithRaniere@yahoo.com.

   17   Q     Special Agent Rees, I want to show what's in evidence as

   18   Government's Exhibit 1588-R.

   19                 Do you see that exhibit, Agent Rees?

   20   A     I do.

   21   Q     And the top, where it is below Google subscriber

   22   information, can you read the name and e-mail address that's

   23   listed?

   24   A     The name is Camila.       The e-mail address is

   25   vicibaby@gmail.com.



                          SAM     OCR      RMR     CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 57 of 263 PageID #: 9895


                                   Rees - direct - Hajjar                   3442


    1   Q     Now, are you aware if a search warrant was obtained for

    2   this account vicibaby@gmail.com?

    3   A     I am.

    4   Q     And I want to show you a disk.

    5                 MS. HAJJAR:    May I show something to the witness for

    6   identification only, Your Honor?

    7                 THE COURT:    Go ahead.

    8   BY MS. HAJJAR:

    9   Q     All right, Agent Rees, I am showing you a disk that's

   10   marked with the following:         Government Exhibits 301, 301-R,

   11   302, 302-R, 305 to 308, 305 to 308-R, 310, 310-R, 527 to 534,

   12   1145, 1147 to 1158, 1160 to 1162, 1164 to 1166, 1183 to 1191,

   13   and 1701 to 1737, 1739, 1742 to 1746, 1748 to 1756, 1764, 1767

   14   to 1777, 1779, 1781 to 1782, 1784 and 1789.

   15                 Have you reviewed this disk that contains these

   16   exhibits?

   17   A     I have.

   18   Q     And did you initial the disk, the disk cover?

   19   A     Yes, I have.

   20   Q     And was the information contained in these exhibits

   21   received from Google in response to the search warrant for

   22   vicibaby@gmail.com?

   23   A     That's correct.

   24                 MS. HAJJAR:    Your Honor, at this time the Government

   25   moves into evidence those exhibits.        I can read them again



                          SAM        OCR    RMR    CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 58 of 263 PageID #: 9896


                                  Rees - direct - Hajjar                    3443


    1   into the record, but the exhibits that I just read.

    2                MR. AGNIFILO:    Can I have one second to ask

    3   Ms. Hajjar a question?

    4                THE COURT:    Sure.

    5                (Pause.)

    6                MR. AGNIFILO:    We have no objection.

    7                THE COURT:    All right, Government Exhibits 301,

    8   301-R, 302, 302-R, 305 to 308, 305-R to 308-R, 310, 310-R, 527

    9   to 534, 1112 to 1123, 1145, 1147 to 1158, 1160 to 1162, 1164

   10   to 1166, 1183 to 1191, 1764, 1767 to 1177, 1179, 117 -- I'm

   11   sorry, 1781 to 1782, 1784 and 1789 are received in evidence.

   12                MS. HAJJAR:    Thank you, Your Honor.

   13                (Government's Exhibits 301, 301-R, 302, 302-R, 305

   14   to 308, 305-R to 308-R, 310, 310-R, 527 to 534, 1145, 1147 to

   15   1158, 1160 to 1162, 1164 to 1166, 1183 to 1191, and 1701 to

   16   1737, 1739, 1742 to 1746, 1748 to 1756, 1764, 1767 to 1777,

   17   1779, 1781 to 1782, 1784 and 1789 were received in evidence.)

   18                MS. HAJJAR:    Just one note, Your Honor, the 1112 to

   19   1123, based on Your Honor's recent ruling, the Government did

   20   not offer.    That is just the only --

   21                THE COURT:    I see, all right.     Okay, so those

   22   exhibits are not admitted.

   23                MS. HAJJAR:    Thank you, Your Honor.

   24                THE COURT:    All right, thank you for clarifying

   25   that.   Thank you.



                         SAM        OCR    RMR     CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 59 of 263 PageID #: 9897


                                Rees - direct - Hajjar                      3444


    1   BY MS. HAJJAR:

    2   Q     Now, Agent Rees, did some of the materials you reviewed

    3   contain text files containing what appear to be WhatsApp chats

    4   between Camila and other WhatsApp users?

    5   A     That's correct.

    6   Q     Are you familiar with WhatsApp?

    7

    8               (Continuing on the following page.)

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                         SAM      OCR      RMR     CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 60 of 263 PageID #: 9898


                                   Rees - direct - Hajjar                   3445


    1   (Continuing)

    2   Q     And can you -- is there a function WhatsApp whereby you

    3   can export chats?

    4   A     There is.

    5   Q     Can you explain that to the jury, please?

    6   A     When a user is using WhatsApp within the chat page, at

    7   the top left corner you will see a phone number or a contact

    8   or a thread name for that chat.           If the user clicks on that

    9   name or phone number, they are provided a menu of functions.

   10   One of those functions would be to export the chat.           If

   11   selected, the WhatsApp will fetch the data of the chat and

   12   provide the user the ability to text it or e-mail the chat.

   13   Q     And as an example, did you export chats from your phone

   14   just to test that process?

   15   A     I did.

   16                 MS. HAJJAR:    Your Honor, I apologize.     May I have

   17   one moment to confer with Defense Counsel?

   18                 THE COURT:    Sure.

   19                 MS. HAJJAR:    Thank you.

   20                 (Pause in the proceedings.)

   21   Q     Agent Rees, I want to show you what's been marked for

   22   identification only as Government Exhibit 377 and 378.

   23                 Do you recognize these exhibits?

   24   A     I do.

   25   Q     What are they?



                                    VB      OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 61 of 263 PageID #: 9899


                                   Rees - direct - Hajjar                   3446


    1   A     They are an example of a WhatsApp chat.         The image that

    2   is on top --

    3   Q     Sorry.    Are these the screen shots that you, yourself

    4   took as an example?

    5   A     That's correct.

    6                 MS. HAJJAR:    Your Honor, the Government offers

    7   Government Exhibit 377 and 378 only as aids to the jury.

    8                 MR. AGNIFILO:      We don't object.

    9                 THE COURT:    All right.

   10                 Exhibits 377 and 378 are admitted into evidence as

   11   aids to the jury.

   12                 (Government's Exhibit 377 and 378 received in

   13   evidence.)

   14                 (Exhibit published.)

   15   BY MS. HAJJAR:

   16   Q     I'm showing you Government's Exhibit 378.

   17                 Can you just explain what this is, Agent Rees?

   18   A     So as I mentioned, when -- if you select the icon in the

   19   top left corner in this case where it says dinner plans, that

   20   was the name of the chat thread, the chat will provide a menu

   21   of functions or features.         This is a screen shot of that menu.

   22   Q     And this is a screen shot from your own phone?          This is a

   23   test of what the WhatsApp?

   24   A     That's correct.

   25   Q     Okay.    And if you were to open WhatsApp on your phone, is



                                    VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 62 of 263 PageID #: 9900


                                Rees - direct - Hajjar                      3447


    1   this what it would look like?

    2   A     That's correct.

    3   Q     And this user here, is that you?

    4   A     That's correct.

    5   Q     And this?

    6   A     Is the person that I'm communicating with.

    7   Q     And the export chat feature, is this the feature you were

    8   just referring to?

    9   A     That's correct.

   10               MS. HAJJAR:    Turning to the second page.

   11               (Exhibit published.)

   12   Q     Can you just explain to the jury what this depicts, the

   13   second page?

   14   A     This is a screen shot of the text message communications

   15   that I had with the other user.

   16   Q     So what happens after you have these communications and

   17   you hit export chat?

   18   A     The WhatsApp will fetch the raw data of the

   19   communication.     The user will be provided an option to include

   20   media or not include media and then, you are able to either

   21   text it or e-mail it.

   22               MS. HAJJAR:    And showing you Government Exhibit 377.

   23               (Exhibit published.)

   24   Q     Can you explain what this is?

   25   A     That is a screen shot of the raw data that was exported.



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 63 of 263 PageID #: 9901


                                   Rees - direct - Hajjar                    3448


    1   Q     So after you hit export chat, this -- this is -- this

    2   file is created?

    3   A     That's correct.

    4   Q     How did you receive this file?

    5   A     Via e-mail.

    6   Q     And so the content of this document, is it similar to --

    7   is it the same as the content of the chats between you and

    8   user KB?

    9   A     It is the same, except I did opt to omit the media.

   10   Therefore, you see image omitted.

   11   Q     Can you explain to the jury what you mean by that?          Just

   12   go these chats a little bit.

   13   A     So if we had looked at the original screen shot of the

   14   chat, there was a picture of pizza.        When I exported it, I had

   15   the option to include the images or omit them.          I opted to

   16   omit them.     So this e-mail includes all the raw data of the

   17   chat, except the actual image.

   18   Q     Okay.    And here, where -- at the top left-hand corner

   19   where it says 6/2/19, were these the times and dates

   20   associated with the chats that you were testing?

   21   A     That's correct.

   22   Q     Okay.

   23                 MS. HAJJAR:    Your Honor, can we switch the

   24   PowerPoint function.

   25                 THE COURT:    Is that it?



                                    VB     OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 64 of 263 PageID #: 9902


                                 Rees - direct - Hajjar                     3449


    1               MS. HAJJAR:    Yes, Your Honor.

    2   Q     So I'm showing you what's in evidence --

    3               MS. HAJJAR:    Can we publish it to the jury,

    4   Your Honor?    This is all in evidence.

    5               (Exhibit published.)

    6   BY MS. HAJJAR:

    7   Q     I'm showing you what's in evidence as Government

    8   Exhibit 1702.

    9               What is this exhibit?

   10   A     This is an e-mail sent from Camila to unknown user at --

   11   my apologies.     This is a little blurry.

   12   Q     It's hard to read.

   13               THE COURT:    Can you zero in on that portion of it

   14   and enlarge it?

   15               MS. HAJJAR:    Let me see, Your Honor.

   16               (Pause in the proceedings.)

   17               THE COURT:    All right.    Thank you.

   18   Q     So Agent Rees, this is an e-mail from the Camila the

   19   vicibaby@gmail.com account?

   20   A     That's correct.

   21   Q     And what is the date of this e-mail?

   22   A     June 4th, 2008.

   23   Q     And is there an attachment?

   24   A     There is.

   25   Q     Have you reviewed the attachment?



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 65 of 263 PageID #: 9903


                                Rees - direct - Hajjar                      3450


    1   A     I have.

    2   Q     So turning to the next page.

    3                (Exhibit published.)

    4   Q     Can you describe what the attachment appears to be?

    5   A     The attachment appears to be a scan of a Mexican passport

    6   as well as a border crossing identification card.

    7   Q     And what's the name associated with both of these

    8   documents?

    9   A     Camila.

   10   Q     What is the date of birth associated with each of these

   11   documents?

   12   A     Both documents show March 1st, 1990, date of birth.

   13   Q     And are these documents for -- of Camila, they're

   14   Mexican -- they're documents for a Mexican national?

   15   A     That is correct.

   16   Q     What is the date of issue on the passport?

   17   A     May 23rd, 2008.

   18   Q     So based on Camila's birthday of March 1st, she's

   19   approximately -- she's 18 years old?

   20   A     That's correct.

   21   Q     So showing you what's in evidence as Government

   22   Exhibit 1743.

   23                (Exhibit published.)

   24   Q     Looking at the first page, can you tell who this e-mail

   25   is from?



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 66 of 263 PageID #: 9904


                                 Rees - direct - Hajjar                     3451


    1   A       This e-mail is from Cami.

    2   Q       And who is it to?

    3   A       Camila@yahoo.com.

    4   Q       And what's the date on this e-mail?

    5   A       December -- is there a way you could zoom in?

    6   Q       Yes.

    7   A       December 7th, 2014.      Yes, December 7th, 2014.

    8   Q       And the subject line?

    9   A       WhatsApp chat with C.

   10   Q       Is there an attachment to this e-mail?

   11   A       There is.

   12   Q       I'm going to turn to the attachment -- I'm sorry, what's

   13   the attachment called?

   14   A       WhatsApp chat with Robbie Chiappone.

   15   Q       Turning to the next page.

   16                  Agent Rees, is this the attachment to that e-mail?

   17   A       Yes, it is.

   18   Q       Can you describe what the attachment contains?

   19   A       It contains a WhatsApp chat between Camila and Robbie

   20   Chiappone.

   21   Q       Similar to the WhatsApp chats that you yourself exported

   22   from your phone?

   23   A       Yes, that's correct.

   24   Q       They have the date, the name, the time the messages were

   25   sent?



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 67 of 263 PageID #: 9905


                                Rees - direct - Hajjar                      3452


    1   A     That's correct.

    2   Q     And there are many chats included in this attachment;

    3   right?

    4   A     Yes.

    5   Q     All right.    So turning to what's in evidence as

    6   Government Exhibit 1744, the first page.

    7                 (Exhibit published.)

    8   Q     Again, can you tell who this e-mail is from?

    9   A     It's from Camila@yahoo.com.

   10   Q     Who is it to?

   11   A     Camila@yahoo.com and vicibaby@Gmail.com.

   12   Q     Now, when you exported messages from your phone, it came

   13   via e-mail to you?

   14   A     That's correct.

   15   Q     And the WhatsApp chat were an attachment to that e-mail?

   16   A     That's correct.

   17   Q     Okay.    Can you read when this e-mail was sent and the

   18   subject line?

   19   A     It was sent December 10th, 2014 and the subject is

   20   WhatsApp chat with Unknown Caller.

   21   Q     And is there a text file attached to it?

   22   A     There is.

   23   Q     And what is that?     What is it called?

   24   A     WhatsApp chat with Unknown Caller.

   25   Q     Have you reviewed the attachment to Government



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 68 of 263 PageID #: 9906


                                Rees - direct - Hajjar                      3453


    1   Exhibit 1744?

    2   A     I have.

    3   Q     Can you describe what it is and its length?

    4   A     Its length is over a thousand pages -- hundreds of pages

    5   worth of text message conversations between Camila and a user

    6   known as Unknown Caller.

    7   Q     And so looking at the first page of the text file that's

    8   attached to this particular exhibit, these are messages

    9   between Camila and Unknown Caller that you reviewed?

   10                 (Exhibit published.)

   11   A     That's correct.

   12   Q     Just going through a few of these.         Again, Agent Rees,

   13   you reviewed hundreds of pages of these text messages?

   14   A     That's correct.

   15   Q     These are just the first few pages?

   16   A     Yes.

   17   Q     Okay.    So turning to page 139 of Government Exhibit 1744.

   18                 (Exhibit published.)

   19   Q     Can you read the message sent by Camila on October 31st

   20   at 1:25 p.m.?

   21   A     Not only were you supposed to be my partner and my love,

   22   but you are also Vanguard.

   23   Q     Now turning to page 239 of Government Exhibit 1744.

   24                 (Exhibit published.)

   25   Q     Can you read the highlighted text, please?



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 69 of 263 PageID #: 9907


                                 Rees - direct - Hajjar                     3454


    1   A      Camila:   I don't want to go without a fight.

    2          Unknown Caller:    I don't understand.     What's right is you

    3   build a conscience, not what you are doing.         You are not

    4   fighting in the right direction for building a conscience or

    5   giving me what I deserve.       I have earned what I deserve from

    6   you.   Ask yourself, does Keith deserve this from his partner.

    7   Q      And these messages were sent on November 27th at

    8   12:45 p.m.?

    9   A      That's correct.

   10   Q      Have you reviewed similar e-mails containing WhatsApp

   11   messages between Camila and the user identified as Unknown

   12   Caller?

   13   A      Yes, I have.

   14   Q      And are these representative of the types of chats that

   15   you reviewed?

   16   A      Yes, they are.

   17               MS. HAJJAR:    I'm showing you what's in evidence as

   18   Government Exhibit 1782.

   19               (Exhibit published.)

   20               MS. HAJJAR:    Maybe we can zoom in on the text.

   21               Thank you.

   22   Q      Is this another e-mail attaching a text file called

   23   WhatsApp chat with Unknown Caller?

   24   A      Yes, it is.

   25   Q      It looks like there's a chain of e-mails.        Can you



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 70 of 263 PageID #: 9908


                      Rees - direct - Hajjar - WhatsApp Chats               3455


    1   describe what is on the first page of Government Exhibit 1782?

    2   A     It appears that the first e-mail was sent on

    3   December 28th in which Camila@yahoo.com wrote the first

    4   e-mail.    That e-mail was then forwarded from Camila@yahoo.com

    5   to KeithRaniere@yahoo.com.       And then forwarded again from

    6   Keith Raniere to vicibaby@gmail.com on January 29th, 2016.

    7               MS. HAJJAR:    I'm sorry, Agent Rees.      Is your

    8   microphone on?

    9               THE WITNESS:    It is.

   10   Q     And this again attaches chats between Vicibaby and

   11   Unknown Caller?

   12   A     That's correct.

   13               MS. HAJJAR:    So I want to look at a few more of

   14   these e-mails.     Let's look at Government's Exhibit 1779.

   15               (Exhibit published.)

   16   Q     Looking at the top of this slide.        Is that an excerpt of

   17   the cover e-mail attaching the text file?

   18   A     Yes, it is.

   19   Q     And the bottom of this slide, is it the excerpt of the

   20   attached text file on page 49 of this attachment?

   21   A     Yes, it is.

   22               MS. HAJJAR:    I'm going to ask you to read the

   23   messages sent by Vicibaby and I will read the messages sent by

   24   Unknown Caller.

   25               (The following WhatsApp chats were read into the



                                   VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 71 of 263 PageID #: 9909


                       Rees - direct - Hajjar - WhatsApp Chats              3456


    1   record.)

    2   A     May 24th, 2015 at 10:02 p.m.

    3                 I sent you an e-mail.      It is not urgent or

    4   important, just sweet.

    5   Q     I haven't received anything.

    6   A     Really?    KeithRaniere@yahoo.com?

    7   Q     Yes...resend?

    8   A     I sent you two other e-mails on Friday.         Did you get

    9   those?

   10                 I just resent.

   11   Q     Have not received anything from you Friday either.

   12                 MS. HAJJAR:    So turning to the next slide, the same

   13   exhibit, page 237.

   14                 (Exhibit published.)

   15   Q     Again, is this an excerpt of the attached text file to

   16   Government Exhibit 1779?

   17   A     Yes, it is.

   18   Q     Can you please read the text highlighted in blue.

   19   A     September 8th, 2015, 8:53 p.m.

   20                 I am trying to decide what to do the rest of the

   21   Night...Should I go out meet people...should I go get a tattoo

   22   that says I heart Keith?

   23   Q     Read?    Love us?     I miss you honey!

   24                 MS. HAJJAR:    All right.   I am going to turn to the

   25   next slide, which is in evidence as Government Exhibit 310-R.



                                    VB     OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 72 of 263 PageID #: 9910


                      Rees - direct - Hajjar - WhatsApp Chats               3457


    1                (Exhibit published.)

    2   Q     Can you read the attachment which is at the top of this

    3   slide, the cover e-mail at the top of the slide?

    4   A     So the e-mail is from Cami to Camila@yahoo.com dated

    5   August 6th, 2016.

    6   Q     And the text at the bottom, is that part of the

    7   attachment to that cover e-mail?

    8   A     That's correct.

    9   Q     I'm going to ask you to read the text in blue, please.

   10   A     October 11th, 2015, 5:40 p.m.

   11                Do you want to have babies with me?

   12   Q     I've told you this...I'm sad you don't remember...

   13   A     You said yes?    Did you say you wanted a litter of Keiths

   14   and Camis?

   15   Q     Agent Rees, how many pages of these messages have you

   16   personally reviewed?

   17   A     Approximately 1500.

   18   Q     And based on your review of these messages, have you been

   19   able to identify the identity of the user Unknown Caller?

   20   A     Yes.

   21   Q     And who is that user?

   22   A     Keith Raniere.

   23                MS. HAJJAR:   Turning to what's in evidence as

   24   Government Exhibit 301-R.       It's the same exhibit that we were

   25   reading from.



                                   VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 73 of 263 PageID #: 9911


                      Rees - direct - Hajjar - WhatsApp Chats               3458


    1               And turning to the -- it's sent from Camila to

    2   Camila and on January 11th, 2015.

    3               (Exhibit published.)

    4               MS. HAJJAR:    So I'll turn to the first page of the

    5   attachment.

    6   Q     And I'm going to start reading from the top at 3:06 p.m.

    7   on August 18th, 2014.

    8   Q     Unknown Caller:     Are you there?

    9   A     I'm here.    Got your text.    Having emotions about it.

   10   Q     Did you get my normal text?       Did you accomplish the

   11   mission by the time you reached Silver Bay?

   12               What emotions...We spoke of that before yes?

   13   A     I don't think so.

   14   Q     Oh honey I thought you understood and said yes...I

   15   believe it was yesterday...

   16               I thought it was just a reminder...What about the

   17   other shift?

   18               What happened?     Did you fall off the swing?

   19   A     I don't think I would ever agree to that.

   20   Q     Yes...It will restore many things...I spoke with

   21   Kristanna in that conversation...Why not agree to such a

   22   strong positive thing?

   23               You said you would do anything.       This is my first

   24   request.    Please do.

   25               MS. HAJJAR:    Turning to the next slide, which is



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 74 of 263 PageID #: 9912


                       Rees - direct - Hajjar - WhatsApp Chats              3459


    1   page 3.    Actually, skip ahead to -- sorry.       I'm going to skip

    2   ahead to page 7.

    3                 (Exhibit published.)

    4   Q     Can you read the highlighted portion starting at

    5   11:51 a.m. on August 24, 2014?

    6   A     Where are you and where will you be?

    7   Q     In my cabin...Are you free?

    8   A     Not now, but can be soon.      Which cabin?

    9   Q     Let me know...I can go to ours.

   10   A     Okay.    Will let you knos.

   11                 Know.

   12                 Update?

   13                 Till when are you free?

   14   Q     4...???

   15                 4...Small risk around 2 of your sister...

   16   A     Okay.

   17   Q     When do you think we can meet my love?        I waiting...

   18   A     I hadn't been able to connect to check in.

   19                 MS. HAJJAR:   Turning to the next slide, which is

   20   page 8 of Government Exhibit 301-R.

   21                 (Exhibit published.)

   22   Q     If you can read the highlighted text starting at

   23   2:56 p.m.

   24   A     I'm waiting to wish you a happy birthday.

   25   Q     I love love love you so.



                                    VB    OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 75 of 263 PageID #: 9913


                      Rees - direct - Hajjar - WhatsApp Chats               3460


    1                When can you possibly sneak away?      How are we?    How

    2   was the module last night?

    3                I wanted to bite your emoticon.

    4                When can we possibly meet so I can taste you?

    5   A       What does your schedule look like?

    6   Q       I've had a few offers for my birthday...No virgins that I

    7   know of...But I've been intentionally saving it for you...I

    8   want you...

    9                Maybe after 6?

   10                And there's an emoticon.

   11                I avoided the dinner trap...Was hoping we could

   12   meet...But you got trapped!!!       Shit!!!

   13                Been trying you on 8.3.

   14                Not sure...I was contemplating your sleeping in the

   15   cabin...But you'd have to be very careful...No lights,

   16   et cetera.

   17                I was trying to reach you for quite some time...sad

   18   face.

   19   A       My honey.

   20                I have failed without with technology.

   21                I got trapped without technology, so I couldn't

   22   communicate.

   23                I wanted to run away with you.

   24                I was sad you left with Monkey.

   25                I hope I can see you.



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 76 of 263 PageID #: 9914


                      Rees - direct - Hajjar - WhatsApp Chats               3461


    1   Q     I want so much for you to find a way to go to our cabin

    2   and be there for me tonight without being discovered coming,

    3   going or staying there.        This will require resourcefulness...

    4   BY MS. HAJJAR:

    5   Q     Agent Rees, when Camila says I'm waiting to wish you a

    6   happy birthday, what's the date associated with that message?

    7   A     August 6th, 2014.     I'm sorry, August 26th, 2014.

    8   Q     And I'm turning to the next slide.

    9               (Exhibit published.)

   10   Q     Which is the next slide which is page 9.         Camila says at

   11   the top:    When can I sneak in?

   12               Now if you're careful... so I'm going to skip to the

   13   next slide, which is page 10 of the same exhibit.

   14               (Exhibit published.)

   15   Q     Can you read the text, the highlighted text starting at

   16   1:05 a.m.

   17   A     I just wanted to check in.

   18               I was struggling with some stuff.

   19               I heard from Monkey that you are coming to breakfast

   20   with the family.

   21               Why am I hearing this from her and not you?

   22   Q     I am not coming to breakfast...They really want me to do

   23   some meal with them...I just found this out after I spoke with

   24   Simply...I wanted to speak to you about the situation...

   25               MS. HAJJAR:    Turning to the next slide, which is



                                  VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 77 of 263 PageID #: 9915


                       Rees - direct - Hajjar - WhatsApp Chats              3462


    1   page 17 of the Government's Exhibit 301-R.

    2                 (Exhibit published.)

    3   BY MS. HAJJAR:

    4   Q     And can you read the highlighted text in blue?

    5   A     Vball?

    6                 Time?

    7   Q     12:30 or so...Depending on breaks...

    8   A     Okay.    Let me see.

    9                 Can't promise anything, though.

   10   Q     It is such a painful, bittersweet thing...The truth of

   11   our life together that could have been made real yet now is

   12   forever a secret and nullified...I love you so much...I'm so

   13   proud to have been your husband for 8.75 years...and shared a

   14   home for 4...Yet I am also so heart broken..

   15                 When are you home?

   16   A     Home now.

   17   BY MS. HAJJAR:

   18   Q     Now, at this time when the defendant says 8.75 years,

   19   what's the date attached to that?

   20   A     September 4th, 2014.

   21   Q     And are there similar references in the messages you

   22   reviewed to the length of time at which Unknown Caller says

   23   that he's been with Camila?

   24   A     Yes.

   25   Q     Okay.    What is the -- what is that length the time --



                                  VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 78 of 263 PageID #: 9916


                       Rees - direct - Hajjar - WhatsApp Chats              3463


    1   when did their relationship start based on this message?

    2   A     Based on this message, eight years from 2014 would be

    3   September of 2006, .75 approximately the end of 2005 or the

    4   early 2006.

    5   Q     So turning to the next slide, which is page 101 of

    6   Government Exhibit 301-R.

    7                 (Exhibit published.)

    8   Q     Okay.    Can you read the text highlighted in blue?

    9   A     That would be good.

   10   Q     Why else would you feel that way?

   11   A     I am not disagreeing.

   12   Q     Besides, you do not need that to do the right thing...

   13   Breaking up is the wrong thing considering that and

   14   8.5 years...Fix first and never use breakup as a

   15   possibility...

   16   BY MS. HAJJAR:

   17   Q     And when -- what year were these messages sent?

   18   A     2014.

   19   Q     Agent Rees, I'm now going to show you what's in evidence

   20   as Government's Exhibit 1701.

   21                 (Exhibit published.)

   22   Q     Who is this e-mail from?

   23   A     Camila.

   24   Q     And is this the part of the vicibaby@gmail.com account

   25   that you reviewed?



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 79 of 263 PageID #: 9917


                      Rees - direct - Hajjar - WhatsApp Chats               3464


    1   A       That's correct.

    2   Q       What is the e-mail address that it is to?

    3   A       It is to kunterre@nycap.rr.com.

    4   Q       And what's the date?

    5   A       February 21st, 2008.

    6   Q       And what's the subject?

    7   A       Full moon.

    8   Q       Can you read the text, please.

    9   A       Full moon is tomorrow and that would make it 30 full

   10   moons that we've been together.         Smiley face.

   11   Q       Agent Rees, do you know how long a full moon cycle lasts?

   12   A       I believe a full moon is 29.5 days or approximately 30

   13   days.

   14   Q       And so what's 30 full moons?      What's the length of time

   15   that's referring to?

   16   A       That would be 30 months or approximately two-and-a-half

   17   years.

   18   Q       And so what is that in terms of the duration of time?

   19   When does that begin in terms of when Camila says we've been

   20   together?

   21   A       That would take you back to approximately September 2005.

   22   Q       Agent Rees, I'm going to turn your attention to back to

   23   Government's Exhibit 301, page 32.

   24                (Exhibit published.)

   25                MS. HAJJAR:   Zoom in a little bit.



                                   VB     OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 80 of 263 PageID #: 9918


                         Rees - direct - Hajjar - WhatsApp Chats            3465


    1                   I'm going to start reading from the text highlighted

    2   on September 14th, 2014, at 11:08 a.m.

    3   Q       Keith Raniere:    You don't hurt enough or desire me

    4   enough...Postulate-wise you need to feel better, more

    5   strongly, and be more desirous of me in every single way

    6   compared to anything with R.

    7   A       Okay.    I thought I did.

    8   Q       Doesn't seem that way.      For example you don't crave me

    9   sexually.

   10                   That was especially needed during the past 24 hours?

   11   A       What does that have to do with R?

   12   Q       Sex.

   13                   It is not only shared by us as a thought object.

   14   There is subconscious evaluation, comparison, and

   15   postulates...

   16                   It is very destructive.

   17                   I/we really needed you to want me sexually yesterday

   18   and earlier.

   19   A       I don't know what to do, then.     I offered.

   20   Q       You were almost asleep...You offered seemingly more as a

   21   favor instead of needing it so badly you couldn't live without

   22   it...

   23                   You need to be more aggressive, by far, than you

   24   ever were with R.

   25   A       Okay.



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 81 of 263 PageID #: 9919


                       Rees - direct - Hajjar - WhatsApp Chats              3466


    1   Q     Take the most you want of something with him and your

    2   internal desire has to be more with me.

    3   BY MS. HAJJAR:

    4   Q     Agent Rees, the references to R, is this a common

    5   reference throughout the messages that you reviewed?

    6   A     Yes, it is.

    7                 MS. HAJJAR:   Turn to the next slide.

    8                 (Exhibit published.)

    9                 MS. HAJJAR:   Well, I will turn to the slide

   10   following.

   11                 (Exhibit published.)

   12   Q     Are these some of the -- I'm turning to slide 32, which

   13   is various excerpts from different Government exhibits;

   14   Government Exhibit 301-R at page 20, Government Exhibit 1779

   15   at page 20, 1779 at page 27 and 1779 on page 82.

   16                 (Exhibit published.)

   17   Q     Are these just some of the excerpts relating to R or R?

   18   A     Yes, they are some of the excerpts.

   19   Q     And can you infer what R represents?

   20   A     R is an abbreviation for Robbie Chiappone.

   21   Q     Okay.    I'm going to start reading from the top of this

   22   excerpt, which is September 6th, 2014, at 2:06 a.m.

   23                 Keith Raniere:     Robbie was there tonight yet I still

   24   longed for you.

   25                 And can you read from the next excerpt?



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 82 of 263 PageID #: 9920


                      Rees - direct - Hajjar - WhatsApp Chats               3467


    1   A     May, 31st, 2015 at 3:49 p.m.

    2               No, but he'd make more sense than Robbie.

    3               I was insane to choose Robbie.

    4   Q     If you hadn't seen this side of R...What were you

    5   choosing about him over me?

    6   BY MS. HAJJAR:

    7   Q     Then July 16th, 2005, at 6:46 p.m.

    8               Keith Raniere:     Fluffy believes you slept in the

    9   same bed with Robbie last summer.

   10               I think with his door closed.

   11   By MS. HAJJAR:

   12   Q     Could you read the last excerpt, please.

   13   A     3:52 p.m. October 8th, 2014.

   14               I don't understand this.

   15   Q     What don't you understand?

   16   A     Why Farouk is better than Robbie.

   17   Q     Why not?

   18               Why is R special?     Why did you type his full name?

   19   A     Oh, I was thinking out loud.       Should I not have?

   20   Q     No.   Curious.

   21               I don't use his name for several reasons.

   22   BY MS. HAJJAR:

   23   Q     I'm going to turning to page 76 of Government

   24   Exhibit 301-R.     October 7th, 2014, at 4:54 p.m.

   25               Keith Raniere:     Why are you still protecting what



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 83 of 263 PageID #: 9921


                       Rees - direct - Hajjar - WhatsApp Chats              3468


    1   you did with R?     Why won't you face this in yourself so things

    2   can get better?

    3   A     I don't have the answers you are looking for...I'm sorry.

    4   Q     Please find them now...Ask yourself those questions...

    5   Visualize what you did, how you made those decisions and see

    6   the future evaporate...Also see yourself being the type of

    7   person you don't want to be...It should deeply disturb and

    8   disgust you...

    9                 I hate to be so crude, but it will build your

   10   conscience to strongly see our little child saying, Please

   11   mommy don't, as you spread your legs and picture that child

   12   withering as you do and get that's what you did...

   13   A     Whoa.

   14   Q     You seem not to acknowledge the crudeness of the raw

   15   destruction...It should be deeply disturbing and disgusting.

   16   It's you doing that in reality..

   17   BY MS. HAJJAR:

   18   Q     Agent Rees, at the beginning of your testimony we

   19   reviewed a WhatsApp chat between Camila and Robbie Chiappone,

   20   a user identified as Robbie Chiappone.

   21   A     That's correct.

   22   Q     Have you reviewed that attachment?

   23   A     I have.

   24   Q     And just generally, based on the messages exchanged in

   25   that attachment, did it indicate a kind of romantic or sexual



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 84 of 263 PageID #: 9922


                       Rees - direct - Hajjar - WhatsApp Chats              3469


    1   relationship between Camila and Robbie Chiappone?

    2   A     Yes.

    3   Q     Agent Rees, is there -- are there references to

    4   successors?     In your view?

    5   A     Yes.

    6   Q     Many?

    7   A     Yes.

    8   Q     I'm going to ask you to read the highlighted portion in

    9   blue starting from October 7th, 2014, at 11:40 p.m.

   10   Q     Keith Raniere:     What didn't you consider?

   11   A     The effects.

   12                 I had no idea the successor thing even existed.

   13   Q     I don't believe that's completely true...You also knew

   14   the purity thing was a strong value...I told you many

   15   times...But even if it didn't exist anyone other than us,

   16   doing what you did, with someone like R...Even with anyone far

   17   better...Should bring disgust...

   18                 On a general level, what does it say about the

   19   reliability of your love?       Your word?    On a small level, what

   20   do your actions the last few days of our vacation say about

   21   your traits?     How can you feel these things are okay?        Even if

   22   I'm not around, you would have to hate them...

   23                 The only way I can explain these thing is defiance.

   24                 Pride.

   25                 If your pride doesn't break now with this, you will



                                  VB      OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 85 of 263 PageID #: 9923


                       Rees - direct - Hajjar - WhatsApp Chats                3470


    1   own it the rest of your life.

    2                 Your lack of immediate response is the worst yet...

    3   A     It takes me a while to process what you say especially

    4   something this heavy.

    5                 I feel like I'm under attack.

    6                 MS. HAJJAR:   And turning to page 79 and then

    7   page 89?

    8                 (Exhibit published.)

    9   BY MS. HAJJAR:

   10   Q     Okay.    Starting at October 10th, 2014, at 11:10 a.m.

   11                 Keith Raniere:     Please answer the 3 past questions.

   12   Also, 4 more questions to be answered right now:          What have

   13   you done today for this?         Have you failed today or done

   14   anything against your objectives?         What are you doing towards

   15   them this moment?     What have you done today that was difficult

   16   in the name of love for me?

   17   A     I have not eaten and am dedicating all my free time to

   18   you...either reading or communicating to figure it out.           I

   19   have not indulged in anger.

   20   Q     Sounds like a start.

   21   A     Is there anything else you want to ask of me?

   22   Q     What I have already and as I've said figure out each

   23   thing you destroyed and address/fix each one.          You need to

   24   lift them because there are a good number.

   25   BY MS. HAJJAR:



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 86 of 263 PageID #: 9924


                      Rees - direct - Hajjar - WhatsApp Chats               3471


    1   Q     And if you can read the text starting on October 10th,

    2   2014, and 12:31 p.m.

    3   A     I'm sorry.

    4               I feel like I have a gun pointed at me and I'm just

    5   trying to say what you want to hear so you won't shoot but I

    6   don't know what it is you want to hear.

    7   Q     Show me you're resourceful.       And what should someone do

    8   with such an issue?      What would be the right thing for you to

    9   do for me considering?

   10   A     Beg you...?

   11   Q     Figure out what is right.

   12   A     Can you give me a hint?

   13   Q     Not really because ethics has to originate with you.             If

   14   you heard our story what would make that aspect right?

   15               MS. HAJJAR:    And I'm going to turn to page 96 of

   16   Government Exhibit 301-R, October 14th, 2014, at 3:35 a.m..

   17               (Exhibit published.)

   18   BY MS. HAJJAR:

   19   Q     Keith Raniere:     Do you have physical desire?

   20   A     Can emotional be enough?

   21   Q     If you want me to come tonight.       I will under these

   22   conditions:    There will be no talking.       You will meet me at

   23   the door in the outfit you think I would find sexiest.           You

   24   will arouse me, we will make love for my satisfaction and

   25   pleasure.    You will do everything you can to provide that.           I



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 87 of 263 PageID #: 9925


                       Rees - direct - Hajjar - WhatsApp Chats              3472


    1   will finish and leave.       Do you agree yes or no?

    2   A     Is there a reason why you picked 4:00 a.m. for this?

    3   Q     Forget it then.

    4   A     No no no.

    5   Q     Then?

    6   A     Why no talking.

    7   Q     Goodnight.

    8   A     I don't understand what's going on!

    9   Q     Too much pride.       I'll text you tomorrow.

   10   BY MS. HAJJAR:

   11   Q     Now, Agent Rees, there were a few messages that we looked

   12   at in which Camila references weight.        Is weight a common

   13   reference in these messages that you've reviewed?

   14   A     Yes, it is.

   15   Q     And can you explain what you mean by that?

   16   A     Throughout the messages there is a push from Keith

   17   Raniere for Camila to constantly lose weight, and a desire for

   18   her to be around a hundred pounds.

   19                 MS. HAJJAR:    So I'm going to turn to the next slide.

   20                 (Exhibit published.)

   21   Q     Are these just some excerpts of the messages dealing with

   22   Camila's weight?

   23   A     They are some.

   24   Q     And so November 28th, 2014, at 1:03 p.m.

   25                 Keith Raniere:     How much do you weigh?



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 88 of 263 PageID #: 9926


                      Rees - direct - Hajjar - WhatsApp Chats               3473


    1   A     I don't know.

    2                I think 120.

    3   Q     Why did you gain?

    4                You were 113?

    5   A     Lack of exercise during intensives.

    6   Q     You then need to eat less...The extra weight hurts my

    7   heart physically when I am with you.

    8                MS. HAJJAR:    And that is from Government's

    9   Exhibit 301-R on page 249.

   10                And then December 4th, 2015, at 3:46 a.m.

   11                Keith Raniere:      By the way...how's your weight,

   12   et cetera?

   13   A     I don't know.

   14                Why?   Do I look fat?

   15   Q     I'm sad then because it's important to me...

   16                To not know is to not care enough.

   17   A     I disagree but I will weigh myself for you.

   18                MS. HAJJAR:    Okay.   Turning to the next slide, which

   19   is page 109 of Government's Exhibit 301.

   20                (Exhibit published.)

   21   BY MS. HAJJAR:

   22   Q     Starting from October 19th, 2014, at 12:32 a.m.

   23                Keith Raniere:      How would you lose the weight like

   24   you promised?

   25   A     Like I'm supposed to.



                                    VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 89 of 263 PageID #: 9927


                      Rees - direct - Hajjar - WhatsApp Chats               3474


    1   Q     Question mark.

    2   A     Calories and exercise.

    3   Q     You don't get how much this hurts.

    4               Calories and exercise haven't worked.

    5   A     Haven't worked?

    6               They always work.

    7   Q     When was the last time you weighed 100?         You were also

    8   supposed to loss the weight for my birthday...

    9               They don't work because you don't do this

   10   consistently.

   11

   12               (Continued on following page.)

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                  VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 90 of 263 PageID #: 9928


                                   Rees - direct - Hajjar                   3475


    1   DIRECT EXAMINATION

    2   BY MS. HAJJAR:     (Continuing)

    3   Q     So, I'm really crushed you B tonight.

    4               Agent Rees, I'm just going to stop there for a

    5   moment.    Based on the context of the messages around this

    6   message, can you infer what B means?

    7   A     I infer B means bolemia.

    8   Q     Can you continue reading on?

    9   A     I am under threat now.          Fear is a tool.

   10   Q     You're making light of the fact.          You don't care.

   11   A     Excuse me?

   12   Q     That's rude.

   13   A     I'm sorry.

   14   Q     How will you make up for it?         Maybe you should fast until

   15   you reach the weight.

   16   A     Are you asking I fast?

   17   Q     Why do you always go out of cause?         What do you weigh?

   18   A     I don't want to fast.       I don't think that's the best way

   19   to lose the weight.        You're the one that mentioned it, so I'm

   20   asking if that is what you want.

   21   Q     That doesn't follow.       It is out of cause to take a

   22   suggestion and try to avoid deciding for yourself by posing it

   23   as a question.     I deserve more consideration than that.

   24   A     I don't want it for myself.

   25   Q     Turning to the next slide, which is the next page, page



                             MDL        RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 91 of 263 PageID #: 9929


                                    Rees - direct - Hajjar                    3476


    1   110.   I am going to start from the top.          October 19, 2014 at

    2   12:47 a.m.      Penance for indulgence.        Penance for love.

    3   Penance for indulgence helps to build the character to stop

    4   indulgence, penance for love helps you understand the value of

    5   love so you can have it.         It's also a penance for your word,

    6   so you know your word is serious, you collateralized it with

    7   something undesirable, yet effective.           Oh, yeah, losing the

    8   weight is important too, meaning the other three reasons are

    9   even more important.         But you do not need to fast to do these

   10   things.    How much do you weight?

   11   A      I don't know.

   12   Q      That is really bad considering.          Weigh yourself now?

   13   A      130.

   14   Q      So how long will it take to lose the 30 pounds?

   15   A      Two months.

   16   Q      Should be much quicker, needs to be much quicker.

   17                  And then going down to 1:04 a.m., Keith Raniere

   18   that's out of cause too, but this is about you, me and us.

   19   You can't get to the me part unless you do the you part.              Then

   20   once you've gotten done with the me part, you can begin on the

   21   us part.      You need the weight done in one month.       You need to

   22   be less than 120 by next Sunday.         Ideally much less.    Less

   23   than 115 would be best.

   24   A      Okay.

   25   Q      If you were 115 and you lost five pounce a week, you can



                              MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 92 of 263 PageID #: 9930


                                    Rees - direct - Hajjar                  3477


    1   make the month.      It does appear you need to be 115.

    2                  Do you understand that you can't help me without

    3   correcting/fixing you?

    4   A       Yes.

    5   Q       Do you understand the importance of life of having a

    6   conscious?

    7   A       Yes.

    8   Q       Do you understand conscious is having the capacity for

    9   great pain for bad decisions?

   10   A       Yes.

   11   Q       Do you understand in order to have that you must consider

   12   others in your decisions?

   13   A       Yes.

   14   Q       Like tonight, you did not consider how much your B would

   15   hurt me?

   16   A       No.

   17   Q       That's no conscious.      Do you want to have no conscious?

   18   A       Question mark.

   19   Q       You had no conscious tonight when you made the decision

   20   to B.

   21                  And turning to the next slide.    That's page 111 of

   22   Government Exhibit 301-R.         Can you read from Camilla's portion

   23   at the top?

   24   A       October 19, 2014, 1:22 a.m.      There are so many

   25   inconsistencies in what you just said.         I don't know what to



                              MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 93 of 263 PageID #: 9931


                                   Rees - direct - Hajjar                   3478


    1   do.

    2   Q      Question mark.      Point out one?

    3   A      I told you this one before.      I would ask and ask for help

    4   with the bolemia and your answers have always lose the weight

    5   first then I'll help you.        It almost felt like you promised

    6   it.    Certainly not, but you had a problem with it.

    7   Q      Although it's not highly relevant, it was lose the weight

    8   now and I will help you.        Focus on the weight.

    9   A      So now you're saying that you had a problem with the

   10   bolemia when that was certainly not your priority.

   11   Q      There is nothing inconsistent even about what you said.

   12   The issue is evolving beyond your body.         I just got your text

   13   and you were being prideful again instead of me doing this and

   14   you should show me how that is not a contradiction now.           It is

   15   not.   It should be easy.       Also show me how you should have

   16   known your B.     Hurt me.     How your B hurt me.

   17                Can you read continuing at 1:43 a.m.?

   18   A      I disagree.    You're demanding that I say I don't doesn't

   19   make it so.

   20   Q      You disagree with what?

   21   A      Your accounts of the facts.      This is a very sensitive

   22   subject for me.      You may have thought you were an ally, but I

   23   actually felt very alone and misunderstood which I did tell

   24   you about.    I agree that the issue has always been overcoming

   25   my body, but the emphasis you're putting now on my bolemia



                             MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 94 of 263 PageID #: 9932


                                   Rees - direct - Hajjar                       3479


    1   seems to be inconsistent what I experienced in the past.                For

    2   years I asked you for help.           So now for you to demand that I

    3   overcome it, expect me to do it with ease is hard.              I don't

    4   have an ally.

    5   Q      It would be best for you to assume I'm consistent and

    6   find out why you're protecting or prideful.               I'm known for my

    7   consistency, even by my enemies in the legal case.              It is

    8   unlikely suddenly I would be inconsistent.            I'm on the verge

    9   of cutting off communication.          I need to see and prove to me

   10   you do.    I've always been your ally and a great alley.            Your

   11   last text is just untrue.

   12               And then turning to page 113 of Government Exhibit

   13   301-R.    Can you read Camilla's portion starting at the top?

   14   A      9:14 p.m., October 19, 2014.         Not true.      I will diet and

   15   exercise.

   16   Q      It is true up to this point.         You need to really care

   17   about it to hit 115 by next Sunday.             How have you done today?

   18   I'm sorry to mention this, but it's very important in several

   19   ways, even as a penance where you show yourself you care by

   20   not indulging.     For us, for me, for you, please don't B

   21   tonight.    After last night, I didn't think I would have to

   22   ask.

   23   A      Oh, I have not done that.         I thought this was exactly

   24   about the weight.     Please don't ask me that.

   25   Q      How much do you weigh now?



                             MDL        RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 95 of 263 PageID #: 9933


                                     Rees - direct - Hajjar                    3480


    1   A       I don't know.    I will weigh myself in the morning.

    2   Q       How did you know 130 last night?

    3   A       By stepping on the scale.

    4   Q       Why not now?    Keep in mind the pain for me around B.         You

    5   stopped for several days for a misogynist who played you.

    6   A       My bolemia is not about you.         If this is your idea of

    7   helping me overcome it, to force it out of me, it is probably

    8   the worst approach.          Please don't.

    9   Q       Okay.   I am going to turn to page 122 of Government

   10   Exhibit 301-R.     Can you read the top starting with Camilla?

   11   A       12:05 p.m., October 23, 2014.         I don't think we are a

   12   naturally perfect match, but I love you more than anything.

   13   Q       What things are not naturally perfect for you?

   14   A       We don't share the same sense humor, touching style.           We

   15   do share core values and love, but there are things that feel

   16   effortful.

   17   Q       I don't necessarily agree, but there is an important

   18   point.    Many years ago I could have argued the same.         You are

   19   not the perfect natural fit.            You do not have much formal

   20   education.      You were not a world-class athlete.       You were not

   21   a musician, blah, blah, blah.           I made you my standard of

   22   pointed work and attribution.           If there was something that

   23   wasn't perfect for me, I'd change my definition of perfect for

   24   real.

   25   A       I understand.



                               MDL        RPR      CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 96 of 263 PageID #: 9934


                                   Rees - direct - Hajjar                    3481


    1   Q     I made you my standard of beauty.         What I thought was

    2   beautiful before in some case doesn't even rate.          It is now

    3   compared to you.     By definition, nothing can be as beautiful

    4   or good.    There could never be an R.        For me no matter what

    5   her qualifications.

    6   A     Kristanna got close and that was natural.         No?

    7   Q     All is compared to you as the standard of perfection,

    8   Kristanna did not come close.         I just started to enjoy that

    9   she wanted to learn and apply changes.         Had it continued and

   10   had she changed to my liking, she would have become much

   11   shorter, dark-haired Mexican.         Oh, yeah, she would have had to

   12   become you?

   13   A     Hahaha.

   14   Q     No.   She has natural fits with me but all that is

   15   important as compared to you.         She doesn't get why I talk

   16   about you like that.        I used to find some light-haired women

   17   attractive.     I moved my standards so much it was hard to

   18   stomach them.     Even brown hair is washed out for my taste now.

   19   Ten years ago that was not the case.

   20                 All right turning to page 168 of Government Exhibit

   21   301-R.    Can you begin reading November 8, 2014, 8:20 a.m.

   22   A     Here.    My commitment to listen to you to do the right

   23   thing.    I find my body is not always aligned with my

   24   commitment or my head, but I want to uphold my commitment

   25   either way.



                             MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 97 of 263 PageID #: 9935


                                   Rees - direct - Hajjar                    3482


    1   Q     How much do you trust me?

    2   A     I don't want to keep choosing fear, I don't want to be

    3   Lucifer.

    4   Q     Good.    Eventually our bodies are inconsequential with

    5   respect to our commitment.

    6   A     Not sure how to quantify that as needed.

    7   Q     And G-O trust has to be tested.

    8   A     I think that is connected to the commitment.         I

    9   understand.     I am ready and I am never ready at the same time.

   10   Q     Agent Rees G-O, the reference to G-O here, is that

   11   explained in other messages?

   12   A     It stands for ground zero.

   13   Q     G0?

   14   A     I think the commitment brings G0.         Someone just asked

   15   another question for you.

   16   Q     What's the question?

   17   A     Who do you go to to challenge you?         Since you are the

   18   highest rank and you are so revered by the community, who

   19   challenges you?

   20   Q     That question may come from pride or not, also an

   21   underlying socialism or not.          I would have to see the person

   22   and how they asked.        Of course for me, all people challenge

   23   me, as do all things.

   24                 Switch to the next slide, which is -- slide on page

   25   178 of Government Exhibit 301-R.



                             MDL        RPR      CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 98 of 263 PageID #: 9936


                                    Rees - direct - Hajjar                   3483


    1                  That is a summation of our 8.5 years together.        Hard

    2   for me to bear.      I don't know what actions can be done to

    3   reverse the verdict and change the record.           I don't know how

    4   to get back that part of me that died today.

    5   A      Please drop the views of think.         I only mentioned it

    6   briefly.    I feel like you're going to a place where it

    7   shouldn't be because it's not true.

    8   Q      What is not true?

    9   A      What you are making yourself to be.        Please let it go for

   10   now.   I love you.

   11   Q      Maybe you're just underestimating the significance of a

   12   rapid association.      The thought of me should never come up in

   13   an abuse question and R definitely should.           How am I

   14   incorrect?

   15                  Now, Agent Rees, in the messages you've reviewed, is

   16   there references to where Camilla is living at the time that

   17   these messages are being sent?

   18   A      That's correct.

   19   Q      Okay.    I'm going to turn to slide 51.       Does this have a

   20   few excerpts of messages that reference Camilla's residence?

   21   A      Yes, it does.

   22   Q      Can you read from the top starting on September 12, 2014

   23   at 3:01 p.m.?

   24   A      Willa saw me ride out of Victory.

   25   Q      Did she see from where?



                              MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 99 of 263 PageID #: 9937


                                   Rees - direct - Hajjar                   3484


    1   A     She did not see me come out of the house.         She was

    2   between Victory and Hale headed our way.

    3               November 27, 2014, 2:22 a.m.       I will go peacefully.

    4   I will need a few days to deep clean the apartment.

    5               August 29, 2015, 5:34 p.m.        I have worrying news.

    6   Anna is moving into Victory, might be a problem.          2/13 or

    7   something like that.        I believe it is within sight of our

    8   place.

    9   Q     And when Camilla says within sight of our place, are

   10   there references to our place, our apartment in the messages

   11   that you reviewed?

   12   A     Yes, there are.

   13   Q     And turning to page 39 of Exhibit 1781, can you read the

   14   highlighted portion, please?

   15   A     October 10, 2015, 9:32 a.m.       120 Victory Way.

   16   Q     Now, is this an excerpt from another text file attaching

   17   WhatsApp messages?

   18   A     That's correct.

   19   Q     Who is that between?

   20   A     Camilla and Daniela Padilla.

   21   Q     And have you reviewed this attachment as well?

   22   A     I have.

   23   Q     Is it in Spanish?

   24   A     It is.

   25   Q     Turning to page 220 of Government Exhibit 301-R.          This



                             MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 100 of 263 PageID #:
                                    9938

                                 Rees - direct - Hajjar                      3485


  1   was bad because you are not at G0, ground zero.           You have

  2   affirmed him you have made that Friday okay.           You have

  3   disgraced me.     He needed to feel like a rapist and that no

  4   part of you liked him or thought him okay.            How can you

  5   reverse this now, he needs to believe he disgusts you?

  6   A     I have disgraced you?

  7   Q     Yes.    In the worse deepest sense.       Only if he believes he

  8   disgusts you and nothing was goo can it not.           I'm crushed.     I

  9   think this has to be the last conversation.            You had to be

 10   perfect.     I told you so.     I don't know what to do at all.

 11   Each moment is more damaged.          Every time he sees you now, more

 12   damage.     I feel all is lost and you're silent.

 13   A     I'm crying.

 14   Q     I'm going to cut off then.         We will need to finish a few

 15   things and you need to move out.

 16                That's all you can do?

 17                I guess that's it then.       Goodbye.

 18   A     No.

 19   Q     Then do something?

 20   A     I don't know what to do.

 21   Q     Nullify what he might think.         Tell me what you did each

 22   of the few times right now.

 23                MS. HAJJAR:     Your Honor, I don't know if you would

 24   like to take a break at this time.

 25                THE COURT:     We should.    Let's take our morning



                           MDL        RPR      CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 101 of 263 PageID #:
                                    9939

                                     Proceedings                            3486


  1   break.    All rise for the jury.

  2               (Jury exits the courtroom.)

  3               THE COURT:     You may stand down.      Do not discuss your

  4   testimony with anyone.

  5               THE WITNESS:    Yes, sir.

  6               (Witness steps the stand.)

  7               THE COURT:     We will take a 10-minute break.

  8               (Recess taken.)

  9               THE COURT:     Ms. Hajjar, about how long will you have

 10   this witness on direct?

 11               MS. HAJJAR:    I think the remainder of the day, Your

 12   Honor.    I have asked defense counsel to give an estimate of

 13   their cross-examination time so I can stop and give them time

 14   to conclude that cross-examination today.          That is the hope,

 15   Your Honor.    I don't know if it will go.

 16               THE COURT:     What you are saying is that between

 17   direct and cross you think it will go the rest of the day?

 18               MS. HAJJAR:    Yes.

 19               MR. AGNIFILO:    I don't know that there will be a

 20   long cross.    I will only cross on things that are contextual.

 21   I certainly don't see a long cross.           There might be a very

 22   short cross because it seems that the Government is going to

 23   be getting into large kind of parts of this, which really kind

 24   of negates the need to go back into them.

 25               THE COURT:     All right.



                           MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 102 of 263 PageID #:
                                    9940

                                        Proceedings                       3487


  1               MR. AGNIFILO:    So I don't see a long cross.

  2               THE COURT:     All right.

  3               MR. AGNIFILO:    Judge, can I make one other thing

  4   clear.

  5               THE COURT:     Yes.

  6               MR. AGNIFILO:    Thank you, Judge.     We obviously

  7   didn't object to the disc coming into evidence, but that's

  8   subject to the objection we raised in the letter.

  9               THE COURT:     I understand that.

 10               MR. AGNIFILO:    Yes, I just wanted to make sure.

 11               THE COURT:     I understand that.    But I think the

 12   comments of Camilla are in the context of Mr. Raniere's

 13   statements are necessary otherwise the defendant's statements

 14   are not going to be understood.         If you want me to give a

 15   limiting instruction, you will let me know what that is, but I

 16   am going to allow the statements to come in because otherwise

 17   the jury will be left with just Mr. Raniere's statements and

 18   not with any context in which to understand them.          So I

 19   understand your point about Camilla's statement.          She is not a

 20   co-conspirator in regard to this particular situation.

 21               MR. AGNIFILO:    So --

 22               THE COURT:     If that's the argument, she is not.

 23   This is just their relationship that's the subject here.

 24               MS. HAJJAR:    If I may clarify, Your Honor.       The disc

 25   we admitted is only vicibabi@gmail.com, which I understand the



                           MDL      RPR        CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 103 of 263 PageID #:
                                    9941

                                     Proceedings                           3488


  1   defendant is not objecting to subject to Your Honor's ruling

  2   earlier this morning.      The camillascastle e-mail account I

  3   have not yet offered.      I do have them for the Court's review

  4   if the Court would like.      In our view, the same way Camilla's

  5   messages in the context of the vicibabi@gmail.com exchange are

  6   necessary to understand the response, so too for

  7   camillascastle.     But I haven't yet offered that exhibit.

  8               MR. AGNIFILO:    By way of example, I mean, one of the

  9   ones where I think that we could still have a problem is

 10   Government Exhibit 1701, which has now been admitted to the

 11   jury, is just a statement by Camilla, you know, that full moon

 12   is tomorrow and that will make it 30 full moons that we've

 13   been together.     There is no response to that.       They have

 14   certainly offered it for the truth, because they didn't follow

 15   it   up with the agent.

 16               THE COURT:     That is a good question.     What about

 17   that statement?

 18               MS. HAJJAR:    Your Honor, the defendant's objections

 19   have been confined to camillascastle except for this objection

 20   to the 1700 series that dealt with Lauren Salzman.          Counsel

 21   didn't mention the 1701 e-mail account in his remarks to Your

 22   Honor this morning.

 23               MR. AGNIFILO:    It's the first thing we listed in our

 24   written motion, 1701.      I mean, it's the first one.      In

 25   category 4, we said we object to the 1700 series as being



                           MDL      RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 104 of 263 PageID #:
                                    9942

                                     Proceedings                          3489


  1   inadmissible hearsay offered for the truth, including the

  2   following documents, 1701.

  3               THE COURT:     1701.    It's there.

  4               MS. HAJJAR:    Your Honor, if you would like to make a

  5   limiting instruction to that effect, we don't object to that.

  6   This was sent to kunterre@nightcap@rr.com.          It's significant

  7   because many of these e-mails are sent from Camilla to

  8   Camilla.    That one was sent to the defendant and they're in

  9   the same --

 10               THE COURT:     But it is her statement not to him, not

 11   his statement to her, and there is no follow on by him which

 12   would permit it in, at least for context.          That's the problem.

 13               You think about that because I can always advise the

 14   jury -- well, if I start advising the jury on that, that is

 15   going to bring more attention to it.          I think that is the last

 16   thing that the defense would want.

 17               Yes?

 18               MR. AGNIFILO:    Right.    That's right.

 19               THE COURT:     Well, let's move on.

 20               MS. HAJJAR:    Thank you, Your Honor.

 21               THE COURT:     But if there is any statement that

 22   Camilla is making that is not in the context of other

 23   statements made by the defendant that establishes -- that

 24   makes sense out of the defendant's statement or follows on to

 25   the defendant's statement, then you will let me know because I



                           MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 105 of 263 PageID #:
                                    9943

                                     Proceedings                           3490


  1   will rule on it.

  2               MS. HAJJAR:    I think this will come up in the

  3   context of the camillascastle 1400, which we can address.            We

  4   can confer with defense counsel over lunch.             I won't get to

  5   those before the lunch break.

  6               MR. AGNIFILO:    It will come up there.

  7               THE COURT:     I understand.      You understand my concern

  8   about Camilla is not a co-conspirator with regard to her

  9   relationship, romantic relationship with the defendant.

 10               MS. HAJJAR:    With respect to DOS, she is.         But with

 11   respect to the e-mails we are referring to now, correct.

 12               THE COURT:     With respect to these e-mails.

 13               MS. HAJJAR:    Yes.

 14               THE COURT:     When we get to DOS, that's a whole

 15   different situation potentially.

 16               MS. HAJJAR:    Yes, Your Honor.

 17               THE COURT:     All right.   Let's bring in the witness.

 18               (Witness takes stand.)

 19               THE COURT:     Let's bring in the jury, please.

 20               (Jury enters the courtroom.)

 21               THE COURT:     Please be seated.

 22               You may continue with your examination of the

 23   witness.    The witness is reminded that she is still under

 24   oath.

 25               THE WITNESS:    Yes, Your Honor.



                           MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 106 of 263 PageID #:
                                    9944

                                  Rees - direct - Hajjar                   3491


  1   BY MS. HAJJAR:

  2   Q       Agent Rees, before the break, you had discussed certain

  3   excerpts of messages referencing Camilla's residence at the

  4   time.    So now I am going to skip to the next slide, which is

  5   page 221 of Government Exhibit 301-R, and starting at the top,

  6   on November 23, 2014, at 11:33 a.m., Keith Raniere, if you can

  7   fix these things now, you must leave there immediately and not

  8   come back.       Answer please, anything else?

  9   A       Not really, just staffing stuff.

 10   Q       How are you going to reverse this and the perception of

 11   everyone there?

 12   A       I don't know.

 13   Q       Then leave now.      I can't cover for you?

 14   A       It was    frightening that you are commanding that.

 15   Q       Question mark.      It's frightening what you did again.     I

 16   can't believe you just wrote that.

 17   A       I feel at your mercy.

 18   Q       You either fix, leave or we're done.         That's awful.   I've

 19   been at your mercy and you abused the power.           I want to know

 20   you understand your abuse.

 21   A       Yes.

 22   Q       Question mark.      Then fix, leave or we're done.    Which?

 23   A       I'll fix.

 24   Q       How?

 25   A       I'll treat him like a rapist.



                            MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 107 of 263 PageID #:
                                    9945

                                 Rees - direct - Hajjar                      3492


  1   Q      That's what you should have done.        You already told the

  2   rapist that you can't be taken seriously.           What more care are

  3   you going to do to get back what you lost?

  4   A      I don't know.

  5   Q      You need to go to him, tell him you tried to be friendly

  6   but can't stomach it and that he should please stay away

  7   without him thinking you're infatuated.         He needs to know

  8   you're disgusted, like you would a rapist?

  9   A      I'll try.

 10   Q      Not good enough.      Leave now.

 11   A      No.   I'll do it.

 12   Q      This is more serious than you know.       How can you allow

 13   these things?      Say something.     When did the sitting thing

 14   happen?

 15   A      I want to feel free.      I feel my entire person depends on

 16   you.   It is very scary and suffocating.        I can't remember.

 17   Q      Then turning to page 222 of Government Exhibit 301-R, I

 18   am going to start at 12:03 p.m. on November 23, 2014, Keith

 19   Raniere:     Call me now ?     That's last chance.     Move your stuff

 20   out tonight.

 21   A      I wish you didn't make me into a monster.

 22   Q      You are treating me that way.        Anything else to say?      I'm

 23   going over to start moving some things out.            Nothing else?    I

 24   will block you in one minute and then I can't reverse it.

 25   Your pride won.



                           MDL        RPR       CRR    CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 108 of 263 PageID #:
                                    9946

                                  Rees - direct - Hajjar                    3493


  1                I guess I still can't believe you're really uncaring

  2   when I'm the one who's damaged.           I want you moved out by

  3   tomorrow morning.      Then there's a few things that need to be

  4   done.

  5                I am going to turn to the next page, page 233 of

  6   Government Exhibit 301-R, if you could start with the

  7   highlighted portion on November 24th.

  8   A       8:13 p.m.    I feel like your puppet.

  9   Q       I will reassess all of these interactions.         He will.    As

 10   for you, that doesn't help me.           If you feel like my puppet, I

 11   don't know what to say.         You should know me better.    I won't

 12   work that way.      What I'm asking you to do is rightful.       How

 13   you're treating me is also important.            Please respect my

 14   morality.

 15   A       You're asking me to do something I'm not comfortable

 16   blindly.

 17   Q       How can I unblind you?         To fix other things you will have

 18   to do things absolutely blindly.           This is simple and rightful.

 19   Honestly, if I haven't even earned this level of trust, we are

 20   nothing with no hope.         You should want to prove yourself.      At

 21   this point I should never have to argue a request.           The harder

 22   the request, the better.         You wanted to be my slave.    This is

 23   the opposite.       But I have earned the trust.

 24                (Continued on following page.)

 25



                            MDL        RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 109 of 263 PageID #:
                                    9947

                              Rees - direct - Hajjar                      3494


  1   EXAMINATION CONTINUES

  2   BY MS. HAJJAR:

  3   Q     Now, Agent Rees, in the messages you reviewed, are there

  4   instances in which Camila asked permission of the defendant to

  5   do certain things?

  6   A     Yes.

  7   Q     Can you give some examples of that to the jury?

  8   A     Camila would ask permission to text anyone.          She asked

  9   permission to cut her hair.       Among a few other things.

 10   Q     And turning to the next slide, which is slide 57.

 11                Are these some excerpts of the exhibits you've

 12   reviewed in which Camila asked for permission for various

 13   things?

 14   A     Yes, that's correct.

 15   Q     Starting from the top.      Can you please read the

 16   highlighted portions?

 17   A     October 24th, 2014, 4:49 p.m.:       Love, I really hate that

 18   I feel like I have to ask you for permission to do anything

 19   outside of my schedule.      I don't want us to be like this.

 20                May 11th, 2015:    11:44 a.m.:    Can I text my family?

 21   Q     Yes.

 22   A     June 12th, 2015, 10:48 p.m.:       Oh, which reminds me, can I

 23   ask your permission for something?        Can I shave the kitty?

 24   I'd save whatever I take off for you.

 25                August 12th, 2015, 8:25 p.m.:       Can I get your



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 110 of 263 PageID #:
                                    9948

                              Rees - direct - Hajjar                      3495


  1   opinion/permission on something?

  2               Four days away for a Flamenco workshop.

  3   Q     Give me a day, likely a yes.

  4   A     Okay, I won't consider it a yes yet.        Thank you for

  5   considering.

  6   Q     And, Agent Rees, in some of the messages you reviewed,

  7   does Camila express sadness and depression?

  8   A     Yes, she does.

  9   Q     Turning to the next slide, which is excerpts of certain

 10   messages, can you start from the top starting on December 8th,

 11   2014, 11:38 p.m.?

 12   A     You have taken all my life.

 13   Q     Please tell me how.       Really, what do you mean so I can

 14   understand?

 15   A     You have taken everything that is important and

 16   meaningful to me.      But it is more than that, you have branded

 17   me for life.     Your words have destroyed me.      I feel helpless

 18   and worthless.     I feel dead inside.

 19               December 24th, 2014, 10:49 p.m.:       I don't know how

 20   to handle your actions.      I considered ending my life again.         I

 21   don't think you realize how your words and actions affect me.

 22               December 27th, 2015, 6:02 p.m.:       I feel depressed.

 23   The only concern I can see that would be legitimate would be

 24   that I am going crazy and that I'm not emotionally sound.           I

 25   have not cut my hair.      I was going to cut it the day after you



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 111 of 263 PageID #:
                                    9949

                                 Rees - direct - Hajjar                     3496


  1   left.    I don't feel like going out and seeing people.           I feel

  2   very low.

  3   Q       Now turning back to Government Exhibit 301-R on page 239.

  4   Just starting from the top at the highlighted portion, can you

  5   read Camila's portion?

  6   A       November 27th, 2014, 1:24 a.m.:         Okay, I'll change.   What

  7   do you want me to do?

  8   Q       Trust me 100 percent.        Obey me 100 percent.    I will come

  9   up with an immediate test.          Any failure is unacceptable.     You

 10   have to earn me.         No out of causedness.

 11   A       Okay.

 12   Q       Now, I need a vow of absolute obedience, which I will not

 13   release you from until the letter next summer.           Now more

 14   uncertainty -- no more uncertainty, doubts or not trusting.                I

 15   need to know what happens if you fail or act unhappy?

 16                   I expect you to text me this vow now.        I will text

 17   you later.       I expect you to answer right away, otherwise no

 18   go.   You need to be happy, whenever you are with me, because

 19   my time means that much.           Yes?

 20   A       Reading.    Just got a whole bunch of your texts.

 21   Q       I need a yes or no now.

 22   A       Emoticon.

 23   Q       That's a no.      Please pack up then.

 24   A       I can't do it, love.        I'd be wasting your time.    Please

 25   don't be mad.



                         SAM       OCR          RMR   CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 112 of 263 PageID #:
                                    9950

                              Rees - direct - Hajjar                       3497


  1   Q     Right, pack up.

  2   A     Please don't hate me.

  3   Q     I'll contact you tomorrow, please move out.

  4                Then turning to the next page, page 240 starting at

  5   the top, November 27th, 2014, 1:45 a.m.

  6                Keith Raniere:     No compromise.     I have compromised

  7   too long and you have abused it.          A stranger should have been

  8   treated better.

  9   A     What am I supposed to do?      I'm sorry.

 10   Q     Bullshit.    Either take the vow and do what you know is

 11   right and love me or stop using the situation and move out.

 12   Simple.

 13   A     You seemed so nice earlier today.         What happened?   You're

 14   being so heartless.      What happened to your offer from last

 15   night?

 16   Q     No, you are heartless.      I am just making a firm demand

 17   for once.    If I were heartless, I would just kick you out.          I

 18   am demanding what I deserve.       There is nothing heartless about

 19   it.   What is heartless is your behavior and how you treat me.

 20   Heartless is never even committing to fix what you did.

 21                You abused last night's offer.        No more discussion

 22   or selling.    You change dramatically or leave.        This is the

 23   last time I'm calling.      Your phone rolled to voicemail.       It's

 24   up to you.

 25   A     My phone died in the middle of the text.         Why are you



                       SAM      OCR       RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 113 of 263 PageID #:
                                    9951

                                Rees - direct - Hajjar                       3498


  1   being so cruel?        Please don't.

  2   Q       That's insulting.

  3   A       I have no one to go to.        Please don't be like this.     I'll

  4   do whatever you want.       Please don't be like this.

  5   Q       Have I earned whatever I'm demanding?         If so, it's not

  6   cruel to demand it absolutely.          If not, just leave.      There is

  7   no cruelty.    You -- through give me uncertainty when I have

  8   earned so much moreover nine years, nine years, plus the

  9   things you've done are cruel.          Calling me cruel in light of

 10   that is cruel.     You haven't even fixed and you use your

 11   uncertainty to take.

 12                Text me your vow.     Prove to me you know I'm not

 13   being cruel at all.       I'll give you a test later or else leave.

 14   It's simple.

 15   A       I closed off the rest of my world for you.            I don't have

 16   friends because of you.       I have no one to go to because of

 17   you.    You can't abandon me like this.          I didn't think you were

 18   capable of this.

 19   Q       That's a bullshit strategy.          You would have betrayed me.

 20   You're having a party tomorrow.          Show me you know you're being

 21   manipulative in a bad way or just leave.

 22   A       I don't know what to make of all this.

 23   Q       Your blame is revealing.

 24   A       I don't understand how you could have the heart to do

 25   this.    The you that I knew would never do this.             What



                       SAM        OCR        RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 114 of 263 PageID #:
                                    9952

                              Rees - direct - Hajjar                        3499


  1   happened?

  2   Q       This is my last text.    I don't deserve blame.      I need a

  3   convincing apology, a proof you understand, and a vow.           These

  4   techniques you're using worked in the past.         I just can't give

  5   into them anymore.     If I don't get what I want, I want you

  6   out.    I will not text unless I get it.       Please stop the

  7   you-I-knew stuff, that's really bad.        You damaged me.     Cut the

  8   victim stuff.     I deserve this stuff and much more.       You are

  9   making things worse with your strategies and I am beginning to

 10   feel very played.

 11   A       I will go peacefully.    I will need a few days to deep

 12   clean the apartment.      I have never felt such deep pain.       I

 13   would have never thought that you would do this.           I think it's

 14   your right to kick me out or set boundaries, but you don't.

 15   Q       Then turning to -- I am going to skip to page 245,

 16   starting at the top of the highlighted portion, November 27th,

 17   2014, 1:54 p.m.

 18                Keith Raniere:     The vow doesn't have to be that

 19   long.

 20   A       I get fearful because I project you will abuse that

 21   power.

 22   Q       There will be times it will seem like I am.        I won't, but

 23   it is part of proving trust.       If it never seemed questionable,

 24   then it wouldn't be trust.       I've earned trust.     Do it now,

 25   please.



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 115 of 263 PageID #:
                                    9953

                               Rees - direct - Hajjar                       3500


  1   A     Okay.

  2   Q     Text it now.

  3   A     I vow to do as you say.

  4   Q     A hundred percent obedience?

  5   A     A hundred percent obedience.        I don't know why I'm scared

  6   shitless.

  7   Q     You're scared because you're serious, that's good.             Okay.

  8   Today you must be more or as much adult than everyone.           You

  9   must be the model of restraint.       No alcohol of any sort.        Not

 10   a sip.    And eat very little.     You must build yourself to be a

 11   new woman, one that is serious about her future.           This is

 12   particularly important for Fluffy.        Copy?   You also need to be

 13   responsive to me at all times, including now.

 14   A     Shit.    Well, I'm already questioning because I don't

 15   understand why I have to do that since I don't want to be that

 16   type of woman; never have.

 17   Q     Do you want honor, dignity, respect or love?          I could

 18   have said:     Prove I am most important.      Drop everything.      Stay

 19   home today, clean and certainly don't go to Wilton.           It's an

 20   insult.    So I am being mild.     What I said serves many

 21   purposes.     You actually do want to be that type of woman.          You

 22   react to terms such as slut or whore.        As you age you will

 23   be seen more and more like that if you don't change.

 24                 That is true even if you're married or delegate

 25   celibate.     Seen.    Copy?   I don't want to keep calling you to



                       SAM       OCR      RMR     CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 116 of 263 PageID #:
                                    9954

                                Rees - direct - Hajjar                    3501


  1   get you to answer.       Please check hour WhatsApp frequently like

  2   I do for you.

  3                I am going to turn to page 262 of Government

  4   Exhibit 301-R.     Can you read the top, please?

  5   A     December 1st, 2014, 5:50 p.m.:       I thought a lot about you

  6   and about us today.

  7   Q     And?

  8   A     Part of me feels like I don't want to be with you.          Part

  9   of me wants to stay.

 10   Q     Then turning to the next page, page 263, this is the

 11   continuation of the line you just read.          Just continue.

 12   A     Part of me wants to stay with you because I know it is

 13   right.    All of me loves you.     But I realize why I feel certain

 14   ways about you.        I feel you as a parent, as a god.    That's why

 15   your comments hurt so much.       I take them as truth.     You are

 16   the holder of truth.       And also why part of me won't admit I

 17   did something bad because the gods are indestructible.

 18                With a lot of our dynamics this feels very present,

 19   and although logically I know that you are not my parent, a

 20   big part of me feels the need to break away from the

 21   dependence, to be independent.       I never wanted you to be my

 22   parent, but I feel sometimes we fall into that dynamic.

 23   Q     I understand.       In this specific case you should want to

 24   give your god everything, certainly more than you would have

 25   ever have given R.       Your belief of unsafety and intimacy with



                       SAM        OCR     RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 117 of 263 PageID #:
                                    9955

                              Rees - direct - Hajjar                      3502


  1   me is the real problem, especially if I were to come over and

  2   rest with you.     The larger picture things you mentioned we can

  3   speak about, but it is necessary you start needing to serve

  4   me, please me, earn me, to make anything right.

  5   A       It seems like that only makes the dependency stronger.

  6   That feels super fearful.

  7   Q       Okay, I am going to skip to the next page here, slide 65.

  8   This is page 269 of Government Exhibit 301-R.

  9                Can you read from the top, please?

 10   A       December 4th, 2014, 2:26 p.m.:      Your words still haunt

 11   me.   I desperately want you to know you're not correct, that

 12   you were not wrong about us, but I just fucked it up big time.

 13   One of the things you said was that I didn't want to have -- I

 14   didn't want you to have children.        It was very painful to hear

 15   you say that, so I've been thinking about what to do about

 16   that.

 17                I'm sorry that I ever led you to believe that was

 18   true.    If that is what you think of me, then maybe my sister

 19   is the best person to have children with.         You are not a prize

 20   I am competing for, you are my love.

 21   Q       Think of what -- think what of you, honey?

 22   A       That I don't want you to have children.

 23   Q       You wouldn't discuss or help me with the alternatives:

 24   You, your sister, other or none.         You haven't done what it

 25   takes for you.     I've cut off other option goes and although



                       SAM      OCR      RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 118 of 263 PageID #:
                                    9956

                                Rees - direct - Hajjar                    3503


  1   you won't do what it takes for you, your sister is

  2   intolerable.     This is what you presented about the subject.          I

  3   don't want to think that, but I see no alternative.

  4                Agent Rees, here where Camila and the defendant are

  5   discussing Camila's sister, are there references to Camila's

  6   sister throughout the WhatsApp messages you reviewed?

  7   A       Yes, there are.

  8   Q       So the next slide, slide 66, does this have an excerpt of

  9   a few of those messages referencing Camila's sister?

 10   A       That's correct.

 11   Q       Starting at the October 14th, 2014 at 1:25 p.m.

 12                Keith Raniere:      My dearest love, please hear me when

 13   I say the emotions you had tonight are the core of what needs

 14   to do go.    I've always believed you were stronger than your

 15   mother and your sisters (also male side, but it is pride in

 16   more of a male way.)

 17                Can you read the next excerpt please?

 18   A       December 2nd, 2014, 12:57 p.m.:        Were you serious about

 19   having children with my sister or were you using that to scare

 20   me?

 21                December 2nd, 2014, 1:03 p.m.:         You know how much we

 22   went through because of your relationship with her.           I always

 23   felt that you chose her over me.           If you have children with

 24   her, you'd be making the ultimate statement that that was

 25   true.



                       SAM       OCR       RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 119 of 263 PageID #:
                                    9957

                               Rees - direct - Hajjar                     3504


  1   Q     Then on October 11th, 2015, 5:24 p.m.

  2               Keith Raniere:      Make sure your sister doesn't see

  3   you texting.

  4   A     October 27th, 2015, 1:42 a.m.:       I did.   I may have not

  5   heard you because I was afraid.       I really thought I was not

  6   going to be part of your life because I was so afraid that it

  7   looked like you were going to choose my sister.

  8   Q     The next slide is page 280 of Government Exhibit 301-R.

  9   December 7th, 2014, 11:09 p.m.

 10               Keith Raniere:      The apartment --

 11               THE COURT:    You might try to reboot it.

 12               (Pause.)

 13               THE COURT:    Just give it a minute.

 14               (Pause.)

 15               THE COURT:    Go ahead.

 16               MS. HAJJAR:    Thank you, Your Honor.

 17   BY MS. HAJJAR:

 18   Q     11:09 p.m.

 19               Keith Raniere:      The apartment will need to be done

 20   first thing tomorrow 8:00 a.m.        Put all my things, money, et

 21   cetera, together.      You need to increase your hours back to

 22   normal.

 23   A     I can't do that.     I moved it so they were not depending

 24   on me.    I will be out of work.      Does that mean that I'm not

 25   doing the education thing?       Can I -- can I have longer for the



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 120 of 263 PageID #:
                                    9958

                               Rees - direct - Hajjar                       3505


  1   apartment?     There are a few things I can't do because of noise

  2   and neighbors.

  3   Q      Then at 12:23 a.m.:       Please say something or we just go

  4   forward with this dissolution of us.        I'm surprised that you

  5   haven't written.       I'm writing to say I'm very sorry for the

  6   whole situation and our interaction.        I feel powerless.     It's

  7   up to you.

  8   A      I've been thinking.       I want to be a model for my kids,

  9   especially G.     I can't lose G.     I'll do what it takes.     Please

 10   don't take him away from me.        I'll do whatever you want.

 11   Q      Agent Rees, are there many references to G in these

 12   messages you reviewed?

 13   A      Yes, there are.

 14   Q      And in context, who does G refer to?

 15   A      Gaelyn.

 16   Q      Keith Raniere:     Then do what it takes.    That involves

 17   being at cause, fixing what are now many misperceptions,

 18   eliminating pride, and treating me as I deserve and what

 19   should have been.      No anger allowed starting today -- starting

 20   now.   I need to see what I feel are substantial things today.

 21   A      Okay.   You won't take him away from me?

 22   Q      And turning to the next page, which is page 281.         The

 23   same exhibit at the top.         Can you start at December 8th, 2014,

 24   1:17 p.m.?

 25   A      That's bullshit.     You control it all.    You decide.    I'll



                       SAM       OCR       RMR    CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 121 of 263 PageID #:
                                    9959

                              Rees - direct - Hajjar                       3506


  1   do what you want.      I don't think what you're doing is right.

  2   You're abusing your power, but I am powerless and I want my

  3   kid.   I was more there for him than you ever were.         I don't

  4   know how you can be okay with yourself doing this.

  5   Q      Great start.    I don't think this is gonna work.

  6   A      I already told you I would do what you want.

  7   Q      You have to change your behavior and values to be a

  8   model.    Here's one assignment to be done now.        Prove to me

  9   what you said above was both mean and incorrect.           It seems you

 10   have no concept of why you do the things you do, why you feel

 11   the way you do, or why I do the things I do.         If you

 12   understood these things you would be so sad about what you

 13   have done and are doing.        You would be sad at what I'm facing

 14   and you would be sorry for the way you treat me, the things

 15   you think, and what you've said.

 16               You still don't get it?

 17   A      I feel like a prisoner.      This is your world and your

 18   rules.    If you suddenly decide to change the rules, which you

 19   have, it is fine because this is your kingdom.          I can either

 20   abide by your ruling or leave.       Unfortunately, I promised I

 21   wouldn't, so I am in your kingdom under your rules.           It

 22   doesn't mean I agree.      I had always believed you would never

 23   hold me like this, that you would let me go as you would say.

 24   You forgot to mention that would unleash your fury if I ever

 25   wanted to go, so I am all yours.          What do you want me to do?



                       SAM      OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 122 of 263 PageID #:
                                    9960

                              Rees - direct - Hajjar                        3507


  1   Q     Turning to the next page, which is page 321 of Government

  2   Exhibit 301-R.     Starting at the top, December 24th, 2014,

  3   8:04 p.m.

  4                Keith Raniere:     That response is like a monster.         I

  5   have not called you a monster yet.        I've spent six months

  6   painting to prove you're not.       You are quite insulting and

  7   take everything I've done for granted.         This whole time you

  8   have not fixed, but are playing victim.           If you're not a

  9   monster, shouldn't I act as I am?         Or if you are a monster,

 10   shouldn't I act as I am?        Isn't my moral duty to those who

 11   depend on me?

 12                Prove you are not a monster, that is what's needed.

 13   Stop accusing me falsely of calling you one.          You've done

 14   monstrous actions.     Prove you are not a monster.         It is only

 15   right.    You've done monstrous actions.       It is morally right

 16   you prove you're not a monster.       That means you're not a

 17   victim.    Not going to blame.     Not going to feel sorry for

 18   yourself.    Not going to distract.

 19                Please say something compassionate, caring and not

 20   monstrous.    I have tried calling you to speak.        You seem to be

 21   avoiding.    Just look at this from my side, you are seeming

 22   like a monster using monster strategies.          Make your decision

 23   explicitly in cause without distraction or any strategies,

 24   please.

 25   A     You want me to enjoy being abused.          It's not going to



                       SAM      OCR       RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 123 of 263 PageID #:
                                    9961

                                Rees - direct - Hajjar                    3508


  1   happen.    I am aware of the conditions.       My life is yours.

  2   That is my decision.       I hope to one day understand your

  3   actions.

  4   Q     Agent Rees, in this exchange on December 4th, 2014, are

  5   there many references to the word monster back and forth?

  6   A     Yes, there are.

  7   Q     And turning to the next slide, which is excerpts from --

  8   this is Christmas Eve 2014 starting from the top.

  9               Can you read the portion from Camila?

 10   A     7:30 p.m.:       Wow, I am not the heartless monster you are

 11   making me out to be.

 12   Q     Please move out.      Do not come to volleyball.     Do not come

 13   to Nancy's tonight.

 14   A     I am not the monster you are making me out to be.          You

 15   have it all wrong.

 16   Q     Prove it.    A monster would say that also for their gain.

 17   Taking a long time is what monsters do.          Please stop.   I've

 18   dealt with many monsters.

 19   A     Do you really think I'm a monster?

 20   Q     Please don't do this.       This is truly a monster response,

 21   prideful and evasive.       You just said you made one.     Tell me

 22   your decision , please.       I tried calling you to speak.      You

 23   seem to be avoiding.       Just look at this from my side.      You're

 24   seeming like a monster using monster strategies.

 25               Turning to slide 71.



                       SAM        OCR     RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 124 of 263 PageID #:
                                    9962

                                Rees - direct - Hajjar                    3509


  1                 Agent Rees, in some of the messages you reviewed are

  2   there references to this Christmas Eve?

  3   A     Yes.

  4   Q     Okay.    Can you read these excerpts starting on

  5   October 22nd, 2015?

  6   A     1:45 p.m.:       Oh, I also have something else to tell you.

  7   I may have told you already, but I just want to be sure.

  8   Q     What?

  9   A     I told you that I called and hung up on a domestic abuse

 10   hotline on or around Christmas Eve.        I remember you had

 11   forbidden me from going to Nancy's party.          I don't know if it

 12   was before or after that, but I created an account on this

 13   site that I am telling you about, that's how I know of it.

 14   And tried connecting with people with the same problem.

 15   That's what the site is for.       You find people going through

 16   the same thing or support people going through hard

 17   situations.     It's anonymous and I never did connect with

 18   anyone.

 19                 December 24th, 2015, 1:58 a.m.:      You forbid me from

 20   going to Nancy's and I stayed home an felt helpless like a

 21   victim, and that's the night I called the hotline.

 22   Q     All right, I am turning to Government Exhibit 301-R

 23   page 327.

 24                 Agent Rees, you talked earlier about the references

 25   to successor before.       I am going to start from December 27th,



                       SAM        OCR     RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 125 of 263 PageID #:
                                    9963

                                Rees - direct - Hajjar                        3510


  1   2014, 10:44 p.m.

  2               Keith Raniere:          No.   You have to find someone,

  3   somebody else for us.

  4   A     I know of a 26-year old virgin, but you won't like her.

  5   Q     Maybe not.       Why?

  6   A     You only like the pretty ones.

  7   Q     Not only, but for the purpose of successor the virginity

  8   has to be for certain reasons.

  9   A     Question mark.

 10   Q     Was she the exo-eso virgin?

 11   A     Oh, which one is that?          Sorry, which is that one?

 12   Q     Who is she?

 13   A     You first.

 14   Q     Lola's gay cousin?

 15   A     Question mark -- oh.

 16   Q     And yours?

 17   A     I didn't know she had a gay cousin.             Name?    Is she cute.

 18   Q     I can get it.      No, not cute, plain.

 19               Then turning to the next page, page 328 of the same

 20   exhibit.    December 27th, 2014, 10:58 p.m.

 21               Keith Raniere:          Okay.   Get the R situation right.

 22   Find other virgin.       A third slave doesn't have to be a virgin.

 23   A     Third?

 24   Q     A slave would be a third person.           I wouldn't want it

 25   without you.



                       SAM          OCR         RMR   CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 126 of 263 PageID #:
                                    9964

                              Rees - direct - Hajjar                      3511


  1                 Then turning to page 332 of the same exhibit.

  2   December 30th, 2014, 2:59 p.m.

  3                 Keith Raniere:    Does Ana know suitable virgins?      You

  4   will create trouble with your beauty and your smile.

  5   A     Nah.

  6   Q     Yes.    Few rational men or women can resist you.        Was nah

  7   for that or the virgin question?

  8   A     That.    I don't know about the virgin question.

  9   Q     I would so much like to spend time with you.

 10                 Agent Rees, I just want to note, the times here, it

 11   says 3 o'clock a.m., the messages you reviewed, you said you

 12   reviewed thousands of them.

 13                 Can you describe the times of day and the frequency

 14   of the messages?

 15   A     Yes.    This would be representative of the time of day

 16   where the bulk of the conversations would occur, either late

 17   at night or in the very early morning hours.

 18   Q     And the messages, how frequent were the message

 19   exchanges?

 20   A     Seconds or minutes apart.

 21   Q     What length of time are we talking about?

 22   A     Of the messages that I reviewed?

 23   Q     Yes.

 24   A     I reviewed messages from August of 2014 through December

 25   of 2015.



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 127 of 263 PageID #:
                                    9965

                               Rees - direct - Hajjar                     3512


  1   Q     And in terms of frequency of the messages you reviewed?

  2   A     Hundreds of messages a day.

  3   Q     Agent Rees, is the -- are there references in the

  4   WhatsApp messages you reviewed to Camila having a child with

  5   the defendant?

  6   A     Yes.

  7   Q     So I am going to turn to page 358 of the same exhibit,

  8   and we'll read from the top starting at January 8th, 2:22 a.m.

  9                Keith Raniere:      Just that.    If you want my baby, I

 10   want you to say it explicitly.

 11   A     I understand.      I would -- will.

 12   Q     If you feel that way this moment, it would be good to say

 13   it.

 14   A     I understand.

 15   Q     I thought you did at this moment.         I'm sorry.

 16   A     Emoticon.

 17   Q     This could have been big for us.         Goodnight.

 18   A     What do you mean?

 19   Q     No more to be said.        You needed to be strong and true.

 20   A     I feel bad.      What did I do?      Did I say something wrong?

 21   What just happened?

 22   Q     Deep inside you should absolutely want my baby.          If not,

 23   there is something I can't talk about.

 24   A     Oh.    Emoticon.

 25   Q     If you either don't know that, think differently, or



                       SAM       OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 128 of 263 PageID #:
                                    9966

                               Rees - direct - Hajjar                     3513


  1   don't have the conscience to say it, you are not where I had

  2   hoped.    Which is it?

  3   A       I'm close, love.

  4   Q       Which is it?

  5   A       I'm not understanding.    I'm missing something important

  6   here.    I either don't know what.       Think differently about

  7   what?

  8   Q       Wanting my baby enough now to text it.

  9   A       I do want it.

 10   Q       Then text it explicitly.    I don't understand why you

 11   avoided that.

 12   A       Because it is not that simple.

 13   Q       Actually, it is and by rights should be.       It's that you

 14   think it's not that scares me about conscience.

 15   A       Don't.   I do want your baby.

 16   Q       Then all you needed to do was text that in the first

 17   place.    Why didn't you?

 18   A       I don't know.

 19   Q       That's what really scares me.      You need to know why,

 20   apologize for not, because that's what you want and never fall

 21   victim to that process again.       You insult our baby by not.

 22   A       I understand.    I think of the circumstances that that

 23   baby would be brought into and that is why I am hesitant.

 24   Q       You need to be more causative.      You caused these

 25   circumstances.     You need to uncause them.



                       SAM       OCR     RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 129 of 263 PageID #:
                                    9967

                                Rees - direct - Hajjar                    3514


  1   A       I understand.

  2   Q       So do from now on and text things like:       I want your

  3   baby!    And mean them because it will help you cause it instead

  4   of waiting.

  5   A       Okay.

  6   Q       Starting now.

  7   A       Okay.    I want your baby.

  8

  9                   (Continuing on the following page.)

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                         SAM      OCR      RMR   CRR        RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 130 of 263 PageID #:
                                    9968

                     Rees - direct - Hajjar - WhatsApp Chats              3515


  1   (Continuing)

  2                 MS. HAJJAR:   Turning to what's in evidence at

  3   Government Exhibit 302-R.

  4                 (Exhibit published.)

  5   Q     Can you describe this cover e-mail?

  6   A     This e-mail is from Cami to Camila@yahoo.com dated

  7   March 4th, 2015, with the subject WhatsApp chat with Unknown

  8   Caller.

  9   Q     Okay.

 10                 MS. HAJJAR:   And turning to the second page of this

 11   exhibit.

 12                 (Exhibit published.)

 13   Q     Starting on January 11th, 9:46 p.m.

 14   BY MS. HAJJAR:

 15   Q     Keith Raniere:     Still I have to ask again.      R schedule?

 16   Is it that you don't respect my questions?

 17   A     Tomorrow I busy, 8 to 12:00.       What about R?    I guess I

 18   don't get your question.

 19   Q     Interactions.     Any?

 20   A     No.

 21   Q     I wish you said things like no, honey.        I love you.    I

 22   wish you cared enough.       So whenever there was a chance you

 23   might run into him, you would eagerly tell me and report

 24   everything that happened without my having to ask.          That would

 25   be more loving and caring about the situation and me.



                                  VB    OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 131 of 263 PageID #:
                                    9969

                    Rees - direct - Hajjar - WhatsApp Chats                 3516


  1   A     Yes.

  2   Q     Yes, honey, I love you and we'll make it right.          That

  3   would have given me more hope.

  4   BY MS. HAJJAR:

  5   Q     Agent Rees, when Keith Raniere says:        Schedule, question

  6   mark, and Camila responds:       Tomorrow, I'm busy 8 to 12.      Is

  7   that a common exchange you saw in these messages?

  8   A     Yes, that's correct.

  9   Q     Can you explain that a little bit to the jury?

 10   A     Keith Raniere would consistently ask Camila to provide

 11   him her schedule and often she would provide it.          And then he

 12   would ask repeatedly over for her to continue to provide the

 13   same schedule.

 14   Q     And these were like daily schedules:        Tomorrow, I'm busy

 15   8 to 12?

 16   A     That's correct.

 17   Q     Were they sometimes more specific with details about what

 18   Camila was to do every day?

 19   A     Yes, that's correct.

 20                MS. HAJJAR:   Okay.   I'm turning to page 8 of the

 21   same exhibit.

 22                (Exhibit published.)

 23   Q     This is January 14th, 2:18 a.m.

 24   BY MS. HAJJAR:

 25   Q     Keith Raniere:     Probably not a virgin but okay as a



                                 VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 132 of 263 PageID #:
                                    9970

                     Rees - direct - Hajjar - WhatsApp Chats              3517


  1   slave?

  2   A     I think she's hot but not appealing.        Huh.   Do you still

  3   want to sleep?

  4   Q     Yeah, I don't find her appealing but interesting as a

  5   slave.    Only if you do.

  6   A     I can go for a slave, really?

  7   Q     What do you mean?     Of course.

  8   A     Any preferences in looks?      What do you want in a slave?

  9   Q     Ideally what would you want?       What would you like?

 10   A     I like them younger than me, but don't mind if she's

 11   older, brunette or blonde, not talk or not to talk, innocent

 12   looking, hee hee hee.

 13   Q     Virgin?

 14   A     For me?    No.   For you, yes.

 15                 Oh, that was tall, not talk.

 16   Q     Can have more than one.      But if you found a successor, we

 17   could be together forever.

 18   A     Okay.

 19   Q     I like shorter than me.      Younger than you is fine.      Just

 20   so they have character which they would have to prove through

 21   obedience.

 22   A     Got it.

 23   Q     And?

 24   A     Hmm.    Do you mean obedience as in slave-type obedience?

 25   Q     Yes, but in other ways, too.       Obedience is good, don't



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 133 of 263 PageID #:
                                    9971

                     Rees - direct - Hajjar - WhatsApp Chats                     3518


  1   you think?     Wink.    Wink.

  2   A     Not in a slave-type.          I'm not into that.      But yes.   I

  3   don't like the whole dominatrix thing.

  4   Q     Yes, but if you now obeyed me absolutely, we would be

  5   better off.     Obedience for her in the form of tests of

  6   loyalty.     Wink.    Wink.

  7   A     That's why I said but yes, I am agreeing with you FYI.

  8   Q     So when will you locate a first candidate we can

  9   consider?

 10   A     In the next few days.          I'll look locally but not within

 11   the community, unless you want me to.

 12   Q     I agree.       It would have to be a rare circumstance to find

 13   someone within this community.           How will you look outside?

 14   A     I don't know yet.         We'll figure it out.

 15   Q     You might be able to get some help unbeknownst to the

 16   giver of the help by people in the community.               Some of them

 17   would bring you to people in Mexico though so more difficult.

 18   A     Question mark.      In Mexico?         Why Mexico?

 19   Q     Some of the women who might aid you are from there or

 20   Texas.

 21   A     I'm not following.           I am so sorry.      Are we still talking

 22   about a girl?

 23   Q     Yes.

 24   A     Okay.

 25                 MS. HAJJAR:     And this continuation of the next page.



                                    VB       OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 134 of 263 PageID #:
                                    9972

                    Rees - direct - Hajjar - WhatsApp Chats                3519


  1   BY MS. HAJJAR:

  2   Q     Keith Raniere:     Some of our community members have

  3   noncommunity friends of the proper age, et cetera.          Mostly in

  4   Mexico, I think?

  5   A     I'm going to try to sleep again.       Okay.   Gotcha.

  6   BY MS. HAJJAR:

  7   Q     And then at 6:10 p.m.

  8   BY MS. HAJJAR:

  9   Q     Keith Raniere:     I wish you would write.     I've gone back

 10   and forth to several women in the intensive on quite extensive

 11   matters and I have not gotten a word from you.          Am I really

 12   that unimportant?

 13   A     No, love.    I have a shitty phone.      I can only charge a

 14   little bit at a time.      It has been intense emotionally.       I'm a

 15   little overwhelmed.      How are you?    Do you miss me?    I have

 16   been thinking of getting a girl.

 17   Q     Why didn't you text during lunch?

 18   A     I am staff but honestly I've been a little out of it.           I

 19   feel overwhelmed.

 20   Q     Why?

 21   A     I am sorry, love.     Because of the first intake sheet.

 22   Your choice of questions.

 23   Q     Why did that affect you negatively?

 24   A     Media omitted.     A little bit.

 25   Q     Is she available?



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 135 of 263 PageID #:
                                    9973

                    Rees - direct - Hajjar - WhatsApp Chats               3520


  1   A       I can find out.

  2   BY MS. HAJJAR:

  3   Q       Agent Rees, the media omitted.     You testified earlier

  4   that when you exported chats from your phone, there was a

  5   notation image omitted.

  6   A       That's correct.

  7   Q       Is that an option in WhatsApp to omit media when

  8   exporting chats?

  9   A       That's correct.

 10   Q       So 8:00 p.m.

 11   BY MS. HAJJAR:

 12   Q       Is she available?

 13   A       I can find out.

 14   Q       Fits the profile, do you?

 15   A       She might be.    Then I have to ask it she minds my older

 16   boyfriend.

 17   Q       One step at a time.

 18   A       Media omitted.    Media omitted.

 19   Q       The first is the best for me.      She also looks

 20   energetically best.       Why upset by the question on the intake

 21   form?    What part upsets you?     What are their names?      My

 22   assumption is they are not ESPians, Tindr-derived or the like.

 23   A       Right, not ESPians.

 24                MS. HAJJAR:    Turning to the following page at

 25   4:12 a.m. January 15th.



                                  VB    OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 136 of 263 PageID #:
                                    9974

                    Rees - direct - Hajjar - WhatsApp Chats               3521


  1   BY MS. HAJJAR:

  2   Q       Defendant writes:    By the way, I am -- I suspect I'm a

  3   pretty sellable guy beyond being just an older boyfriend.

  4   Maybe in more marketing sensitive approach may be useful.

  5                MS. HAJJAR:    And then I'm going to skip to page 31.

  6   January 25th, 2:00 p.m.

  7   BY MS. HAJJAR:

  8   Q       Keith Raniere:   Why did it plummet?

  9   A       My fear and out-of-causeness.

 10   Q       Fear and out-of-causeness about what specifically?        Why

 11   would that make it drop?

 12   A       I felt unsafe and that fed into not wanting to.        So then

 13   I felt more unsafe and then, et cetera.

 14   Q       When did this start?

 15   A       Thanksgiving.

 16   Q       Why then?

 17   A       The first time I felt conditioned by you.

 18   Q       Conditioned how?

 19   A       Like I wanted to leave.    I felt blackmailed.     Emphasis on

 20   felt.

 21                MS. HAJJAR:    Turn to page 34 of the same exhibit,

 22   January 27th, 9:27 p.m.

 23   BY MS. HAJJAR:

 24   Q       Do I disgust you physically?

 25   A       No, my lovey.    You are delicious.



                                  VB    OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 137 of 263 PageID #:
                                    9975

                    Rees - direct - Hajjar - WhatsApp Chats               3522


  1   Q      Oh, what did the emoticon mean?

  2   A      It was too abrupt but I am not disgusted by you.

  3   Q      Ideally nothing could ever be too abrupt between

  4   authentic lovers.     Otherwise, it can never be safe or genuine.

  5   I wish you could figure out how I could ever be too abrupt for

  6   you.   Maybe that reaction can trace to something truthful, an

  7   area of pride perhaps.

  8                You can never be too abrupt with me unless you act

  9   out of fear and not love.       I guess in thinking about it, I am

 10   very sad.    Anything could be too abrupt.

 11   A      It feels violent.    It feels like I am a thing and that

 12   scares me.    I will look at it more.

 13   Q      So agent Rees, have you also reviewed photographs that

 14   were provided by Google in response to a search warrant for

 15   the vicibaby@gmail.com account?

 16   A      Yes, I have.

 17   Q      And is it fair to say that some of these photographs are

 18   nude photographs of Camila?

 19   A      Yes, they are.

 20   Q      Graphically nude photographs of Camila?

 21   A      That's correct.

 22                MS. HAJJAR:   Turning to page 43 of Government's

 23   Exhibit 302.

 24                (Exhibit published.)

 25                MS. HAJJAR:   I'm going to start reading from



                                 VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 138 of 263 PageID #:
                                    9976

                     Rees - direct - Hajjar - WhatsApp Chats              3523


  1   February 1st, 7:46 p.m.

  2   BY MS. HAJJAR:

  3   Q     The picture, do I get your face in it too, an imitation?

  4   A     Yes.    When I look better.      Right now I am super-puffy and

  5   unattractive.

  6   Q     But it's for me.      Make me the very best one you can and

  7   one you would never send to anyone else ever.

  8   A     I look yucky, hon.         Can I send you one tomorrow?

  9   Q     Then make it a special pussy shot.           Invite me like you

 10   would invite nobody else.         Yes on tomorrow also.

 11   A     Okay.    I will make it a special one.

 12   Q     Make yourself look your greatest.

 13   A     Will do, honey.

 14   Q     Waiting with great expectations.

 15   A     Oh, boy, no pressure.

 16                 MS. HAJJAR:   Okay.     Switching to the next page,

 17   page 44 at the top.

 18                 (Exhibit published.)

 19   Q     Can you read the highlighted portion starting at

 20   7:55 p.m.?

 21   A     Oh, I'll show you.         Are you still with R?

 22   Q     Now, not with R anymore.        At airport.    Show me now.

 23   A     Still no face but see how she's open saying feed me.          Are

 24   you by yourself?

 25   Q     Sort of.    Nancy is near and in public waiting at gate.



                                  VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 139 of 263 PageID #:
                                    9977

                    Rees - direct - Hajjar - WhatsApp Chats               3524


  1   A       Guard these pics, okay?

  2   Q       Yes, of course.    You have copies?     You know I guard the

  3   other pictures, right?

  4   A       I have copies.    And original.

  5   Q       They're off my phone.    You know I have the others, yes?

  6   A       From way back when?

  7   Q       I wanted the original forever.     I thought it was truly

  8   mine.    Yes, from way back.

  9   A       Oh, my honey, I am so sorry.

 10   Q       Can you get me another and will you give me what is left

 11   forever?

 12   A       Phone froze.    Give me a sec.    Not working.

 13                MS. HAJJAR:    All right.    I'm going to skip to the

 14   page 56 of Government's Exhibit 302-R at 2:24 p.m.

 15                (Exhibit published.)

 16   Q       Our future --

 17                MS. HAJJAR:    Actually, the line just before that.

 18   BY MS. HAJJAR:

 19   Q       Camila says:    I didn't say I was going to write a letter

 20   to Jim, I want to talk to him?

 21                Keith Raniere:     Our future.    If you don't convince

 22   me, I will leave.       As of right now, I will get over the next

 23   months exactly what I got over the last months.          After my

 24   waiting for you, hurting myself to keep some door open, you

 25   repay me with more betrayal and dishonesty on top.          I don't



                                 VB      OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 140 of 263 PageID #:
                                    9978

                     Rees - direct - Hajjar - WhatsApp Chats              3525


  1   want this anymore.     I'm giving you a chance to change and

  2   prove it.

  3                 Talking to him is probably the inferior option.        You

  4   have to tape it.      Rehearse it.    Guarantee exactly what you

  5   will say and how you will say it and say no more.

  6                 I don't trust you.     A letter is more trustworthy.

  7   A     A letter is cold.

  8   Q     Look what happened when I trusted you to end things with

  9   R in one day.     Yes, a letter is colder, but considering what

 10   you did, you need to be cold.        You have already damaged

 11   everything with him and Esther.

 12   A     What?    How?

 13   Q     Agent Rees, the discussion of a letter to Jim, is this a

 14   frequent subject of conversation in these WhatsApp messages?

 15   A     That is correct.

 16                 MS. HAJJAR:   Okay.    And turning to page 64 of the

 17   same exhibit.

 18                 (Exhibit published.)

 19                 MS. HAJJAR:   I'm going to start from 10:03 p.m.,

 20   February 5th, that's a few lines down.

 21   BY MS. HAJJAR:

 22   Q     Keith Raniere:     What is the absolute deadline then??       Why

 23   are you so unresponsive?         What happened again to you?

 24   A     Hmm, I've been next to my phone.        I did not hear your

 25   messages drop.     I am so sorry.



                                  VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 141 of 263 PageID #:
                                    9979

                    Rees - direct - Hajjar - WhatsApp Chats               3526


  1   Q     Deadline?    Deadline?

  2   A     I don't know.     I wanted to do it tomorrow.

  3   Q     Now, these messages, Agent Rees, if you just refer back

  4   to the top of this page.

  5               The defendant says:     Can you have the thing for

  6   reversing the situation with Jim done in an hour?

  7               And based on the context of the messages here, is

  8   this referring to a letter to Jim?

  9   A     That's correct.

 10   Q     Turning to the next, to page 67 of the same exhibit.

 11               (Exhibit published.)

 12   BY MS. HAJJAR:

 13   Q     February 6th, 1108, a.m.

 14               If you have a choice of having sex with Jim or me,

 15   who would you choose?      It still has the same problem.       I sent

 16   you back one.     I am so sad you didn't write it.       Please answer

 17   my question.     Just send the second draft that contains all

 18   necessary therapeutic elements.         Please answer my question.

 19   It is insulting when you wait.

 20   BY MS. HAJJAR:

 21   Q     I'm going to turn and direct your attention to what's in

 22   evidence as Government Exhibit 1784.

 23               (Exhibit published.)

 24   Q     Agent Rees, in had the e-mails that you've reviewed from

 25   vicibaby@gmail.com, are there drafts of letters addressed to



                                VB      OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 142 of 263 PageID #:
                                    9980

                      Rees - direct - Hajjar - WhatsApp Chats             3527


  1   Jim sent between KeithRaniere@yahoo.com and Camila?

  2   A       Yes, there are.

  3                  MS. HAJJAR:   If you could just scroll down to the

  4   bottom, Ms. Carby, thank you.

  5   Q       This is a -- the e-mail at the bottom.      Can you read the

  6   time and the first paragraph, please.

  7   A       On Tuesday, February 16th, 2016, at 6:31 p.m.,

  8   Vicibaby@gmail.com wrote:

  9                  Who are the biggest changers?     It is still

 10   disorganized despite that but wanted your thoughts before I

 11   moved stuff.

 12                  In blue:   I don't blame you, I blame myself but

 13   either way, I can't be around you.        I thought we were in the

 14   same page about what happened and there was nothing further

 15   that needed to be said, but there were several interactions

 16   during this past training that make me think this is not the

 17   case.

 18   Q       Now, Agent Rees, are there many e-mails back and forth

 19   around this time period with Cami and KeithRaniere@yahoo.com?

 20   A       Yes, there are.

 21   Q       And are they drafts of a letter like similar to the

 22   content of this the text of this e-mail?

 23   A       Yes.

 24   Q       Based on the context of those messages and this one, can

 25   you explain what's going on with the text in blue and the text



                                   VB    OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 143 of 263 PageID #:
                                    9981

                    Rees - direct - Hajjar - WhatsApp Chats               3528


  1   in black?

  2   A     Cami is writing an e-mail to Jim regarding sexual contact

  3   that the two of them had.       She sends these e-mails to Keith

  4   and he provides edits.

  5               MS. HAJJAR:    So if we could just scroll up slightly

  6   on the same page.

  7               This top e-mail is an e-mail to Keith Raniere from

  8   Cami and it has certain changes.

  9               Can you read the first paragraph, please?

 10   A     Hi Jim.    I was uncomfortable with some of the

 11   interactions during the intensive and the vibe that I'm

 12   getting from you.     I just want to clarify a few things.

 13   Q     And can you read the text of this e-mail, please?

 14   A     I left a lot of things unsaid that should have been said.

 15   I should have written this long ago, but seeing you in the

 16   training made me realize how I clearly feel about you and what

 17   I did.    I will no longer let it go unsaid.

 18               Last year there were many times I failed to do what

 19   was right with you.      I made many bad decisions and I let my

 20   fears and my insecurities cloud my judgment.         I feel bad that

 21   I let it go as far as it did and I didn't stop it much sooner.

 22   I feel embarrassed now every time I look at you because I felt

 23   forced to let you touch me unless I felt forced to take off

 24   the bra so you wouldn't hurt yourself.

 25               I took off the bra because I felt I had no choice,



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 144 of 263 PageID #:
                                    9982

                     Rees - direct - Hajjar - WhatsApp Chats              3529


  1   not because I actually wanted you to touch me.          Every moment

  2   felt like an out-of-body moment, car crash, disaster and I

  3   couldn't stop.     Being liked was a big factor in my decisions

  4   and I just don't -- when I took it all the way to that moment.

  5   I liked that you liked me.       It felt good, but I did not want

  6   to be sexual with you.

  7   Q     Agent Rees, I'm just going to pause there.

  8                 Are there many more iterations of this letter in

  9   e-mails back and forth between Keith Raniere and Camila?

 10   A     Yes, there are.

 11   Q     Okay.    And are there many references to this letter also

 12   in the chats that you've reviewed, the WhatsApp chats?

 13   A     Yes, there are.

 14                 MS. HAJJAR:   I'm going to -- if you could just read

 15   the last line in blue.       It's the second page of Government

 16   Exhibit 1784?

 17                 (Exhibit published.)

 18   A     I hope from now we can be cordial if we do cross paths

 19   but I will choose to refrain from interacting with you unless

 20   absolutely needed.

 21                 MS. HAJJAR:   So I'm going to turn to page 71 of --

 22   actually, skip ahead to page 35 of Government Exhibit 301-R.

 23                 (Exhibit published.)

 24   Q     February 7th, 8:52 p.m.

 25   Q     Keith Raniere:     I refuse.   Good-bye, that's just too



                                  VB    OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 145 of 263 PageID #:
                                    9983

                    Rees - direct - Hajjar - WhatsApp Chats               3530


  1   prideful, untrue and entitled?

  2   A      This is what you just presented.      How many options are

  3   you leaving me?

  4   Q      You are the abuser.      If there is such a thing as unfair,

  5   you are taking and destroying it.

  6   A      I could argue that, but it is not that important right

  7   now.

  8   Q      Return everything you destroyed.      Feel the same pain as

  9   me.    You can keep all of the other benefits and we will call

 10   it starting to be fair.        You can't really argue that.     You're

 11   wrong.

 12   A      I only have one option.      I seriously feel like you are

 13   going to hunt me down and make my life a living hell if I

 14   don't choose what you want.

 15   Q      I can see you at around 9:30, for sex, for a reason.         You

 16   need to not be prideful and lovingly satisfy me.          Let's see if

 17   you can.

 18               MS. HAJJAR:    Turn to the next page which is

 19   Government Exhibit 302-R, page 76.

 20               (Exhibit published.)

 21   Q      Can you read the highlighted portion for Camila?

 22   A      8:59 p.m.

 23               No, no, no.    I don't mean to say that it is fair

 24   based on what I did to you.       I did something awful to you.

 25   That is not fair.     You're left at a disadvantage in that



                                VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 146 of 263 PageID #:
                                    9984

                    Rees - direct - Hajjar - WhatsApp Chats                 3531


  1   regard.    What I am saying is not fair is your position in the

  2   organization and your power versus mine.         You have already

  3   said that there will be lots of shit.        I don't want to have

  4   sex like that.     That seems awful.     Well, we'll see if I can

  5   satisfy you.

  6   Q       I earned my power and earned it by using it justly.

  7   There is nothing unfair about our relative positions.           You

  8   give me nothing.     I give you much because of those relative

  9   positions.    You had one thing you gave me to hold all of the

 10   benefits.    You gave that away and still, and can't give it to

 11   me.   By rights, you should not ever have had the benefits.

 12                MS. HAJJAR:   Just the same page, page -- at

 13   2:04 a.m.

 14   Q       Can you read Camila's portion, please.

 15   A       By the way, I never wanted you to correct me.       That's one

 16   of the things are anger me.       That because you know more than

 17   you think, you have the authority to correct me, whether asked

 18   for help or not.     It angers me that you think everything right

 19   and cause me no pain in our years together.         I felt jerked

 20   around most of the time.        It angers me that you did not uphold

 21   what I thought you claimed.       I remember being in awe of you

 22   for being willing to step down for someone else if I loved

 23   them.    I'm angry that you disguised things as logical and

 24   righteous when sometimes they are just emotional and human.

 25   I'm angry that you crippled me for so many years and now use



                                 VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 147 of 263 PageID #:
                                    9985

                    Rees - direct - Hajjar - WhatsApp Chats                 3532


  1   that handicap against me.       I am angry that you made me believe

  2   in fairy tales and the blueprints when it is all a lie.           I am

  3   angry that you moved your entire life and planned my life

  4   without my consent, and that all those things were your

  5   choice, but blame me for them when I didn't even know what you

  6   were doing.    I'm angry that because of you, I have no close

  7   relationships because I always had to lie to them about this

  8   other part of my life.      I am angry that because of you I am

  9   such a good liar.

 10   Q     Can you read this.

 11   A     I am angry that because of you I started my bulimia and I

 12   am angry that for so long you completely ignored it when I

 13   desperately needed help.       I'm angry you now use it against me.

 14   I am angry at you because I always felt I wasn't good enough

 15   because I couldn't understand why you needed to be with other

 16   women and not just be with me.       I am angry I lost so many

 17   years of common learning experiences because of you.           I am

 18   angry at you because you couldn't see how being with me at

 19   such a young age was probably taking away from my life and

 20   opportunities.     And I am just plain sad to learn that love is

 21   not that poetic something that is so deep and indescribable

 22   but, in fact, a trade.      For so many years I forgot about the

 23   darkness.    I thought the world was bright and beautiful and

 24   I'm angry that in the last few months I've contemplated

 25   suicide countless times and everything is done.



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 148 of 263 PageID #:
                                    9986

                    Rees - direct - Hajjar - WhatsApp Chats               3533


  1   Q     The same -- the next page, same exhibit.         February 8th,

  2   4:34 a.m.

  3   BY MS. HAJJAR:

  4   Q     Keith Raniere:     I took great pains to legitimize our

  5   relationship from the start.       I asked permission from both

  6   your sisters.     I kept on asking you why you turned out

  7   different from them, et cetera.         From this I gained a type of

  8   earned authority.     When Hoyboy happened, we spoke at length

  9   about the nature of consequences and extra time which needed

 10   to be added on, et cetera.       I told you at Toni Natalie and how

 11   I took on a great weight to rehabilitate her word, et cetera.

 12                I told her it would be about seven years to do this.

 13   I told you the same, but I told you I would build a life so

 14   that when the test came, if you passed it, we would be free of

 15   my life responsibilities that stood in our way.          There was a

 16   lot more to this.     When I saw the morality results from V

 17   week, I was shocked.      You had a preconventional outlook.

 18                If I really did start with you too young, I lose all

 19   authority on which our whole relationship was based and my

 20   definition of love and my belief in women.         Everyone had

 21   betrayed me except you and your sister and beauty, et cetera.

 22                If my authority rests on this fault, I can't use it

 23   beside all the penance activity I've already started here's

 24   the irony.    If you had dropped your pride at any moment, at

 25   any point, and listened to me, I could have rehabilitated



                                VB      OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 149 of 263 PageID #:
                                    9987

                    Rees - direct - Hajjar - WhatsApp Chats                3534


  1   everything.    If you didn't listen to me, things will go as

  2   they do and you will not get enough pain to match my pain and

  3   thereby never be aware of what you do and not build a big

  4   enough conscience.

  5                I hoped, if you just you surrendered your pride this

  6   hell would end.     That was true.      But I can't lie.   You now

  7   have a reason to keep your pride.        Pride doesn't go away by

  8   itself.    Only through both extreme pain and humiliation.         But

  9   your pride has won.       It owns me.   I can't argue that point if

 10   it's true.    I no longer have the authority to help.         Both of

 11   us are now subject to your pride as king.

 12                I need to be king to fix this and defeat your pride.

 13   I still, I can still demand certain exchanges, but I can no

 14   longer help you.     The base of my ascension to a trusted fake

 15   authority to guide us has been destroyed by this fact.           I took

 16   every precaution I could, but your belief says I failed.           To

 17   get rid of your pride, you must view me as infallible in this

 18   area.

 19                THE COURT:    All right.    I think we will take our

 20   lunch break now.

 21                All rise for the jury.

 22                THE COURTROOM DEPUTY:      All rise.

 23                (Jury exits.)

 24                (In open court; outside the presence of the jury.)

 25                THE COURT:    All right.    The witness may stand down.



                                 VB     OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 150 of 263 PageID #:
                                    9988

                    Rees - direct - Hajjar - WhatsApp Chats               3535


  1   Do not discuss your testimony with anyone.

  2               We will take an hour for lunch.

  3

  4               (Continued on following page with AFTERNOON

  5   SESSION.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 151 of 263 PageID #:
                                    9989

                                 Rees - direct - Hajjar                     3536


  1                                AFTERNOON SESSION

  2               (In open court; jury not present.)

  3               (Judge Nicholas G. Garaufis enters the courtroom.)

  4               THE COURT:      All right bring in the witness, please.

  5               (Witness takes stand.)

  6               THE COURT:      Please bring in the jury.

  7               (Jury enters the courtroom.)

  8               THE COURT:      Please be seated.

  9               You may continue with your examination of your

 10   witness, Ms. Hajjar.

 11               I remind the witness she is still under oath.

 12               THE WITNESS:      Yes, Your Honor.

 13   BY MS. HAJJAR:

 14   Q     Good afternoon, Agent Rees.

 15   A     Good afternoon.

 16   Q     Now, Agent Rees, I am going to direct your attention to

 17   what's in evidence as Government Exhibit 302-R, page 95, and

 18   on February 10, 3:40 p.m., Keith Raniere:

 19               Did you keep the hair?      They're supposed to be mine.

 20   A     I know.    I didn't think of that until after.       I didn't.

 21   I'm so sorry.

 22   Q     How did you fix?       How much did you trim?     Where?

 23   A     Just the long parts that were pulling on me.

 24   Q     How do you make this up to me?          There is the issue of

 25   your hair, but there are two more important issues; your word



                           MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 152 of 263 PageID #:
                                    9990

                                 Rees - direct - Hajjar                   3537


  1   you wouldn't, also that you didn't think of me and save it.

  2   How can you experience enough pain so it matches mine plus

  3   some and you wouldn't do that class of transgressions ever

  4   again?

  5                Now, Agent Rees, this discussion of hair, cutting

  6   hair, is that a theme that features a lot in these messages

  7   that you have reviewed?

  8   A     Yes, it is.

  9   Q     And I'm turning to the next slide which has excerpts of

 10   some of these messages.

 11                Can you describe the type of messages that deal with

 12   cutting hair, alterations to hair?

 13   A     At some point throughout the WhatsApp conversations,

 14   Camilla will talk about wanting to change her hairstyle or

 15   haircut or how she maintains hair on her body, in which Keith

 16   Raniere demands to know how she's going to change it, why and

 17   often advises her against it.

 18   Q     And are these messages excerpted from December 30 and

 19   31st about Camilla dying her hair and the Defendant's

 20   responses?

 21   A     That's correct.

 22   Q     I am going to turn to Government Exhibit 302-R.

 23                If we can start at February 12, 3:30 p.m., and if

 24   you could read the highlighted portion?

 25   A     I'm trying to do what's right here.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 153 of 263 PageID #:
                                    9991

                                 Rees - direct - Hajjar                   3538


  1   Q     Not true.    If I were coaching someone and heard this, it

  2   would be chilling.

  3   A     You really want me to be that horrible person you made up

  4   in your mind.     You are wrong.

  5   Q     Chilling.

  6   A     Yeah, you can say that to anything anyone says and it is

  7   very powerful with little backup, like saying something is

  8   evil or a cult.

  9   Q     Please move out.       Sadly, I'm correct.

 10   A     Please don't assume anything in my tongue.         I'm trying to

 11   do the right thing.

 12   Q     No, you are very far away from that.          I believe that it

 13   is beyond you.

 14   A     I can and will move out, but I don't want you to think

 15   that I am bad, scary, or anything you are thinking I am.

 16   Q     Move out.

 17   A     Immature, maybe.       No, definitely immature.

 18   Q     No, and I need to act accordingly.        Immature do not do

 19   these things.

 20   A     Since when do you lose hope in people?

 21   Q     When they damage too much and demonstrate they won't

 22   change, can't change or too prideful to change.          I am

 23   responsible to many others.

 24   A     What are you doing?       What am I missing?     This seems to be

 25   the worst thing you can do to a human being to pass a verdict



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 154 of 263 PageID #:
                                    9992

                                 Rees - direct - Hajjar                     3539


  1   such as this, especially when you are wrong, especially when

  2   there was hope.

  3   Q      This is the hardest and harshest thing for me to do.           It

  4   is the last ethical resort.           I'm not wrong about my verdict

  5   with respect to my process.           This is what counts.   My process

  6   may be imperfect, but the mistakes are outweighed by the right

  7   thing to do.     If I were wrong about you, you would be saying

  8   and doing far different things.          It seems everything you are

  9   doing is supporting this verdict, not saying something is one

 10   of those things.

 11   A      I am researching methods.

 12   Q      Methods of?

 13   A      To die.   Of what you say is true and there is no hope,

 14   then there is no point for me to be around.             I can't put

 15   others in danger.

 16   Q      More of the same response; you'd rather die than do the

 17   right things or break your pride.          Breaking your pride at this

 18   point would be assuming you are wrong completely.

 19               Agent Rees, when the defendant says you'd rather die

 20   or break your pride, were there frequent references to pride

 21   in the messages that you reviewed?

 22   A      Yes, there were.

 23   Q      I am going to turn to the next slide and this is slide

 24   107.

 25               Does this have excerpts of some of those messages



                           MDL        RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 155 of 263 PageID #:
                                    9993

                                 Rees - direct - Hajjar                   3540


  1   from Government Exhibit 301?

  2   A       That is correct.

  3   Q       And the references to bad pride, pride, too much pride,

  4   pride and anger, being too prideful?

  5   A       Correct.

  6   Q       This is from Government Exhibit 301, the next slide and

  7   certain excerpts, December 10, 2014, 1:23 a.m.:

  8                How are these rules insane?      I'm going to need to

  9   stop for tonight, this is too tiring.         We're so far apart and

 10   can't see you changing.        At this point I believe you are

 11   prideful.    I won't fight pride.      I am leaning towards walking

 12   away.

 13                And then the following excerpts again refer to --

 14   Keith Raniere referring to pride?

 15   A       Correct.

 16   Q       I am going to skip to page 143 of Government Exhibit

 17   302-R.    At the top, February 20, 5:02 p.m., Keith Raniere:

 18                You're cooking for people is involved in a few ways

 19   with your breaches.

 20   A       Question mark.     I have no money.

 21   Q       There are other ways.     I told you I would pay for

 22   legitimate work.     I will have to pay someone else if not you.

 23   I pay more.    You're settling for low pay work for your time.

 24   A       I thought you took that off the table.         I am more than

 25   game for that.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 156 of 263 PageID #:
                                    9994

                                 Rees - direct - Hajjar                   3541


  1   Q     I think you should not cook for anyone but me and do my

  2   work that I need.

  3   A     Game.    I committed to it already.

  4   Q     Uncommit and get someone else.          I'm very concerned about

  5   tonight because the Jim thing is not resolved and he will be

  6   there.

  7   A     I'm feeling a bit thwarted with these things.         These are

  8   things that develop skills to generate options to earn in the

  9   future.    Why do you want me to not have that?

 10   Q     My things develop better skills.

 11   A     Options.    Options.     Your thing is dependent on you.

 12   Q     And past 144, page 148, and looking at 153.         This is

 13   February 22, 12:25 p.m., Keith Raniere:

 14                 I've taken on too much, my body is not supporting

 15   it.

 16   A     What's going on?

 17   Q     For some reason my phone was not sending or receiving.

 18   I'm really bleeding.

 19   A     Mine too.

 20   Q     I need you to drop your pride and love me purely.

 21   A     Literally bleeding?

 22   Q     Yes.

 23   A     Do you need me to call anyone?

 24   Q     No, it won't help.

 25   A     Will you be okay?



                           MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 157 of 263 PageID #:
                                    9995

                                 Rees - direct - Hajjar                   3542


  1   Q     I have many doctors at my disposal.        I don't know.    Every

  2   time you're angry or prideful, I take on more.

  3               Agent Rees, the last message of this particular

  4   attachment is on March fourth?

  5   A     That's correct.

  6   Q     So, showing you what's in evidence as Government Exhibit

  7   1753, is this another e-mail from Camilla to Camilla attaching

  8   a WhatsApp chat with an unknown caller?

  9   A     Yes, it is.

 10   Q     What's the date of this e-mail?

 11   A     March 15, 2015.

 12   Q     And looking at the beginning of the first page of the

 13   attachment, does that leave off where the last exhibit ended?

 14   A     It does.

 15   Q     And turning to page 5 of Government Exhibit 1753, March

 16   6, 2:26 p.m., Keith Raniere:

 17               Did you make a life commitment to me yesterday?

 18   A     Yes and no.    Please explain.     I am scared shitless and

 19   feel a loss, but at the same time it is the best gift I could

 20   give you and us.     I am telling you that you are more important

 21   than happiness, kids, the house, the job.           I hold you higher

 22   than any of those.     That is how much I want love to weigh in

 23   me, more than anything.        That is why yes and no.    I am saying

 24   goodbye to everything I want, but I know that I am choosing

 25   love and now I know how valuable I want it to be.          So yes, I



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 158 of 263 PageID #:
                                    9996

                                  Rees - direct - Hajjar                  3543


  1   made a life commitment.

  2   Q      Okay.    I am going to skip ahead to page 25 and starting

  3   from March 12, 8:56 p.m., Keith Raniere:

  4                  Good method.    I am in a far more intense situation.

  5   I love more and stronger.         I sacrificed far more.    I've lived

  6   far longer and you are far more selective and the stuff you

  7   don't understand you were my parampara and my purpose is

  8   diminished because of it.

  9   A      You're what?    Parampara?

 10   Q      Spiritual successor through transmission of energy and

 11   innate knowledge.      My lineage is not supposed to end with my

 12   death.    It will likely now which diminishes my purpose and its

 13   strength.      I may not live too long once a few more things are

 14   finished.

 15   A      I can't even breathe when you say that much less say

 16   anything.

 17   Q      What do you mean?

 18   A      It is beyond heartbreaking.       It is terrifying,

 19   paralyzing, overwhelming, sad, frightening.            Brings deep, hard

 20   emotions.

 21   Q      It is what is.       There were three paths.     One, if I didn't

 22   find a parampara, I would live an extended life.           Two, finding

 23   a parampara, my life would also live through her with me as

 24   her.   Three, I start to go through the process which mortally

 25   weakens me and then it is cut off and my purpose for being



                            MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 159 of 263 PageID #:
                                    9997

                                  Rees - direct - Hajjar                  3544


  1   here is thwarted.

  2   A       This is beyond my comprehension, but it is important to

  3   you.

  4   Q       Agent Rees, have you also reviewed additional WhatsApp

  5   messages between Camilla and Robbie Chiappone?

  6   A       Yes, that's correct.

  7   Q       I'm showing you what's in evidence as Government Exhibit

  8   1754.

  9                  Is this another e-mail attaching WhatsApp messages

 10   between Camilla and Robbie?

 11   A       Yes.

 12   Q       I'm going to show you a few of these messages, but they

 13   are similar as to the ones we have already reviewed?

 14   A       That's correct.

 15   Q       I'm now showing you Government Exhibit 307-R, page 15, at

 16   the bottom, March 26, 10:20 p.m.

 17                  Can you start reading from the highlighted portion,

 18   please?

 19   A       Did you know I worked with Nancy today?

 20   Q       No.    Is that who you EM'd with?

 21   A       What have you told her about me?       Or why would she know

 22   that we are close or that I've changed my thought object of

 23   you?

 24   Q       Nothing.   She knows we are close.     I've always maintained

 25   to everyone, including your sister, that I believed I was



                            MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 160 of 263 PageID #:
                                    9998

                                 Rees - direct - Hajjar                   3545


  1   always the closest person to you and that we had a unique bond

  2   because I have always said that during the years.          I helped

  3   you a lot and did many things for you.         I have no idea about

  4   the thought object thing.        Was your EM about me?

  5                 Now, turning to the next page, page 16 at 11:48

  6   p.m., can you read the highlighted text?

  7   A      I'm never sure how to sanitize to work on stuff related

  8   to you.    It made me very uncomfortable when Nancy mentioned

  9   you.

 10   Q      Nancy has always known there was something extraordinary

 11   between us.

 12   A      Yeah, but how did she know to bring it up?

 13   Q      I can only guess.      I can ask.   My assumption is you

 14   either said something about me or I was conspicuously absent

 15   at some point.     One of the things we see is conspicuous

 16   absence.

 17   A      Question mark.      Conspicuous absence?

 18   Q      Yes.   A person speaks in a context and distinctly does

 19   mention something that should be there.         If you were speaking

 20   about the closest people to you and you didn't mention me, it

 21   would raise the question.

 22   A      I wasn't.

 23   Q      All right, I am going to turn to Government Exhibit

 24   308-R.

 25                 Again, is this an e-mail from Camilla to Camilla



                           MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 161 of 263 PageID #:
                                    9999

                                   Rees - direct - Hajjar                 3546


  1   attaching the WhatsApp chat with unknown caller?

  2   A       That's correct.

  3   Q       And turning to page 15, starting at the top, April 7,

  4   5:17 p.m., can you read the highlighted portion of Camilla?

  5   A       I will text on the life commitment although it's pretty

  6   long.

  7   Q       Long, detailed, firm commitments are good.        Long texts

  8   are what I hope for.          What have you been doing?   What happened

  9   to the long text?

 10   A       It's coming.

 11   Q       Are you home all night?

 12   A       The life commitment is a process thing.         There was

 13   something during emphasis, whether either said it or I

 14   interpret it.     Like I had to lose hope.       So I realize that as

 15   long as I kept waiting for you, our year to be up -- I'm

 16   sorry, as long as I kept waiting for our year to be up, I

 17   would never feel the pain of your loss.          Up until that point,

 18   I had been waiting for the year to be up, waiting to be set

 19   free.    Giving you my life was my way of removing all possible

 20   escape routes.     It was also because I wanted it to symbolize

 21   how much I can value something even beyond happiness, life,

 22   children, the house or the career?

 23   Q       I think I understand.       So what is the exact full

 24   commitment?

 25   A       The part that I struggle with is that I thought I'd be in



                             MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 162 of 263 PageID #:
                                   10000

                                  Rees - direct - Hajjar                   3547


  1   love with you again after making that commitment and couldn't

  2   hurt you any more.      The reason that I was dubious after that

  3   was because now you are stuck with me, only to continue to be

  4   hurt.    The feelings didn't follow as I thought they would.

  5   Q       You have to work to repair them.       It would be nice if

  6   breaches allowed for effortless repair.         Actually, that would

  7   be terrible because nothing would have value.          In this case

  8   the effort you put in to repair this love would be the value

  9   and strength of your love.         No effort in it means nothing.

 10   How strong and valuable do you want your love to be.           The

 11   commitment gives the opportunity to have a valuable love.

 12   Without it, you are just waiting a year at giving me, you, us

 13   love, none of it.

 14                  So am I to assume you will never leave me, never be

 15   with anyone else no matter what?

 16   A       I feel like I just died a little bit with that question.

 17   Q       I thought that was your commitment.      Wouldn't you have

 18   died all the way when you made it?

 19   A       Yes, you just reminded me, it feels like death.

 20   Q       Why?

 21   A       It feels like everything is pointless, like there is no

 22   more seeking anything.         I should just accept that this is it.

 23   Q       Do you want me to stop in?

 24   A       You can if you want.

 25   Q       Noncommittal answer, I won't then.      I am really having



                            MDL        RPR     CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 163 of 263 PageID #:
                                   10001

                                 Rees - direct - Hajjar                   3548


  1   trouble with your noncommitalness [sic] and lethargy.           Today

  2   was open and important day for us to spend time, but you need

  3   desire to spend time and make it good so you can repair love.

  4   Every time you miss an opportunity you make it worse.           You are

  5   either building or destroying like sinking, swimming, there is

  6   no in between.     Today you made it worse.        Ideally, you would

  7   have pushed hard to see me.           Even when I finally asked, you

  8   did not value an opportunity to see a valuable person, me.

  9   You took it for granted and said if I wanted.            No one in the

 10   organization would respond that way to me.           For to them, I'm

 11   important.    To you, I'm not.

 12   A     I said you could.

 13   Q     That's not the point.       That's very out of cause and/or

 14   devaluing.

 15   A     Question mark.

 16   Q     Other people would say yes, that would be fantastic, I

 17   would love to see you.

 18   A     Okay.   I really did not think you wanted me to treat you

 19   like the leader of the organization.            We had a romantic

 20   relationship.     You are that to me first and then Vanguard.

 21   Q     You're right.     You should treat me even better.

 22   A     But I will absolutely abide by that.           I will treat you

 23   like anyone else if that is what you want.

 24   Q     Okay.   I am going to turn to page 49 of the same exhibit,

 25   from the bottom, April 19, 8:00 p.m., Keith Raniere:



                           MDL        RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 164 of 263 PageID #:
                                   10002

                                 Rees - direct - Hajjar                   3549


  1                I'm sorry, I'm working too hard at this.       My time

  2   right now is almost up.        Why won't you stay on line, don't

  3   forget my other question.        Last time I can call tonight.

  4   A     I need to correct something I said, but don't know if I

  5   should do it in person.        I am afraid it means the worst and

  6   I'm sorry I lied.

  7   Q     I am going to skip to the -- well, Agent Rees in your --

  8   are there lots of references in these messages you have

  9   reviewed to the vow and making a life commitment?

 10   A     Yes, there are.

 11   Q     And interspersed with these messages are there

 12   discussions of R or Robbie?

 13   A     That's correct, there are.

 14   Q     And, so, turning to page 50 at the top, 8:06 p.m. April

 15   19, Keith Raniere:     Happened twice?

 16   A     Three.

 17   Q     Anything else that is bad?       Three in the one night or two

 18   and once in the car?

 19   A     The latter.

 20   Q     Why would you not do that with me?

 21   A     I don't know how to answer that.

 22   Q     Honestly?

 23   A     Physical attraction.

 24   Q     It was false, unfortunately.       Is he circumcised?

 25   A     Yes.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 165 of 263 PageID #:
                                   10003

                                 Rees - direct - Hajjar                   3550


  1   Q     I'm sorry, I'm in such pain.       Please write me an

  2   extensive plan.     I don't know what to do about oral sex.        It's

  3   vitally important but our -- I will likely stop texting

  4   suddenly.     Don't stop.

  5                 What underwear did you wear?

  6   A     Physical stuff, that's it?       Didn't.

  7   Q     What outerwear?       Not only physical stuff.

  8   A     I think jeans and a T-shirt.

  9   Q     How quickly do you think you can make it far more primal

 10   with me?

 11   A     No clue.

 12   Q     And then, turning to page 51, April 19th, 8:31 p.m.,

 13   Keith Raniere:

 14                 Will you please make your plan extensive.       I don't

 15   know if I can or should have sex with you because it will --

 16   it has to make that all worse.

 17   A     I will.

 18   Q     Also about the sex, I don't know what to do.         You need to

 19   decide.    Sex is very important, especially now.        Coming in you

 20   and in your mouth is vitally important, but you have to like

 21   everything better about it and I can't reconcile that.

 22   Question mark.

 23   A     I thought you were not asking anything.

 24   Q     Help me with the sex.

 25   A     Okay.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 166 of 263 PageID #:
                                   10004

                                  Rees - direct - Hajjar                     3551


  1   Q       Please include near-term sex in your plan.           Text me when

  2   you're up.

  3   A       Sort of.

  4   Q       If you could just scroll down and if you could read the

  5   highlighted portion starting at 11:39 p.m.?

  6   A       April 19th:    Yeah, but I will.        Plan.   Letter.   Pledge.

  7   Robbie.    Lot of sex.       Blow jobs.   Making you my hero.

  8   Dressing sexy for you.         Losing weight.     Keeping house clean.

  9   Cooking.    Date nights.       Disclose everything.       Delete tender.

 10   Clean thought object with Lucy.

 11   Q       11:40 p.m., April 19th, Keith Raniere:

 12                Why delete tender?        I think that might be the wrong

 13   thing to do.       I hope you can undelete.

 14   A       Because of the way I use it, the feelings are not in

 15   line.    I can reinstall.       Why?   Didn't get it.

 16   Q       And then can you just look at the bottom, April 19th,

 17   11:48 p.m., Keith Raniere:

 18                What happened with first batch of women?

 19   A       I didn't pursue, so they probably forgot about me.

 20   Q       Have you pursued anyone?

 21   A       I've chatted with a few girls, I've gotten a couple of

 22   numbers.

 23   Q       Skipping to the next page, April 20, 1:52 p.m., Keith

 24   Raniere:

 25                Today, as soon as possible, write me this committed



                            MDL        RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 167 of 263 PageID #:
                                   10005

                                 Rees - direct - Hajjar                   3552


  1   life vow in paragraph form and swear it with your sacred

  2   honor, for better or for worse, forever, please, including

  3   compete honesty, obedience, surrender, et cetera.

  4               I'm going to turn to page 63, April 25, 12:26 a.m.,

  5   Keith Raniere:

  6               The wound is so deep and essential.         Have you

  7   finished vow, letter, plan, in that order?

  8   A     Not yet.

  9   Q     The vow can uplift us and me.

 10   A     Was the vow I sent insufficient?

 11   Q     Have you finished any?          Worked on them?

 12   A     Haven't finished them.

 13   Q     And then turning to the next page, 12:31 a.m., Keith

 14   Raniere -- this is in response to what did I miss, by Camilla:

 15               Specifically giving yourself totally, control,

 16   ownership, body, emotions, life, et cetera, forever, as much

 17   as you can imagine to say.        If you come up with things beyond

 18   what I have contemplated, I would feel even better.           Go all

 19   the way, make it everything, like no other human in history

 20   has given themselves as completely to another.          Make our love

 21   that important.

 22   A     I vow to forever be yours in heart and spirit and for as

 23   long as the physical world will allow in body.          I vow to have

 24   your back in battle and in peace.          I vow to always let you in

 25   and treat you as a friend.        I vow to only speak your name if



                           MDL        RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 168 of 263 PageID #:
                                   10006

                                 Rees - direct - Hajjar                   3553


  1   I'm speaking of love.

  2               What else do you want?      This includes everything.

  3   Q     I vow to be yours and for you to have me and do with me

  4   as you would.     I will obey you and trust you absolutely and

  5   irrevocably.     I vow to have you as my master in all things and

  6   in all ways?

  7   A     You're pushing too much.

  8   Q     The problem is there shouldn't be a too much and you

  9   should be pushing me.        Maybe this just can't work.    Maybe is

 10   needed at this point is a total surrender of everything,

 11   joyfully, with no pride.        If you feel I could even push too

 12   much, I should shut this door.        Today has been the hardest

 13   night of my life.     You value our love by what you give.        Can I

 14   really push too much?        Even if you give me everything it is

 15   not enough, but I accept it because it is all you have, I can

 16   take no less.     It is not right.     So show me?

 17   A     I vow to be yours and for you to have me and do with me

 18   as you would.     I will obey you and trust you absolutely and

 19   irrevocably.     I vow to have you as my master in all things and

 20   in all ways.

 21   Q     Do you understand why you do this and do it out of love?

 22   I love you, but in or for me to accept this vow because I

 23   cannot trust you, I need extreme collateral to be used if the

 24   vow is broken.     This need to be large enough so the vow will

 25   never be broken and different types of punishment for



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 169 of 263 PageID #:
                                   10007

                                 Rees - direct - Hajjar                   3554


  1   counter/bad behaviors.        Through this you can repair and earn

  2   the love you destroyed, build self-esteem and become

  3   self-reliant and humble.        This type of reward/punishment

  4   creates a self-esteem building system similar to what boys go

  5   through if they reach manhood.        Come up with these things.

  6   Punishment levels:     One, used frequently for minor infractions

  7   or suboptimum behavior.        Two, used infrequently for true

  8   infractions.     Three, even less frequent used for bad

  9   infractions.     Four, extreme for very bad behavior.       Five, the

 10   ultimate short of taking collateral, hopefully never used but

 11   an important reality.        The world is full of these.

 12               (Continued on following page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 170 of 263 PageID #:
                                   10008

                               Rees - direct - Hajjar                     3555


  1   EXAMINATION CONTINUES

  2   BY MS. HAJJAR:

  3   Q     I'm turning to page 66, at the top.

  4               Can you read the portion starting at 5:15 p.m.?

  5   A     Why did you leave this time?

  6   Q     Your lowless.      You do not have state control, which means

  7   you have little self-awareness.       Is this what you offer me as

  8   inducement to accept your vow?

  9               I am going to skip ahead to 7:52 p.m. at the bottom.

 10               Okay, when are you back?       Will you complete the vow

 11   and related things, the letter and the plan?          Will you be

 12   great for me and give me the you I deserve.          Home?

 13               I'm sorry, I don't trust you.         You should have been

 14   eager to see me.       You haven't contacted me, so I am concerned

 15   you are not home and with others.         I tried calling.

 16   A     I know.

 17   Q     You know what?      Are you home?

 18   A     That you called and that you don't trust me.

 19   Q     I am going to skip to the following page, April 26th,

 20   3:47 p.m. [sic].

 21               Can you read Camila's text, please?

 22   A     What now?    Just take the vow.

 23   Q     In order for me to speak to you ever again, I need to

 24   video all of our conversations at will.           I experience you as

 25   childish, defiant, disrespectful and hateful.          I experience



                       SAM       OCR     RMR      CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 171 of 263 PageID #:
                                   10009

                                Rees - direct - Hajjar                    3556


  1   you use many strategies of blame at out of causedness in a

  2   very mean way towards me.         It must stop from your heart.    This

  3   is the only way because you are not nice to me and I can no

  4   longer trust you.       I need an answer now or there are no more

  5   options.

  6                  And so, Agent Rees, you testified that interspersed

  7   with the references to the vow and to Camila's commitment,

  8   there are discussions of R?

  9   A      That's correct.

 10   Q      Can you describe the nature of the conversations about R?

 11   A      Obsessive.

 12   Q      Okay.    I am turning to the next page, page 68 of 308-R.

 13   It's April 28th, 4:34 p.m.

 14                  Keith Raniere:     Why haven't you insisted on

 15   swallowing me since you did so with R?         I can't keep calling

 16   you.   I want you to force yourself to stay connected.

 17   A      I haven't wanted it.       I've been intimate with you without

 18   pushing me away.        That's big.

 19   Q      That's the worst news of all.        His sperm and DNA should

 20   be disgusting and invasive.         You should have want to do

 21   anything to love mine, to try to save what is left of a

 22   connection.

 23                  Do you like his fluid more than mine?

 24   A      Right now, neither.

 25   Q      Did you ever prefer his taste, et cetera, over mine?



                        SAM       OCR       RMR    CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 172 of 263 PageID #:
                                   10010

                                Rees - direct - Hajjar                    3557


  1   A     Why do you want me to answer that?

  2   Q     Please don't question me like this anymore.          I can't tell

  3   you the reasons.       Please answer.

  4   A     If I didn't, I wouldn't have chosen to be with him.

  5   Q     You chose to be with him because you liked the taste of

  6   his semen better? ? ???

  7   A     No.

  8   Q     Then what do you mean?

  9   A     But if I disliked it, I would have avoided it.

 10   Q     I asked specifically about taste.        Did you specifically

 11   mention to him you liked it??

 12   A     I can't remember.

 13   Q     I need you to.

 14   A     Probably.

 15   Q     What did you like?

 16   A     Seriously?       I'm hesitant to share this with you.

 17   Q     I need everything.      This is explicitly in the letter I

 18   wrote.    For me to do anything more with you I need to know you

 19   want to tell me all.

 20               And then at the top of page 69, the same exhibit.

 21   A     Does that mean you accepted the vow?

 22   Q     No.   You keep giving me reasons not to.       I keep telling

 23   you want I need that is different.        Did you like his taste

 24   better than mine?

 25   A     I wish I didn't have to answer this.         Yes.



                       SAM        OCR     RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 173 of 263 PageID #:
                                   10011

                              Rees - direct - Hajjar                      3558


  1   Q     The wish thing hurts us.      What did you like better?

  2   A     Taste, consistency, quantity, intensity.

  3   Q     What about each of these things?

  4   A     Taste; he is mild and sweet.       Consistency; not too

  5   concentrated.     Quantity; small amount.      Intensity; strong

  6   release speed.

  7               I am sorry you had to hear that.

  8   Q     He is shorter and thinner penis-wise?

  9   A     Longer, but thinner.

 10   Q     Is he longer when I'm fully hard?

 11   A     Probably about same.

 12   Q     Did he hit the back of you?

 13   A     Question mark.

 14   Q     Last spring?

 15   A     Oh, I can't remember.

 16   Q     I am examining perception.       I know his penis is 6.75

 17   fully erect and mine is 7.5, so I am looking at how you are

 18   slanting things.

 19   A     What the fuck?     How do you know that?

 20   Q     Likewise with intensity.      You forget our passionate times

 21   and compare our day-to-day and in the last year I've been

 22   heartbroken and could barely function.

 23   A     Why does this matter?

 24   Q     Maybe some day I'll tell you, but guys know these things

 25   about each other.



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 174 of 263 PageID #:
                                   10012

                              Rees - direct - Hajjar                       3559


  1   A     How?

  2   Q     Later.

  3   A     I thought men did share these things.

  4   Q     How are you going to fix this?       Men masturbate together.

  5   A     No way.    Have you masturbated with him?

  6   Q     They don't share about their women, but themselves is

  7   different.

  8   A     Have you seen his penis?

  9   Q     His is definitely not the width or length of mine.          How

 10   are you going to fix this lie?

 11   A     You haven't been at your fullest in a long time.          It

 12   isn't a lie.

 13   Q     That is the problem.      Your whole memory of him is a lie.

 14   The time before last I was easily longer than him.          I kept

 15   hitting the back of you, remember?        You came twice.

 16   A     How can I forget?     But you were hitting the tender spots

 17   on the sides.     I never come because you hit the back.        That

 18   has never been the case.

 19   Q     It is highly doubtful he was even close to as sweet.             I

 20   actually have a very strong basis for that.         Mild maybe...

 21   Less volume definitely, but you put less volume as a plus.             It

 22   is always a minus because I can put the rest elsewhere.

 23                No, most people don't come because of the back, I

 24   was just pointing out I was 7.5 that morning.

 25   A     To be honest, this isn't that important to me.          You're



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 175 of 263 PageID #:
                                   10013

                                Rees - direct - Hajjar                     3560


  1   bigger and better in every way, I'm sure of it.

  2   Q      I don't believe you're sure of it, but the taste has a

  3   special significance.       All of these things can be altered:

  4   Length, width, intensity, taste, even to some degree volume.

  5   But there is an important factor in taste that is essential

  6   and that you have increased that sex so much and still protect

  7   the lie.

  8               I can challenge the lie on measurables, but not the

  9   measurables that you must do.       This is mostly measurable

 10   because if the lie you created real passion -- because of the

 11   lie you created real passion, because of real passion you

 12   grossly exaggerated the experience.

 13               How are you going to fix that?         The "and" after

 14   essential can be deleted and a new sentence started?

 15               ??

 16   A      I don't care who's better or bigger.        You do.   Take it,

 17   hon.   And yes, I am sure that you are superior.

 18   Q      What do you mean, take it?

 19   A      The crown.      The official title.   I will attest to that.

 20   Q      Agent Rees, is this only one example of the type of

 21   conversation about R that you've reviewed in these messages?

 22   A      Yes, it is.

 23   Q      Now, after April 26th and after messages relating to the

 24   vow, is there some discussion in the messages of an injury

 25   that Camila sustained?



                       SAM        OCR     RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 176 of 263 PageID #:
                                   10014

                               Rees - direct - Hajjar                     3561


  1   A     Yes, there are.

  2   Q     And I am turning to page 71 of Government Exhibit 308-R.

  3   At the top:    How does the injury feel?

  4                And then:   I examined it.    I wish you would allow

  5   Nancy to examine it.      You cut completely through the dermis.

  6   Ideally could use treatment.

  7                Have you reviewed images from the vicibaby account

  8   that reflects injury?

  9   A     Yes, I have.

 10   Q     And around this time?

 11   A     Yes.

 12   Q     I am going to skip to Government Exhibit 1779.

 13                Is this another e-mail from Camila to Camila

 14   attaching a text file called "WhatsApp Chat with Unknown

 15   Caller"?

 16   A     Correct.

 17   Q     And I am going to ask you to read the portion on page 2,

 18   starting April 27th, 2015 at 9:20 a.m.

 19   A     Can we work something out?       I value everything you have

 20   created and provide.      I don't ever want to hurt you or your

 21   creation.    I can see why you wouldn't want me around with

 22   something like last night.       I will seek professional help.       I

 23   will also commit to working on my deeper anger with the tech.

 24                Can you please not send me back to Mexico?

 25                My dream was to do something to help change the way



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 177 of 263 PageID #:
                                   10015

                                Rees - direct - Hajjar                    3562


  1   we educate children.       If I am no good there and have nothing

  2   to contribute, then I will step down.           Please don't send me

  3   back to Mexico.        I will leave Rainbow completely if that's

  4   what you think is best.

  5               I don't want to be in Mexico, my family and loved

  6   ones are here.     I appreciate the community you have created

  7   and the values they represent.            Please.

  8   Q     And at the end the page there is another.           Can you read

  9   from 5:22 p.m., the same exhibit?

 10   A     It is a proposal because I am putting up some and

 11   compromising some.       But I am asking for some, too.      That's why

 12   I hesitate.    If I were delivering everything you have ever

 13   asked for, I wouldn't call it a proposal.            I do think you'll

 14   like it, though.

 15   Q     On April 27th, 2015, 5:32 p.m.

 16               Keith Raniere:        Okay.    I'm not sure of the time yet.

 17               What are you asking for in the proposal?

 18   A     To not go to Mexico.

 19   Q     Okay, we'll talk.

 20               Then turning to page 46 of the same exhibit.

 21   May 23rd, 2015 , 11:12 p.m.

 22               Keith Raniere:        To have a life committed love

 23   relationship, and to suffer a mutual adversity that destroys

 24   that commitment in 90 days or less makes a life commitment not

 25   very permanent or valuable.         It makes such a commitment, built



                       SAM        OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 178 of 263 PageID #:
                                   10016

                                Rees - direct - Hajjar                       3563


  1   over 8.5 years not really important.          We make our commitments

  2   important by how we handle them.

  3                   Then turning to page 82 of the same exhibit.         Can

  4   you read from the highlighted portion, please?

  5   A       June 10th, 2015, 10:23 a.m.:        Re the collateral.   I

  6   discussed with Dani making it that I would leave Rainbow and

  7   could not have any further interactions with the kids.

  8   Q       Does this include a hundred percent loyalty, commitment

  9   and obedience forever?

 10   A       Yes.    Do you want/need a letter of resignation drawn up

 11   for the collateral?

 12   Q       If you would, I love you to type these things also in vow

 13   form.

 14   A       What does that mean?

 15   Q       Whatever you want.       Give me everything, your heart, your

 16   body, your mind, your soul.

 17                   Are there a lot, just because there are some

 18   excerpts, but have you reviewed many messages in this time

 19   period relating to collateral or the vow?

 20   A       Yes, I have.

 21   Q       Okay.    And so, July 8th, 2015, 9:13 a.m.

 22                   Keith Raniere:    Finish the vow.

 23   A       Question mark.    I thought I had already taken the vow.

 24   Q       Yes.    Finish it formally with collateral.

 25                   And then the same page, 9:16 a.m.



                         SAM      OCR       RMR     CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 179 of 263 PageID #:
                                   10017

                               Rees - direct - Hajjar                      3564


  1                  Keith Raniere:    Do I get to put a permanent ankle

  2   bracelet on you or something?        I'm sorry to ask this, did R

  3   poke the opening of your vagina with his penis?

  4                  Then below that July 30, 2015, 5:49 p.m.:      When

  5   shall we do the collateral and formalize the vow?

  6   A       Whenever you want.

  7   Q       Can you resend me copy of the vow?

  8                  Then turning to August 3rd, 2015, 11:40 p.m.

  9                  Can you read the highlighted portion?

 10   A       By the way, can we go over collateral?      And I wanted to

 11   know if you consider the vow official or if there is anything

 12   else you need from me.

 13   Q       And can you read that last excerpt, please?

 14   A       August -- I believe that says 6, sorry, it's a little

 15   fuzzy, 2015, 2:08 a.m.

 16                  I would love to have a collateral all set.      Wanna

 17   peek?    Would love your thoughts.

 18   Q       Yes.

 19   A       When would you like it, hon?       I have three already, but

 20   they are not very meaty, but the essence is there.          I could

 21   use some feedback to best phrase it.

 22   Q       Turning to page 179, can you just read the first portion

 23   that's highlighted, the first three messages?

 24   A       August 7th, 2015 at 7:46 p.m.:      I didn't say walking with

 25   our baby because I don't know that you would still want to



                        SAM      OCR       RMR     CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 180 of 263 PageID #:
                                   10018

                               Rees - direct - Hajjar                     3565


  1   have kids with me now that I damaged my purity...           but it is

  2   another fantasy.       I can see why my mom or just people would

  3   choose to get lost in mysticism.           It makes things less

  4   painful.    It gives painful things:        Events, mistakes, losses,

  5   meaning.    It feels like it wasn't in vein.        I am at a loss for

  6   words at the moment, but I am here thinking of you.

  7   Q     And the rest of these exchange and messages, and the ones

  8   on the following page, are these more messages relating

  9   details of Robbie, of R, and his relationship with Camila?

 10   A     That's correct.

 11   Q     Turning to page 189, August 12th, 2015, 6:16 p.m.

 12               Keith Raniere:       I was very moved by your collateral.

 13   I'm still thinking about it.        Your.

 14   A     It just needs to be signed, witnessed and notarized and

 15   then we can consummate our vows (well, my vow to you.)

 16   Q     At around this time period and a little bit before, Agent

 17   Rees, have you reviewed e-mails from this vicibaby@gmail.com

 18   e-mail relating to what's being described as Camila's

 19   collateral?

 20   A     Yes, I have.

 21   Q     So turning to Government Exhibit 1767, this is from

 22   vicibaby@gmail.com.      When is it sent?

 23   A     It does not appear that it was sent.

 24   Q     The sent, the date?

 25   A     Oh, I'm sorry.      July 22nd, 2015.



                       SAM       OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 181 of 263 PageID #:
                                   10019

                              Rees - direct - Hajjar                      3566


  1   Q     And can you read the text of this e-mail, please?

  2   A     To whom it may concern:

  3               I hereby resign my position with Rainbow Cultural

  4   Garden as a multicultural development specialist and any other

  5   position or responsibility I may hold.

  6               I hereby accept that I, Camila, will not and may not

  7   hold any position with Rainbow in the future and relinquish

  8   any privileges I benefit from, including relationships with

  9   children and families involved in Rainbow, monetary gain, et

 10   cetera.    Any money owed to me by RCG immediately goes to Keith

 11   Raniere or any person, company of his choice.

 12               Camila.    July 22nd, 2015.

 13   Q     And turning to the next exhibit, Government

 14   Exhibit 1776 -- 5, I'm sorry.

 15               Is this from vicibaby@gmail.com sent August or sent

 16   August 9th, 2015 at 11:12 p.m.?

 17   A     That's correct.

 18   Q     Can you read the text of this e-mail, please?

 19   A     August 8th, 2015.     Camila.    Multicultural development

 20   specialist Rainbow Cultural Garden.

 21               Dear Ms. Loreta Garza Davila:

 22               I regret to inform you that I will be leaving

 23   Rainbow Cultural Garden effective immediately.          Due to

 24   personal issues, I am no longer able to fulfill the

 25   responsibilities of my role and I feel it is in the best



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 182 of 263 PageID #:
                                   10020

                               Rees - direct - Hajjar                     3567


  1   interest of the company that I vacate the position.           Due to

  2   these issues, I do not consider it safe for me to be around

  3   the children under my care.       From this moment on I am

  4   withdrawing myself permanently from any current relationships

  5   with the children or the families under my care and guidance.

  6   I do hope that my leaving will not cause you or Rainbow

  7   Cultural Garden any convenience.

  8               Best, Camila.

  9   Q      And turning to following exhibit, Government

 10   Exhibit 1776, an e-mail vicibaby@gmail.com dated August 10th,

 11   2015, and the subject line is Breach of Vow.

 12               Can you read the text under the header Breach of

 13   Vow?

 14   A      On July 2015, I, Camila, took a vow of love, loyalty and

 15   obedience with Keith A. Raniere.           The following are the terms

 16   of a breach:

 17               I, Camila, on this 8th day of August 2015, being of

 18   sound mental health and possessed of full mental capacity,

 19   hereby declare this document and all its contents and

 20   provisions to be my terms and consequences for any breach in

 21   my vow.    I declare the sole executor of these terms and

 22   consequences to be Daniela Padilla, whose relationship to me

 23   is that of mentor.     I authorize this execution --

 24               THE COURT:    Executor.

 25               THE WITNESS:    Sorry.



                       SAM       OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 183 of 263 PageID #:
                                   10021

                                 Rees - direct - Hajjar                   3568


  1   A     -- executor, upon the event of my breach of vow to manage

  2   all of my finances, accounts, properties and assets of every

  3   nature to fulfill the terms.

  4                 I hereby empower the executor to:

  5                 1.   I will resign my employment as MDS at Rainbow

  6   Cultural Garden.         I hereby authorize the delivery of the

  7   enclosed letter of resignation.

  8                 2.   I authorize that the executor will deliver the

  9   enclosed letter addressed to Gaelyn M. Keith.

 10                 3.   Claim any and all property that belongs to me,

 11   including all clothing items, two computers, one hard drive,

 12   treadmill, bike, passport, e-mail accounts.

 13                 4.   Repossess of any items present and future that

 14   would sum of the total value of 1 million US dollars.           This

 15   may include items belonging to me, Camila, or any future

 16   earnings, inheritance, real estate or items considered of

 17   value.

 18                 I.   Camila, hereby declare this to be my true and

 19   complete terms and consequences, signed in the presence of

 20   three witnesses, and notary public listed beneath my

 21   signature.

 22   Q     And there are lines for witnesses present that are not

 23   filled out at the bottom of this e-mail?

 24   A     That's correct.

 25   Q     Okay.    So turning to Government Exhibit 1777 dated



                         SAM       OCR     RMR    CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 184 of 263 PageID #:
                                   10022

                              Rees - direct - Hajjar                      3569


  1   August 18th, 2015, subject:       Collateral Family.

  2                And can you read just the first part of this e-mail?

  3   A     Collateral Family.      In case of breach of vow, I, Camila,

  4   hereby authorize the executor of all enclosed documents,

  5   Daniela Padilla, to copy-paste, the following text onto

  6   Facebook or through e-mail to family members.

  7   Q     Agent Rees, I am not going to ask you to read the portion

  8   in Spanish, but there is a line there:

  9                Mi Papa Hector es gay, is that right, in the quoted

 10   Spanish portion?

 11   A     That's correct.

 12   Q     And then there are Facebook account information, e-mail

 13   account information, which include Camila -- a redacted

 14   portion -- at@yahoo.com and vicibaby@gmail.com, which is the

 15   account from which this e-mail comes.         Is that right?

 16   A     That's correct.

 17   Q     Now, turning to page 285 of Government Exhibit 1779.

 18   October 1st, 2015, 9:19 p.m.

 19                Keith Raniere:     I think it would be good for you to

 20   own a fuck toy slave for me that you could groom and use as a

 21   tool to pleasure me.

 22   A     Huh?    Not disagreeing, just don't understand.

 23   Q     But you're my wife.       She isn't.   Just a tool for you to

 24   use for me.

 25   A     A person?



                       SAM      OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 185 of 263 PageID #:
                                   10023

                              Rees - direct - Hajjar                      3570


  1   Q      Get a slave, you're her master.

  2   A      Hmmm, do you really want that?

  3   Q      Do you not?

  4   A      I'm not as turned on by owning.

  5   Q      Then I'll own.

  6   A      I don't know.    What if you like her more than me?

  7   Q      Will never happen.    That insecurity is why I suggested

  8   her being your slave.

  9   A      Okay, okay, okay, maybe I can get behind that.

 10   Q      Maybe I'll command you.     Emoticon.

 11               I need to go.    Text later my dearest little fuck toy

 12   slave?

 13   A      Yes, my love.

 14   Q      Sometimes you might call me "Master" when you are being

 15   my slave.

 16               Turn to page 304 of the same exhibit.          Can you read

 17   the highlighted portion starting at 8:27 p.m.?

 18   A      Does Nicki have a slave collar.

 19   Q      Honey, I love you, but are you going to ask different

 20   people who are also slaves?       Whatever I answer I feel I lose.

 21   A      I have her right next to me and it looks like she has

 22   one.   That's all.     And you said you took her on, so when you

 23   answer whatever I answer, I lose, I take it as you saying yes.

 24   Q      If you knew how I loved you, you would not care even if

 25   it were true.



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 186 of 263 PageID #:
                                   10024

                              Rees - direct - Hajjar                      3571


  1   A      I am not happy, and even less happy that you deflect.

  2   Q      I am extremely saddened that you are in any way unhappy.

  3   It cuts at the root of everything for me.          Calling what I am

  4   saying about process a deflection is further disturbing

  5   because it seems like you don't understand principle.

  6   A      I don't understand your answers.       That you won't give me

  7   a simple yes or no answer to me says that you have something

  8   to hide.    Why wouldn't you just answer?         That's one.

  9   Q      So you don't understand principle.         Why didn't the women

 10   in The Contender just answer that it wasn't her?

 11   A      Two is that you would suggest I get one when she already

 12   has one.    The fact that this exists now makes me question

 13   everything else you have said.       It just be ours, just with me.

 14   Q      Hasn't it occurred to you I have nothing to hide because

 15   I own you?

 16   A      Just as you own many others.

 17   Q      You really need to change this attitude.         This is very

 18   bad.

 19                I am turning to the page, the next page, page 305 of

 20   the same exhibit.      Can you read the highlighted portion

 21   starting at 9:06 p.m.?

 22   A      I feel extremely betrayed.      I feel insignificant,

 23   worthless and disposable to you.         I am wondering what else

 24   have you not told me.

 25   Q      Your pride is over the top.       Unless you can somehow make



                       SAM      OCR      RMR      CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 187 of 263 PageID #:
                                   10025

                              Rees - direct - Hajjar                         3572


  1   me believe you get it and are truly sorry, this is very bad.

  2   If you are humble, you can't be betrayed by me.            Only ugly

  3   pride does that.

  4   A     I wish you were here right now.       The fact that you don't

  5   give me answers hurts a lot.

  6   Q     Do you need me to continue to blame so you might break

  7   your pride?

  8               Turning to page 312 in this exhibit, starting at

  9   October 9th, 2015, 10:18 a.m.

 10               Keith Raniere:      You need to tell me how to access it

 11   again.    Also, would you accept a brand?

 12   A     What does that mean?      A brand?   Like a cow?      Branded like

 13   cattle?    I thought that's what you meant last night and that's

 14   why I brought up tattoos.

 15   Q     Using heat, creating a mark more permanent than a tattoo,

 16   I think the branding of humans preceded that of cattle.

 17   A     You want to burn me?

 18   Q     You don't want to burn for me?       A good friend had a brand

 19   from his fraternity.

 20   A     I am going to burn in hell for you, but I didn't think

 21   you would want to burn me.       I'll do it if you want.      I don't

 22   understand your resistance towards tattoos, though.

 23   Q     Not the point.     I don't want to burn you.

 24   A     I prefer tattoos, honestly, they are more defined and I

 25   like them more aesthetically.



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 188 of 263 PageID #:
                                   10026

                              Rees - direct - Hajjar                        3573


  1   Q     This is different.       You will have tattoos for other

  2   things, branding is more unique and possessive.

  3   A     I am not against it, but it is not my favorite choice.

  4   Q     Turning to the next page, page 313 at the top.

  5                 Keith Raniere:    I understand.     I don't think you

  6   understand it.     If you did, I believe you'd really want it.

  7                 Then at 12:13 p.m.

  8                 Without going into detail, it caused there to be

  9   other slaves.     All who want to be branded with my monogram,

 10   plus a number.     Your number is reserved.       It is number one.

 11   It is now a secret growing organization.          I don't know well

 12   some of the people involved, but I command them ultimately.

 13   They are not who you might think.         I think there are ten or

 14   more in the current Jness track and others outside of it.

 15   A     Does that mean that they know about each other?

 16   Q     No.

 17   A     You said the main ones do to a degree.         Do what?   Do know

 18   about us?

 19   Q     Yes, and know you are number one.

 20   A     What?    I thought no one knew.

 21   Q     No one knew which thing?

 22   A     About us.

 23   Q     You are still not telling me your thoughts or feelings.

 24   A     Who knows about us?

 25   Q     Before I tell you more, I want to know what you are



                       SAM      OCR       RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 189 of 263 PageID #:
                                   10027

                              Rees - direct - Hajjar                      3574


  1   thinking and feeling and that you still love me just as much.

  2   A     There is a lot I don't understand.         I like uniqueness,

  3   one-of-a-kind-ness.      I do love you just as much.

  4   Q     Two through seven know you are one.

  5   A     I'm okay with you having other slaves.        I assume that

  6   these are not sexual.

  7   Q     They may or may not be.      They would be if I commanded,

  8   but that is not the reason for the organization.

  9   A     I would like to be the one that knows your body.

 10   Q     It is an absolutely trusted commitment.

 11   A     I want to be the one that worships your body.

 12   Q     Many will not even know of my existence.         Some don't

 13   already.

 14   A     Also, although I vowed servitude and I get great pleasure

 15   from serving you, I always imagined us being a partnership.

 16   You know, us against the world.

 17   Q     Yes.   Still possible, but know there are others I trust.

 18   I had to, or else I would have had to send you to a psych ward

 19   in Mexico...     Now.

 20   A     I don't get that.

 21   Q     I can explain sometime, but in the USA attempting suicide

 22   can lead to murder charges if you succeed in the future.

 23   There are also some ethical issues that are very difficult.

 24                Agent Rees, are there other references in the

 25   WhatsApp chats you reviewed about going to Mexico or being



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 190 of 263 PageID #:
                                   10028

                              Rees - direct - Hajjar                      3575


  1   back in Mexico?

  2   A     Yes.

  3   Q     December 1st, 2015 at 5:11 p.m.

  4                Keith Raniere:     You may want to understand how much

  5   I support you and this community, so you can not be entitled.

  6   If I had died and you went back -- you would have been back in

  7   Mexico in less than a year.

  8                And this is out Government Exhibit 1779 on page 587.

  9                Can you read the next excerpt?

 10   A     April 27th, 2015, 12:05 p.m.:       My dream was to do

 11   something to help change the way we educate children.           If I'm

 12   not good there and have nothing to contribute, then I will

 13   step down.    Please don't send me back to Mexico.

 14   Q     And turning to page 320 of the same exhibit,

 15   October 10th, 2015, 1:43 p.m.

 16                Keith Raniere:     Find a life slave and I will tell

 17   you everything.

 18   A     What do you mean by life slave?

 19   Q     Someone who has a collateralized vow with you for life.

 20

 21                (Continuing on the following page.)

 22

 23

 24

 25



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 191 of 263 PageID #:
                                   10029

                    Rees - direct - Hajjar - WhatsApp chats               3576


  1   (Continuing)

  2               MS. HAJJAR:     And turning to page 127.

  3   Q      Can you read the highlighted portion?

  4   A      October 11th, 2015, 7:48 p.m.

  5               I am yours.     I will brand, pierce, tattoo, freeze,

  6   cut my body if it helps.

  7   Q      Do all the things I mentioned intensely.        Think of things

  8   to do even more.      Think of things to please me.

  9   A      I wrote them down.      I am on it.

 10               MS. HAJJAR:     And then turning to the next page 338

 11   the same Exhibit.

 12   Q      Can you read the highlighted portions starting from the

 13   top?

 14   A      October 13th, 2015, 9:46 p.m.

 15               Ha ha.    Oh, man, I am so curious.

 16   Q      About what?

 17   A      Your slaves.    Their identities and level.

 18   Q      Well, apart from you, there are six first line.         Not Pam,

 19   Monkey, Karen, Dawn, Lauren, Nancy, Rebecca and many others

 20   you might suspect.      The front line forms a group that are all

 21   devoted to each other and me?

 22               MS. HAJJAR:     Then at 10:00 p.m. the same page.

 23   Q      Keith Raniere:    What are your thoughts?      Feelings?   All

 24   of them have slaves in process.          Some have several completed.

 25   A      I feel insecure but at the same time I feel proud of you.



                                VB       OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 192 of 263 PageID #:
                                   10030

                                     Proceedings                          3577


  1   You are worthy of a following like that.

  2   Q     So are you.    You're number one.

  3   A     I would be proud to stand next to you.

  4   Q     Even naked with six other committed naked women?

  5               MS. HAJJAR:    Turning to page 343 of the same

  6   Exhibit.

  7   Q     Can you read from the top, please?

  8   A     October 14th, 2015, 3:38 p.m.

  9               THE JUROR:    These three monitors went out.

 10               THE COURT:    The monitors blocked out?

 11               Let's take a brief recess and bring in the IT people

 12   to take a look at the monitors.

 13               All rise for the jury.

 14               THE COURTROOM DEPUTY:       All rise.

 15               (Jury exits.)

 16               (In open court; outside the presence of the jury.)

 17               THE COURT:    You may stand down, we will take a brief

 18   recess.

 19               (Witness steps down.)

 20               THE COURT:    All right, we will take five minutes.

 21               (Recess taken.)        (In open court.)

 22               (Judge NICHOLAS G. GARAUFIS enters the courtroom.)

 23               THE COURTROOM DEPUTY:       All rise.

 24               THE COURT:    Let's bring in the witness, please.

 25               (Witness resumes stand.)



                                VB      OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 193 of 263 PageID #:
                                   10031

                                      Proceedings                         3578


  1               THE COURT:    About how much more do you have?

  2               MS. HAJJAR:    Your Honor, it may go slightly into

  3   tomorrow morning, I have enough in the direct examination to

  4   last to the end of the day.

  5               THE COURT:    Well, it is what it is.

  6               MR. AGNIFILO:      I don't think the cross tomorrow will

  7   be too long.

  8               THE COURT:    Okay.

  9               MS. PENZA:    Your Honor, we were trying to, as the

 10   day -- take each day, days where we think that it may be

 11   appropriate to go a little longer.        We wanted to raise it with

 12   the Court because we know there had been contemplation of

 13   whether we could go long on certain days.

 14               I think tomorrow, given that there will be a number

 15   of witnesses, I think that it would be a day where we could go

 16   an additional hour.

 17               THE COURT:    Go an additional hour?

 18               MS. PENZA:    Yes, if the Court and the jury --

 19               THE COURT:    With the jury?      I will check.   I will

 20   check if the jury can go -- you are saying until 6:00?

 21               MS. PENZA:    Yes, Your Honor, or 5:30, Your Honor.

 22   Whatever the Court wishes.

 23               THE COURT:    Let me see if I can work out 5:30 as a

 24   possibility.

 25               MS. PENZA:    Thank you, Your Honor.



                                VB       OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 194 of 263 PageID #:
                                   10032

                    Rees - direct - Hajjar - WhatsApp Chats                  3579


  1                THE COURT:    In an effort to move the trial along, in

  2   that context it might be possible to do that.

  3                MS. PENZA:    Okay, otherwise...

  4                THE COURT:    It will be what it is.

  5                MS. PENZA:    Understood.        Thank you, Your Honor.

  6                THE COURT:    Let's bring in the jury.

  7                (Jury enters.)

  8                THE COURT:    Please, be seated.

  9                Let's continue.

 10                I remind the witness she is still under oath.

 11                THE WITNESS:    Yes, Your Honor.

 12   BY MS. HAJJAR:

 13                MS. HAJJAR:    I'm directing you to page 343 of

 14   Government's Exhibit 1779.

 15   Q     Can you please read the highlighted portion starting from

 16   the top?

 17   A     October 14th, 2015.         3:38 p.m.

 18                How much can I share with Allison?         She's asking

 19   about our relationship.          I think I'm going to throw up or

 20   faint.    Can I text Berta?       I still feel like I want to throw

 21   up.   There is much I don't know and understand.           The children

 22   thing breaks my heart more than I ever thought possible.               I

 23   wanted a life with you.          I wanted my purity and devotion and

 24   your love and beauty to create beautiful children to inhabit

 25   the world.    It feels like death.         I feel like I'm going to



                                  VB       OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 195 of 263 PageID #:
                                   10033

                    Rees - direct - Hajjar - WhatsApp Chats                3580


  1   break.    Allison called the slave thing like sister-wives and I

  2   don't know if that -- I don't know if that it what it is or

  3   what you want it to be.        I'm also struggling with the fact

  4   that I've paid my dues.        I also owe --

  5               MS. HAJJAR:    Turning to the next page at the top,

  6   it's a continuation.

  7   A     -- because of what I did.       For ten years, and they are

  8   just coming in, and at least Allison assumes she is the same

  9   as me and we are all the same.

 10   Q     Can you continue reading the two messages that follow.

 11   A     I'm sorry, the?

 12   Q     The messages that follow.

 13   A     In blue?

 14   Q     They're not highlighted but can you read them.

 15   A     I'm sorry.

 16               That bothered me.      She has no clue.    She is fresh

 17   and excited because she just came in.          I don't think it is

 18   right to level that to ten years of our life together.

 19   Q     Please heal this.     Both paths are different and can't be

 20   compared.    A restarted broken path of ten years is not

 21   comparable to a new path.

 22   A     What do you mean?     What specifically are you referring to

 23   when you say heal this?

 24   Q     I just threw up blood for 15 minutes.         I want my sweet

 25   love loving happy Cami back.



                                VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 196 of 263 PageID #:
                                   10034

                      Rees - direct - Hajjar - WhatsApp Chats                  3581


  1   A      By the way, what do the numbers mean?          She knew her

  2   number.    Do they all know their number?          I need to sit.    I

  3   feel like I'm going to throw up.          I thought I'd stand next to

  4   you as number one.      I thought I'd be your partner and I was

  5   even thinking of ways of helping them feel special and

  6   included.

  7                  MS. HAJJAR:   Turning to the next page, 345, the same

  8   Exhibit.

  9   Q      At the top, can you read the highlighted portion.

 10   A      Can it still be our home with our kids and our love?

 11   I'll give my arm for it.

 12   Q      Yes.    But you need to find slaves quickly that are good.

 13   A      Are these slaves for you?      Or for us?

 14   Q      There are two types.       Both types are for us.     One type is

 15   in the program.      You are their master, I am their Grandmaster.

 16   The other type are very select ones you use to heal us, likely

 17   being also of the first type.

 18   A      Okay.    I am asking because these persons will be in our

 19   life forever but I was not involved in the process of choosing

 20   who.

 21   Q      Agent Rees, can you continue reading, even though it is

 22   not highlighted, below that?

 23   A      I am afraid I will not be comfortable with the others.

 24   Q      You choose your slaves.

 25   A      What about the seven?      Allison said these seven were



                                   VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 197 of 263 PageID #:
                                   10035

                    Rees - direct - Hajjar - WhatsApp Chats               3582


  1   forever.    She and others will be forever in my life.

  2   Q     They are first to me, first line to me but if any suit

  3   the purpose, I obviously have access.

  4   A     But I did not pick them.      Yeah, but what if I don't want

  5   one of the seven forever in my life?

  6   Q     The circumstance will need to evolve.        It should be that

  7   way if you're devoted and love me.        That they have committed

  8   should give them respect and care from you also, as well as

  9   the other way around.

 10   A     But you didn't ask.      You have stuck me with seven women

 11   for life and didn't ask.       I'm afraid Nicky will be part of it.

 12   I would never pick Nicky or Monica.

 13   Q     Can you continue reading, Agent Rees, straight through.

 14   A     I would pick someone like Melissa.         Or Pam.   Or Marisa.

 15   I feel like I'm drowning.

 16   Q     Marisa who?

 17   A     Jness from Monterrey.      I feel like I'm going to be sick.

 18   The way it was presented and the way it actually is, is very

 19   different.    I am struggling.     I am holding onto your love.       I

 20   haven't stopped shaking.       I want to hold you and for you to

 21   hold me.

 22   Q     It feels worse than that because of how you're

 23   experiencing this.     I am truly heartbroken at the deepest

 24   level.    I would hope you would eagerly embrace everyone I

 25   might choose, in part, because you know, I choose by virtue.



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 198 of 263 PageID #:
                                   10036

                     Rees - direct - Hajjar - WhatsApp Chats                 3583


  1   Even if I chose a female Hitler.

  2   A       Media omitted.

  3                 I feel like you are rejecting me all again.          I

  4   should have kept things to myself.

  5   Q       Agent Rees, can you continue reading the portion in

  6   between the highlighted portions?

  7   A       No.   No.   No, no.    No rejection.    If anything, I'm

  8   holding onto you.      This is just not what I thought.       I really

  9   thought it would take away from us but all the time you spend

 10   with them you choose not to spend with me.           It hurts.   Did you

 11   like female Hitler?

 12   Q       It won't at all if you embrace it without reservation.

 13   This is what a good slave would do.

 14   A       I want to be good for you.        I wanted to be good enough to

 15   be your wife.       Good enough to be wanted.

 16   Q       And just continue reading.

 17                 Considering what I've endured over the past year

 18   plus, doesn't that demonstrate anything to you?

 19   A       Yes, my honey, it really does.       I'm just sharing how it

 20   feels.    I know you love me.      Honey, please tell me you didn't

 21   pick Nicky or Monica.         You know I've always had issues with

 22   them.    Also, when you mention the slaves, I thought you were

 23   putting me as number one meant something.            At today I feel

 24   like I was downgraded.         I'm just struggling, that's all.        It

 25   was a lot at once, give me time.          I feel like my identity was



                                    VB    OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 199 of 263 PageID #:
                                   10037

                       Rees - direct - Hajjar - WhatsApp Chats               3584


  1   blended in with the others.         I'm just sharing feelings, not

  2   making accusations.       I love you.      I'm mourning the loss of you

  3   and me against the world.          I'd give anything to have that

  4   back.    You and me against the world.        That was special.

  5   Q       It could be.    But after tonight I feel disheartened.

  6   Instead of joyfully accepting everything I do and have done,

  7   you're not.       How can it be you and me against the world if

  8   that's true?

  9   A       No, my sweetheart, I am accepting.          I am just scared

 10   shitless.       I am so sorry.     I'm not rejecting it or you.

 11   Q       The thing you would have to give up is all your negative

 12   pride and love me enough to be fearless.

 13                   MS. HAJJAR:   I am going to turn to the next page.

 14   Q       October 15th, 2015, at 12:51 p.m.        Read the highlighted

 15   portion.

 16   A       Do you have any tips for me?        I want to be the best.

 17   Q       Unfortunately, the most intense stimulation requires two

 18   or three mouths.       But as a single mouth, you're fantastic.

 19   A       Okay.    I need to warm up to the idea of two to three

 20   mouths, but if that were the case, could I be the one to drink

 21   you?

 22   Q       Absolutely.    That's what those fuck toys are for.

 23   A       Oh, goody.    Honey, can I tell you something?

 24   Q       Yes.

 25   A       I feel like I'm in a competition now, like I have to



                                    VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 200 of 263 PageID #:
                                   10038

                    Rees - direct - Hajjar - WhatsApp Chats               3585


  1   defend whatever I have left.       I feel like I got a lot taken

  2   away from me yesterday.

  3   Q      Not true.

  4   A      I believe you, I'm just sharing how I feel.

  5   Q      But your needing to defend could be transformed into

  6   positive motivation.

  7   A      I thought we were still going to have a family.         Gone.   I

  8   thought I was the only one.       Gone.   Yeah, I am using it to be

  9   better, but it is not nice to feel like they are going to

 10   steal everything from you at any moment.         I was excited about

 11   the slaves because they would understand the specialness of us

 12   and help protect it.      I discovered the opposite yesterday.

 13               MS. HAJJAR:    All right, I'm turning to page 360 on

 14   October 17th, 2015, at 3:07 p.m.

 15   Q      Keith Raniere:    Which slaves?    The general ones or our

 16   more personal ones?

 17               MS. HAJJAR:    At 3:11 p.m.

 18   Q      The more personal ones allow you to stimulate my body so

 19   it can grow stronger faster.       Multiple slaves allow you to

 20   never be worn.     Also can do things to make me come more than

 21   you.   Also, the multiple pheromones of a highly-stimulated

 22   biochemical effect by preventing habituation.

 23   A      Oh, I meant the six.     You are talking about the slaves I

 24   will get, right?

 25   Q      The six can help me move the world because I'm not strong



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 201 of 263 PageID #:
                                   10039

                      Rees - direct - Hajjar - WhatsApp Chats             3586


  1   enough now to push with the other vehicles I've created.           They

  2   can also be absolutely trusted and will not fight me no matter

  3   what.    I have always done things democratically but there is

  4   not time.

  5   A       Ah, okay.

  6   Q       Yes to your question.

  7   A       I may ask for help in finding a successor and slaves.         My

  8   methods are not getting me anywhere.        Any suggestions on who I

  9   could ask?

 10   Q       Dani or Rosalara.

 11                  MS. HAJJAR:   And turning to page 366 of the same

 12   Exhibit.

 13   Q       Can you read starting from the top.

 14   A       October 18th, 2015, 3:10 p.m.

 15                  I think Dani just accidentally revealed two other

 16   slaves.

 17   Q       Who?

 18   A       Nicky and Monica.

 19                  MS. HAJJAR:   And turning to the next page, 367.

 20   A       4:02 p.m.

 21                  I know you said the slaves were to move the world

 22   because you didn't have the strength.        Did you get them also

 23   to have children?      Just so you know, it stings, but it doesn't

 24   affect my love or commitment to you.

 25   Q       No, I don't need slaves to have as many children as I



                                   VB    OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 202 of 263 PageID #:
                                   10040

                      Rees - direct - Hajjar - WhatsApp Chats             3587


  1   would want.

  2   A       What does that mean?

  3   Q       I won't be able to respond on the road.         I do not need to

  4   have slaves.      There are many women who would have my children.

  5   A       I know.

  6   Q       I can probably name 20 or more.         Slaves aren't needed for

  7   that.

  8                  MS. HAJJAR:    Turning to page 391, October 23rd, 2015

  9   at 5:37 a.m.

 10   Q       Keith Raniere:   Honey I need to go, some of these sound

 11   like they may be good prospects.            What do they think of me?

 12   A       They admire you.     Idolize you.      I don't know sexually.

 13   They might not have even considered it because of your

 14   position, but I'm sure they think you are hot.

 15                  MS. HAJJAR:    And turning to the following page 392,

 16   October 23rd, 2015 at 5:46 a.m..

 17   Q       Keith Raniere:   What if you suggested they seduce someone

 18   (me) with you?

 19   A       Ooh.   Like a game?

 20   Q       Don't tell them it's me.       Just see if they're open.    Or

 21   truth or dare.

 22   A       Okay, okay.   Okay.       I like all these ideas.   Let me see

 23   how I can make them real.          I'll think about it.

 24                  MS. HAJJAR:    And turning to page 399, the same

 25   Exhibit, October 25th, 2015, 2:00 a.m.



                                   VB       OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 203 of 263 PageID #:
                                   10041

                    Rees - direct - Hajjar - WhatsApp Chats                3588


  1   Q     Keith Raniere:     There are potential successors but they

  2   are so young.     This creates several problems.       Will I live

  3   long enough?     Will they stay pure?     Will they connect so

  4   deeply with me being so much older?        Will I have the strength

  5   to put in the years once connected?        Even if all that works,

  6   will any be viable?      If so, will they remain true?

  7   A     How can I increase your chances of success?

  8   Q     Maybe working with them.

  9   A     Anything, my love.

 10   Q     It's sad.    Isabella was possible when I had you start

 11   looking.

 12   A     Are there any more like her?

 13   Q     She's older and could have started much sooner.          One but

 14   she's very unlikely.

 15   A     Because of age?

 16   Q     No, personality and energy.

 17   A     Fabiola's daughter?

 18   Q     She's a potential but might not be pure for long.           Norma.

 19   A     She is?

 20   Q     Norma is pure.

 21   A     What's the problem with her energy?

 22   Q     Not sure if it's terminal.        I'll see.   She's mine.

 23   A     ?    What do you mean?

 24   Q     She doesn't know.     She doesn't know that I am her

 25   Grandmaster.



                                VB      OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 204 of 263 PageID #:
                                   10042

                     Rees - direct - Hajjar - WhatsApp Chats               3589


  1                 MS. HAJJAR:    And then turning to 2:13 a.m.

  2   A       Please tell me there is something I can do to be your

  3   successor.     Please.

  4   Q       And then at 2:16 a.m.

  5                 Keith Raniere:     The other candidates so far are all

  6   13 or so.     So many years to wait even to start.       That last

  7   text was not the answer to your question.         I have always

  8   protected you and made things better behind the scenes.           I can

  9   keep you at your current purity level but I can't restore what

 10   was lost.

 11                 MS. HAJJAR:    Turning to page 401, October 25th,

 12   2015.    2:25 a.m.

 13   Q       Keith Raniere:    I want you to be my successor.

 14   A       Please let me be your successor.     I don't know who to

 15   consult.      I want to find a way to be your successor.

 16   Q       You would have to do all this and find a path.        I don't

 17   know if one exists except I know I need a pure vessel

 18   involved.     We can have our love, but purity, both

 19   energy-related and DNA-wise, is compromised.

 20   A       No.

 21   Q       No?

 22   A       I will fix it.

 23   Q       I want that.     Find a pure vessel for us.

 24   A       I want to be your vessel.

 25                 MS. HAJJAR:    Then page 419, October 27th, 2015,



                                  VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 205 of 263 PageID #:
                                   10043

                    Rees - direct - Hajjar - WhatsApp Chats               3590


  1   1:47 a.m.

  2   Q     Keith Raniere:     You can.    By finding the other and

  3   keeping her for me.

  4   A     I am looking for her.      I am very sorry.

  5   Q     She needs to be very pure.          More than being just a

  6   virgin.    At least as pure as you were when I first met you.

  7   A     What do you mean more than just a virgin?         How?

  8   Q     No oral sex.    No semen.     Ideally, no penis at all.

  9                MS. HAJJAR:   And turning to page 485.       November 8th,

 10   2015, 1:41 p.m.

 11   Q     Keith Raniere:     Honey, I may not have other children.

 12   A     My womb is yours.

 13   Q     I may not be worthy.      My lineage may not stay.

 14   A     What can I do?

 15   Q     Fix.   Successor.    Slaves.    Even more quickly.

 16                MS. HAJJAR:   And at 2:44 p.m. on the same page.

 17   Q     Keith Raniere:     As of now I have not been worthy to do

 18   what I do, be as I am and have a pure woman stay devoted to

 19   me.   As of now I have no successor.         This means my teachings

 20   will not last as anything in their own right and will be

 21   absorbed into other things, which also means the genetic

 22   advantages I possess are not worthy and will go away, which

 23   means there will be strong forces for me not to have many

 24   children.    If my lineage does not withstand competition, my

 25   unique genetic combo will not be able to either.          It will not



                                 VB       OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 206 of 263 PageID #:
                                   10044

                    Rees - direct - Hajjar - WhatsApp Chats                  3591


  1   be a basis of other generations.          It will be absorbed and

  2   combined with others until a superior combination comes about.

  3                MS. HAJJAR:    Then turning to page 509, can you.

  4   Q     Can you read the highlighted portion.

  5   A     November 13th, 2015, 12:23 p.m.

  6                Projects for the slaves.       I don't understand how the

  7   slaves play into it.

  8   Q     Yes.   Projects scene is yours that you created by

  9   bringing in these people.        You create value with new people.

 10   That earns my time.

 11                MS. HAJJAR:    Turning to page 534, November 18th,

 12   2015, 1:47 p.m.

 13   Q     Keith Raniere:      Maybe Rosalara can assist.      How many

 14   candidates do you have?         How are they with you?

 15   A     They are super-nice to me and look up to me in a way.

 16   Q     Any of them pure enough or just slave?

 17   A     Just slave.

 18   Q     How do you feel about being friends with young future

 19   candidates and shepherding them over time?

 20                THE JUROR:    Excuse me, the screens.       The screens

 21   they went out.

 22                THE COURT:    They are out again?

 23                THE JUROR:    This is working, that one works.      These

 24   three are out.

 25                And mine.



                                 VB       OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 207 of 263 PageID #:
                                   10045

                    Rees - direct - Hajjar - WhatsApp Chats               3592


  1               Four.

  2               (Pause in the proceedings.)

  3               THE COURT:    It will be just a moment.

  4               (Pause in the proceedings.)

  5               THE COURT:    While we are waiting.

  6               Members of the Jury, I don't know if Mr. Reccoppa

  7   mentioned it to you, that we might want to go a little later

  8   than 5:00 o'clock on several days so that we can move the

  9   trial along, but discuss it among yourselves and if there are

 10   days that are better than others, tomorrow and possibly next

 11   week, let us know if you can accommodate us with going until

 12   perhaps 5:30 instead of 5:00 o'clock.        Anything you can do

 13   will help us all to move the case along, but I think you

 14   should consider that and discuss among yourselves.          Let

 15   Mr. Reccoppa know if you are able to make some adjustment, all

 16   right?

 17               THE JURY:    Yes.

 18               (Pause in the proceedings.)

 19               THE JURY:    They're good.

 20               THE COURT:    They're on again?      Why don't you just

 21   stay right there.

 22               IT:   Yes, Your Honor.

 23               THE COURT:    All right, let's continue then, thank

 24   you.

 25   Q      All right, Agent Rees, starting 1:47 p.m.



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 208 of 263 PageID #:
                                   10046

                     Rees - direct - Hajjar - WhatsApp Chats               3593


  1                 Keith Raniere:     Maybe Rosalara can assist.    How many

  2   candidates to you have --

  3                 MS. HAJJAR:   I'm sorry, we went through this

  4   already.     We'll skip to the next page.

  5                 Turning to 539, same Exhibit, at the top.

  6   Q     Can you read from the top highlighted portion.

  7   A     November 19th, 2015, 12:14 p.m.

  8                 I'm trying to think of someone who would be a good

  9   support but no one around here is a good candidate.           I think

 10   I'll go online.

 11   Q     Please don't go online.

 12   A     Then?

 13   Q     How about Laureis?

 14   A     No.

 15   Q     Why?

 16   A     I am secretly hurt that for years you said you would help

 17   me get through this and now you are abandoning me.          I feel

 18   unloved and misunderstood.

 19   Q     Look at the pride in the message for the last.          You are

 20   being prideful and self-centered.         I almost died last night,

 21   felt worse life-force-wise than I have in my life.          You are

 22   worried about you and somehow, which is what you did to betray

 23   me, making it I rejected you.        This really changes my hopes

 24   with you.     I can't trust you.

 25                 MS. HAJJAR:   Turning to page 599.    December 3rd,



                                  VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 209 of 263 PageID #:
                                   10047

                    Rees - direct - Hajjar - WhatsApp Chats                3594


  1   2015, 10:37 p.m.

  2   Q       Keith Raniere:    Three of the four candidates are so young

  3   in many ways.       It will take years until they mature and then I

  4   will be even older and weaker.       Doubtful I will be much of a

  5   candidate for them.

  6   A       You would be, honey.    Any of those girls would be lucky

  7   to have you.

  8                MS. HAJJAR:    Turning to page 608.     December 5th,

  9   2015.

 10   Q       Can you read at the top, please.

 11   A       6:40 p.m.    I'm waiting out the lesbians.     How are your

 12   meetings, love?

 13

 14                (Continued on following page.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                 VB     OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 210 of 263 PageID #:
                                   10048

                                 Rees - direct - Hajjar                     3595


  1   DIRECT EXAMINATION (Continuing)

  2   BY MS. HAJJAR:

  3   Q     Lesbians can be turned to the dark side, especially if

  4   they are slaves.

  5                And, Agent Rees, I'm going to ask you to read the

  6   non-highlighted portion between these two segments.

  7   A     To the dark side.       Ha, ha.   They tend to be arrogant or

  8   stubborn.    That's the only problem.

  9   Q     As slaves, pride can be broken, arrogance thereby

 10   removed.

 11                Page 649, can you read at the top, at the

 12   highlighted portion?

 13   A     December 20, 2015, 3:16 p.m.:

 14                I heard back from three of the candidates.        Does

 15   that help?

 16   Q     I wish the cure could move much faster, but it can only

 17   go so fast.    I wish things could move faster with you, but

 18   you're only capable of so much.

 19                And then, turning to Government Exhibit 310-R, is

 20   this another e-mail Camilla to Camilla, August 6, 2016,

 21   attaching a WhatsApp chat with an unknown caller?

 22   A     That's correct.

 23   Q     And turning to page 417 of this exhibit, October 26,

 24   2015, at 1:29 p.m.:

 25                The few lineage in the world -- lineages in the



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 211 of 263 PageID #:
                                   10049

                                 Rees - direct - Hajjar                   3596


  1   world are set up on a type of evolutionary basis, survival of

  2   the fittest.     There are no remedies if you're not the fittest.

  3   If my existence is not worthy, no healer can fix that.

  4   Survival of the fittest doesn't work if the participants can

  5   be fixed.    The best hope is someone pure, qualified and

  6   devoted.

  7   A     Emoticon.

  8   Q     I don't know if I'm even strong enough anymore to build

  9   that energy.     Once R destroyed that in you, I was greatly

 10   limited and not as strong.        It would take great strength for

 11   me to build that again over years.

 12   A     But you said I could help you.          It is very painful, but I

 13   am willing to help you replace me.

 14   Q     Yes.   But I don't know if enough of anything can reverse

 15   the extinction of my lineage.         If anyone can help, it's you.

 16   But I wish there were a guarantee.

 17   A     What kind of guarantee do you need?

 18   Q     It's not what I need, I just don't know of any definite

 19   way to avoid what is happening.

 20   A     What can I do?       What do you need from me?

 21   Q     For example, even if the perfect pure successor felt

 22   deeply enough for me to start today, I don't know if I have

 23   the energy to put in for the next three to five years to build

 24   her body to where yours was.

 25   A     Emoticon.    Hurts.



                           MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 212 of 263 PageID #:
                                   10050

                                 Rees - direct - Hajjar                   3597


  1   Q     Three to five years is minimum.         More like ten.   When the

  2   thing with R happened, so much was lost.

  3   A     I am very sorry.

  4   Q     You were so perfect.       It's so hard.

  5                Turning to page 419, can you read from the top,

  6   please?

  7   A     October 26, 2015, 8:27 p.m.:

  8                Hi, my honey.     I forgot that you might not reply

  9   that much.    I have been searching for candidates for a

 10   successor on the site.        It is called experienceproject.com and

 11   it connects people based on explicitly listed common values

 12   and experiences.     My profile is carefully crafted by someone

 13   with a personality that you might be looking for and a virgin,

 14   of course.    I can show you, if you want, so you can add or

 15   remove anything you feel would help.          I have messaged a few

 16   women, but I haven't heard back.        I also wanted to see if I

 17   can find out if Chelsea has friends that might be like her, if

 18   it is a thing or if her losing her V card so late was a fluke.

 19   Q     Has to be hard.       Apparently Chelsea has a younger sister,

 20   14, but that's years away and her family would take it hard.

 21                And turning to page 446 of 310-R, November 1, 2015,

 22   4:13 p.m., Keith Raniere:

 23                I don't know if I can give any other potential

 24   successor the quantity or quality of life force I gave to you

 25   to build you.     I feel like it is climbing Mount Everest again.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 213 of 263 PageID #:
                                   10051

                                 Rees - direct - Hajjar                   3598


  1   Even if I started now, it's years and years, even if I were

  2   strong and motivated.        Now it is from pain, not positivism.

  3   A     What can I do?       Can I reclaim my position?    I'll do

  4   anything.

  5   Q     I don't know.     Keep pushing and more fully understand

  6   what was lost.

  7   A     I will, honey.

  8   Q     I was amazed how your body would pull the energy out of

  9   me.   It would seem like it searched every corner out of my

 10   body and pulled every last bit.        Each encounter was so

 11   amazing.

 12   A     Is it not anymore?       Is that what you want the new

 13   successor to do?     How are you feeling?

 14   Q     No texts.    I just heard your father is now concerned

 15   about where you live.        We need to be very careful, Fluffy or

 16   others might try to follow you.

 17                Page 447, the top, November 1, 2015, 6:18 p.m.:

 18                Too much to text what was lost, how perfect it was

 19   in so many ways, what it means to not find a successor and

 20   almost just as bad to find one.

 21   A     Oh, then we are paining over the same thing.         I thought

 22   you said there was a way I could still be it.          Did you change

 23   your mind?

 24   Q     There has to be a pure element.         I have to take her and

 25   build her for that.        For you, I don't think I have the



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 214 of 263 PageID #:
                                   10052

                                 Rees - direct - Hajjar                    3599


  1   capacity.    I gave it completely and fully to you.

  2   A      I wish the movies and stories were right.          It is a lie

  3   that love conquers all.        It doesn't.    It doesn't matter how

  4   much we love each other.        You will still replace me.     I could

  5   have left.    I hope the fact that I chose you and will rebuild

  6   our love with every breath would mean something, would

  7   probably make us stronger.

  8   Q      No.   You replaced me no matter how much I loved.

  9   A      November 1, 2015, 6:45 p.m.:

 10                I don't feel strong today.       I feel very insecure.      I

 11   feel like I have nothing to offer.        I feel worthless.     We

 12   never had much content to share except me healing you and

 13   being pure.    So now I have no loyalty or purity to offer, so I

 14   don't think you would want to be with me.           I don't know what I

 15   have to offer.

 16   Q      After all I've done, you realize that's insulting.

 17   A      I am sorry.   I am just expressing.       I don't mean to

 18   insult you.    I'm not talking about reality.          I'm talking about

 19   how I feel.    It has more do with what I have done than with

 20   you.

 21   Q      Then page 452, November 2, 2015, 5:38 p.m.

 22                Can you read the highlighted portion?

 23   A      Transcript.   Still looking for successors out there,

 24   thought more of slaves.        I will plan a trip to New York City

 25   before Thanksgiving and visit all my candidates.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 215 of 263 PageID #:
                                   10053

                                   Rees - direct - Hajjar                  3600


  1                   What do you think?       Can I text Janie?

  2   Q       Why are the candidates in New York City?

  3   A       Why are they there?       That's where they live right now.

  4   Q       All?

  5   A       Yes.    All my current candidates, yes.

  6   Q       Any reason why or just statistics?

  7   A       Just statistics.       I'm open to any location, but this is

  8   what I found for now.

  9   Q       Be careful it's not a trap.          If you have only texted, you

 10   don't know who's on the other end.

 11   A       Question.

 12   Q       Question mark.

 13   A       I'm talking about Narina, Marianna, Elizabeth, they are

 14   all lesbians.

 15   Q       Okay.    I thought you had found possible online candidates

 16   also.

 17   A       I'm still looking.       I am finding ways.

 18   Q       And turning to page 464, can you read the highlighted

 19   portion at the top?

 20   A       November 3, 2015, 3:59 p.m.

 21                   I wish you didn't.       I wish you could recognize the

 22   pain that I feel now and was not willing to feel during the

 23   year is all the difference.             The fact that I want to be with

 24   you, even though I know I'll never get the family I've always

 25   wanted, I would have liked for you to see that and know that



                             MDL        RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 216 of 263 PageID #:
                                   10054

                                 Rees - direct - Hajjar                     3601


  1   you are more important to me, that I choose you over

  2   everything, I've always thought would make me happy.           I would

  3   hope you can see that it means something that I chose a life

  4   of despair for you.        I went to the bathroom.     I wish you'd

  5   recognized that I could have walked away, but I chose to stay.

  6   I walked away many, many times during the year.          I finally

  7   chose to stay, chose you.        I wish you could see that.

  8   Q     I understand.     Do you understand my doubt if R or Jim or

  9   someone else presents an opportunity I'm not sure of the

 10   outcome?

 11   A     No.    I don't think you know the pain I feel.

 12   Q     You tried to commit suicide, still hadn't chose me, but

 13   you would've had to go to a psych ward in Mexico.          So it was a

 14   choice between staying or that, not me.

 15   A     Not true.    I really considered that option.        I was not

 16   against it.    What I didn't want was never speaking to you

 17   again.

 18   Q     Please don't take this wrong.       It's not negative just

 19   expressing the pain I feel each time I want to believe the

 20   things you say.     I won't be able to fully for a long time.

 21   A     You do know why I tried to kill myself, right?

 22   Q     Why?

 23   A     You said you are dead to me.

 24   Q     Yes, but even after that whole thing you didn't choose

 25   me.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 217 of 263 PageID #:
                                   10055

                                  Rees - direct - Hajjar                       3602


  1   A      I'm not going to get through.        Okay.

  2   Q      Turning to page 494, November 8, 2015, 5:17 p.m.

  3                  That night was the biggest shift of consciousness,

  4   that's why you were in a trance-like state.               That's the thing

  5   that is hardest to get back.

  6   A      How could I get it back?

  7   Q      I don't know if it's possible now, but it needs another

  8   pure vessel that I prepare and that doesn't fail.              I don't

  9   know if I have it in me to repair another.            With that pure

 10   vessel, we might be if able to have it.

 11   A      Okay.    I'm looking, love.

 12   Q      I'm running out of time and the potential ones are so

 13   young, it would take a rare one indeed to transcend social

 14   norms and relate with someone so much older that way

 15   permanently.      Besides I'm a donkey, that really gets in the

 16   way.

 17                  And turning to page 529, 3:36 p.m.:

 18                  It will hurt me physically and set me back if I am

 19   intimate with you in the next two to three days because of B.

 20   My condition is very tenuous.          It will also hurt me physically

 21   and set me back to not be intimate with you in the next two to

 22   three days.      You would have had the capacity help me.          I don't

 23   know which pain I should take or can bear.

 24   A      This is new information for me.         You know that I am

 25   bulimic, right?      This is every day and has been for years, but



                            MDL        RPR     CRR        CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 218 of 263 PageID #:
                                   10056

                                 Rees - direct - Hajjar                       3603


  1   now today, you make it -- you have to make this choice.

  2   Something doesn't make sense here.

  3   Q     I feel you haven't been listening to me then.

  4   A     Oh, shit.    I'm sorry.     I might be too caught up in my

  5   panic.    Okay, let me try again.

  6   Q     When was the last time you B before last night?

  7   A     Yesterday evening.

  8   Q     I told you B is bad for me and us, but the weight is

  9   worse.    I also thought you got that.          If you stop the B,

 10   without my having to ask, it was much better because of some R

 11   things.    The other day was going to ask you to stop, but

 12   because it was better I didn't, you stopped me and said, in

 13   effect, you had it covered.           I have been in need the past few

 14   weeks.    I'm very critical now.        You have ignored all of this

 15   it seems and continue to be.

 16   A     Yes, I have been trying and thought I could do it alone,

 17   but I am struggling.        I'm very sorry, honey.

 18   Q     And turning to page 4, at 5:46, can you read the chat

 19   starting at the top, please?

 20   A     November 19, 2015, 3:24 p.m.:

 21               I feel it.      I know.     You don't want to hear it, but

 22   I am sorry.    I think I keep trying ways to get you to help me

 23   because I feel like I can't do it on my own.             I feel hurt.

 24   But I think whenever I feel hurt, it is pride.            If I drop it,

 25   I just start crying because I'm afraid I will fail again and



                           MDL        RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 219 of 263 PageID #:
                                   10057

                                 Rees - direct - Hajjar                     3604


  1   you just will be upset again.         I feel scared and alone and I

  2   feel blammie [sic] because you were supposed to hold my hand

  3   in this life.     So I take this as my punishment for letting go

  4   of your hand once.

  5   Q       I told you I would help.      I offered something, you

  6   refused and want to do it your way.

  7   A       I feel punished.     I know I am not but I feel punished.          I

  8   feel scared.     I feel lost.     I feel alone.     Very alone.

  9   Q       It is childish to think in terms of punishment instead of

 10   cause and effect.

 11   A       And because you are not here, in this battle, I feel like

 12   you don't want to be here.        You don't want me.     You don't love

 13   me.   I am unloved.

 14   Q       If you were humble and went over your past texts, it

 15   would help.

 16   A       I'm not trying to be logical or mature.         I am baring my

 17   soul.    I am telling you what's underneath when I drop the

 18   pride.

 19   Q       I am helping you.     I'm showing you how to make it better.

 20   A       I tried rejecting the pride, but even that you wouldn't

 21   be with me for.     I felt angry because I felt so scared.        I

 22   have a lot of very scary feelings -- that I didn't know still

 23   existed -- come up.        And I first pushed them down because I

 24   didn't know how to handle them.        So how am I supposed to

 25   handle them now?     I feel abandoned and that is very scary.          I



                           MDL        RPR     CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 220 of 263 PageID #:
                                   10058

                                 Rees - direct - Hajjar                     3605


  1   don't want other people.        I want you.   I wanted support,

  2   encouragement, love and acceptance and I've gotten only

  3   criticism.    I feel very shake [sic].        Very unstable.   I wanted

  4   to feel safe in this process and I don't.           I know it's not

  5   your fault.    I just want to feel safe.       I think that is why I

  6   choose pride because I feel so unsafe.         I keep reaching out

  7   for the one constant in my life, the love in my life, and I

  8   keep getting rejected.        That is super scary.     I don't have

  9   bulimia as my coping mechanism anymore, so it's even scarier.

 10   I don't want to fail you.        I am so scared.

 11   Q     And then, turning to page 632, can you read the

 12   highlighted portions please?

 13   A     December 11, 2015, 11:41:

 14                Hi, honey.     I am at this moment creating another

 15   profile to create more candidate options.           I don't know if it

 16   is the profile I have now, or what, but I'm not getting a lot

 17   of responses.     I've been thinking of a few things, honey,

 18   between slaves, successors, you raising a child with another

 19   woman, me being okay with it because it is bigger than me,

 20   time, your strength, collateral.

 21                December 12, 2015, 1:04 a.m.:

 22                I am sorry.     I don't know why tonight is a painful

 23   night.    I don't want to make it harder on you.        I want to give

 24   you strength, help us grow, but it is a night of despair.

 25   Love you very much.        I am working on building a strong profile



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 221 of 263 PageID #:
                                   10059

                                 Rees - direct - Hajjar                     3606


  1   to create options for candidates, slaves.           I'm looking for

  2   them to be in New York State, looking for meaning or a better

  3   life, unconventional maybe, introspective.          Any suggestions?

  4   Q     And turning to page 670, can you read the highlighted

  5   portion at the top.

  6   A     December 25, 2015, 9:52 p.m.:

  7               I am sad that we will be apart for the 28th and New

  8   Year's.

  9   Q     Why not showering?

 10   A     Because I shower for you.       I just came home.     I feel

 11   better when I am home.        I feel closer to you.    I feel safe

 12   here like I am in your arms.

 13   Q     The shower thing is hard because that first summer you

 14   showered for R and many people noticed, and haven't for me.

 15   A     Oh, my God, you are right.       I will fix that.     I had

 16   forgotten about that.        It is true.

 17   Q     Is it the transcript?       Tell me what you did and why.

 18   A     It is not in the transcript.         It is not something I did

 19   with him or he ever mentioned or asked me to do.

 20   Q     Ideally, everyone needs to see you as better, healthier,

 21   prettier, cleaner, happier than you've ever been.          The stuff

 22   for R needs to be disaffirmed, but you did it around or for

 23   him, noticeable by him and others.         It is important.

 24   A     I understand.     I'm not saying that it's not.

 25   Q     I know.    I just want to know about it and telling you



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 222 of 263 PageID #:
                                   10060

                                 Rees - direct - Hajjar                    3607


  1   such things should be in the transcript with the motivation

  2   behind them.     I don't feel peaceful with today, your lack of

  3   texting and other things has me very sad and uneasy.

  4   A       The why is, when I was after his attention, I was going

  5   for careless and was in a way choosing a life of image.           Right

  6   now, I feel like all of that is meaningless.           I feel like why

  7   does it matter to look good, why put on the makeup, the hair.

  8   Why?    What did I do?      I feel like when I chose you, I chose a

  9   way from the life, from the looks, et cetera.          I just feel

 10   like what's the point.

 11   Q       But you need to show your desire and are willing to do

 12   more for me in every way.

 13   A       Oh, honey, I'm sorry for the misunderstanding.        I'm not

 14   unwilling to do for you.        Quite the opposite.

 15   Q       Do you really want to have treated him with more care

 16   than you treat me?

 17   A       I am just becoming aware of these feelings.        No.   I wish

 18   we could Skype.

 19   Q       And do you want others to think you are better because of

 20   him?

 21   A       No.   You know that, honey.

 22   Q       How do you show all those people you are better now than

 23   then?    Materialistic, image-conscious people like your brother

 24   and sister.

 25                 Can you start -- this is on 12/26/15, 12:30 a.m.,



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 223 of 263 PageID #:
                                   10061

                                 Rees - direct - Hajjar                        3608


  1   can you read from the top, please?

  2   A     I didn't do it for him.         I felt alive.      I felt like I

  3   wanted to go out and do stuff, develop skills, grow, move

  4   forward, go to life with friends, family, social life.             I

  5   wanted was the main part.        I felt driven to not stay locked in

  6   watching my life go by.        I felt an urgency to live because I

  7   wouldn't get my twenties again.         That's why I looked better to

  8   people.    That's why I went out more, attended social events,

  9   parties, went out, et cetera.

 10   Q     So how can you outdo that for me and also break the

 11   association to him?

 12   A     I don't want to do that with you because it takes away

 13   from our time, because that is what you do when you still have

 14   hope and believe life is beautiful.            I feel shame all the time

 15   and feel like no matter what I do, one, it can't be about me

 16   or for me; two, it doesn't change what I can't get back.

 17   Nothing I do will bring back our future lost.             I feel

 18   hopeless.    I feel like I only live for you.            I feel like I

 19   should only live for you.        I feel like my life is not mine in

 20   that way.    I can't do as I please.       I will do those things,

 21   though, to fix those associations.         I don't want to leave it

 22   like that.    This is why I wanted to Skype.          When I read it

 23   back, it sounds very whiny and suffery [sic].             It's not meant

 24   that way, but it does carry pain.         I want to be able to share

 25   these feelings without feeling like I just said something bad.



                           MDL        RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 224 of 263 PageID #:
                                   10062

                                 Rees - direct - Hajjar                   3609


  1   Q     When you say I can't do as I please, it hurts deeply.            I

  2   want you to understand.

  3   A     Why?   It is true.      It is wrongful, wouldn't you agree?

  4   For two reasons.

  5   Q     What two reasons?       It might be true, but if you love me,

  6   it would be true -- wouldn't be true.

  7   A     One, for anyone to do as they please is inconsiderate of

  8   others and very damaging to anyone around them.          Two, when I

  9   broke the window, I kind up gave up the right to do what I

 10   want with my life.     Until it is repaired, I think I don't have

 11   the same freedom as if I didn't have a pending bill.           Is this

 12   incorrect?

 13   Q     If you loved me, you would want to do anything else.

 14   A     I'm not sure I understand.

 15   Q     When one loves they automatically consider others, it

 16   would never be any other way.         The greatest joy is to consider

 17   others.

 18                I'm turning to the next page, 672.        Can you continue

 19   reading?

 20   A     That's why I wanted to Skype.        I feel like you are taking

 21   this as a complaint.        I'm not complaining.    If you look at the

 22   text, it starts with:        I don't want to do that with you.

 23   Q     No, the assumptions under what you're saying really hurt.

 24   That you don't have hope or don't believe life is beautiful is

 25   the most disastrous thing you could say.



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 225 of 263 PageID #:
                                   10063

                                 Rees - direct - Hajjar                   3610


  1   A     Would you be open to considering that maybe that is not

  2   what I am saying?     Or assuming?     Because I just want you.     I

  3   chose you and I don't want anyone else or do anything else.

  4   Please don't say that.

  5   Q     Look at the out of cause assumptions under what you

  6   texted.

  7               Page 673, December 26, 2015, 12:49 a.m., Keith

  8   Raniere:

  9               Feeling cheated is out of cause and not only your

 10   participation.     I can't even open it on the computer yet.

 11   A     This was not something to do over text.          This is too deep

 12   a wound for me.     It should not have been open like this.

 13   Q     What's the wound?       All out of causedness [sic] needs to

 14   be removed.    You should feel no wounds other than the desire

 15   to fix and make right and love, no suffering whatsoever.

 16   A     Skype.

 17               (Continued on following page.)

 18

 19

 20

 21

 22

 23

 24

 25



                           MDL        RPR     CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 226 of 263 PageID #:
                                   10064

                               Rees - direct - Hajjar                     3611


  1   EXAMINATION CONTINUES

  2   BY MS. HAJJAR:

  3   Q       Suffering here disrespects the damage you've caused in

  4   love.    Can't.

  5   A       I can't do this over text.

  6   Q       Then turning to 679, December 27th, 2015, 4:46 p.m.

  7                 Can you read the highlighted portion?

  8   A       Why are you not feeling well, love?

  9   Q       Slowly but surely I'm wearing down.      It's a combination

 10   of no successor, this new life, and other things.

 11   A       This new life?

 12   Q       Not what is, was going to be.     New is not good in this

 13   case.

 14   A       Oh, you mean all the new women you have taken on?

 15   Q       No.

 16   A       Why can't we move it to what it was going to be?

 17   Q       Not having the life with you.     I had really put all my

 18   eggs in that basket, so to speak.

 19   A       Am I doing something wrong?

 20   Q       Can -- I think that's your --

 21   A       Oh, I'm sorry.

 22                 Can we -- can we bring those eggs back?      I will get

 23   you a successor.

 24   Q       No, but it would make a huge difference if things went

 25   much faster.



                        SAM     OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 227 of 263 PageID #:
                                   10065

                              Rees - direct - Hajjar                      3612


  1   A     I want the life with you.

  2   Q     I don't know if I have the will to build another.

  3   A     I will help you this time.

  4   Q     Have to start soon.

  5   A     Yes, I'll find one and help you.

  6   Q     There are the young ones, but there's quite a time before

  7   they can even start.

  8   A     I'll get you more options.

  9   Q     How many attractive, not socially defective virgins would

 10   give their life to someone like me at my age?

 11   A     Ummm, all of them?     You are handsome, sexy, strong,

 12   gentle, loving, funny, talented, have a beautiful smile, eyes,

 13   loving touch.     What woman wouldn't want that?       You know for a

 14   fact that they all want you.

 15   Q     Even an inexperienced 18-year-old?

 16   A     Even an inexperienced 15-year-old.

 17   Q     Would need to be a once in a lifetime person, and I had

 18   that and lost it.

 19               Can you read the next two messages, Agent Rees?

 20   A     Emoticon.    I am sorry.

 21   Q     When I finally -- had finally found you, that was it for

 22   me.

 23   A     I am so stupid.     I am so sorry.

 24   Q     This is page 680 from Government Exhibit 310-R.

 25               Can you read the top of the highlighted portion,



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 228 of 263 PageID #:
                                   10066

                                Rees - direct - Hajjar                    3613


  1   please?

  2   A     December 27th, 2015, 5:52 p.m.:       I imagine that you are

  3   doing all sorts of sexual stuff on a beautiful tropical

  4   setting.    I have nothing to base this on, that's why I said

  5   crazy.

  6   Q     Although that shouldn't matter, it absolutely not so?

  7   A     I feel ashamed for feeling this way because I want to

  8   accept you, and I do, lovingly, no matter if you are having

  9   crazy sex with sexy bitches.       Oh, you beat me to it.      I want

 10   to accept you fully no matter what, but I just with and to

 11   share with you my crazy self.

 12   Q     Okay.    News?

 13   A     I love you.       I want to know about you, your adventures,

 14   what your eyes are seeing, what you're feeling.            I miss you.

 15   I miss you so much.

 16   Q     Nothing yet.      I've been dealing with difficult things and

 17   people.    It is the 28th here.     I'm so sad about us.      I'm

 18   saddened you don't text as I would like and haven't told me

 19   more about the transcript, et cetera.

 20   A     I thought it might be the day there already.           It is not

 21   here yet.     I lurk.

 22   Q     I haven't experienced that program you spoke of to give

 23   me peace of mind.

 24   A     But I am sorry I don't text as much.

 25   Q     Why not?



                       SAM        OCR     RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 229 of 263 PageID #:
                                   10067

                               Rees - direct - Hajjar                       3614


  1   A       I tell you about everything I do.        Whenever you don't

  2   hear from me, I am doing the last thing I told you about

  3   still.    Like right now, I'm still with RJ since I told you

  4   about it last night.

  5   Q       That's what you said in the past.

  6   A       I have only ran, that's the only exciting thing I have

  7   done.    I have been struggling with my emotions.           It is very

  8   hard not talking to you.         I am having a very rough time.      I

  9   did not expect this when I thought of the program.            I am

 10   having a rough time emotionally.           I cry every day several

 11   times a day.     I feel depressed.     The only concern I can see

 12   that would be legitimate would be that I am going crazy and

 13   that I am not emotionally sound.

 14   Q       This is page 683 of the same exhibit, December 28th,

 15   2015, 1:17 a.m.

 16                Keith Raniere:      Make another successor.      Give me you

 17   in ways you would never have.

 18   A       I thought that was because I didn't want him, that I was

 19   under his spell or trance.        It could have been reversed.       I

 20   didn't want him.       I would never want him because he is not

 21   you.    I thought that would make a difference.

 22   Q       His DNA touched you and went inside you and was

 23   assimilated.     Also, he has memories of your interactions and

 24   you have memories.      All of those things need to be eliminated.

 25   If that could be, then maybe I would have the connection that



                       SAM       OCR       RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 230 of 263 PageID #:
                                   10068

                              Rees - direct - Hajjar                      3615


  1   was lost the very first time.

  2   A     How do I do that?      I'll do anything.     I'll eat shit.

  3   I'll do anything.

  4   Q     I have told you, if you find another successor that is

  5   best for us, but time is running short.

  6   A     Oh, I thought were you saying that maybe I would have the

  7   connection that was lost, the very first time.

  8   Q     Turning to page 688, December 28th, 2015, 8:54 p.m.

  9                 Keith Raniere:      You joined Telegram and didn't tell

 10   me.

 11   A     I'm still trying to figure this phone out.           I also have

 12   Facebook on my phone again, I think.         Let me try you.    I tried

 13   you on Telegram.

 14   Q     Agent Rees, this last message is in December '15.          There

 15   are a few more messages in 2015, but the last page of

 16   Government Exhibit 310-R, page 689, have you reviewed messages

 17   that extend farther past this time period?

 18   A     I have not.

 19   Q     Do you know what Telegram is, what's mentioned here?

 20                 This is page 688 of Government Exhibit 310-R.

 21   A     I do.

 22   Q     What is it?

 23   A     It's a communications app with end-to-end encryption.

 24                 MS. HAJJAR:   Maybe we can switch to the ELMO, Your

 25   Honor.



                       SAM        OCR       RMR    CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 231 of 263 PageID #:
                                   10069

                                Rees - direct - Hajjar                    3616


  1   BY MS. HAJJAR:

  2   Q     Agent Rees, have you also reviewed e-mails obtained by

  3   search warrant for the e-mail address camilascastle@yahoo.com?

  4   A     Yes.

  5                MS. HAJJAR:    May I approach the witness, Your Honor?

  6                THE COURT:    Yes, you may.

  7   Q     I am going to show you what's been marked for

  8   identification as Government Exhibit 1400-4, 1400-6, 1400-23,

  9   1400-25, 1400-30, 1400-45, 1400-65, 1400-99, 1400-134,

 10   1400-151, 1400-197 and 1400-198.

 11                MS. HAJJAR:    May I approach the witness, Your Honor?

 12                THE COURT:    Yes, you may.

 13   BY MS. HAJJAR:

 14   Q     Agent Rees, can you take a look at these?

 15   A     (Witness complies.)        Yes.

 16   Q     Agent Rees, the exhibits you just reviewed, are these

 17   e-mails that were obtained from Yahoo for the e-mail address

 18   camilascastle@yahoo.com?

 19   A     Yes, they were.

 20   Q     And have you reviewed each of these exhibits?

 21   A     Yes, I have.

 22                MS. HAJJAR:    Your Honor, the Government offers these

 23   exhibits.

 24                MR. AGNIFILO:    No objection, Your Honor.

 25                THE COURT:    Alright, Exhibits 1400-4, 1400-6,



                       SAM       OCR          RMR   CRR    RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 232 of 263 PageID #:
                                   10070

                               Rees - direct - Hajjar                     3617


  1   1400-23, 1400-25, 1400-30, 1400-45, 1400-65 -- or is it 55?

  2               MS. HAJJAR:    Yes, Your Honor.

  3               MR. AGNIFILO:    65.

  4               THE COURT:    65.

  5               -- 1400-99, 1400-134, 1400-151, 1400-197, 1400-198

  6   are received in evidence.

  7               (Government's Exhibits 1400-4, 1400-6, 1400-23,

  8   1400-25, 1400-30, 1400-45, 1400-65, 1400-99, 1400-134,

  9   1400-151, 1400-197 and 1400-198 were received in evidence.)

 10               MS. HAJJAR:    Thank you, Your Honor.

 11   BY MS. HAJJAR:

 12   Q     Agent Rees, I am going to show you what's in evidence as

 13   Government's Exhibit 1400-4.

 14               (Exhibit published.)

 15   Q     Agent Rees, can you read who this e-mail is from?

 16   A     Sorry, I have a black screen.

 17               A JUROR:    They are all out.

 18               THE COURT:    I'm sorry?

 19               THE WITNESS:    The screens went out.

 20               THE COURT:    Yes, I'll do it.

 21   A     I'm sorry, can you repeat the question?

 22   Q     Who is this e-mail from?

 23   A     Camila Rodriguez at camilascastle@yahoo.com.

 24   Q     And who is it to?

 25   A     Camilascastle@yahoo.com.



                       SAM       OCR     RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 233 of 263 PageID #:
                                   10071

                              Rees - direct - Hajjar                      3618


  1   Q       And can you read the text of this e-mail?

  2   A       Hey, I went to cut my hair, but apparently I need your

  3   permission.    I wouldn't do it right away since I can't afford

  4   it, but I'd like to know so I can start making plans.           Let me

  5   know.

  6   Q       Now, I want to show you what's in evidence as Government

  7   Exhibit 1400-6.

  8                (Exhibit published.)

  9   BY MS. HAJJAR:

 10   Q       And the bottom e-mail, who is that e-mail from?

 11   A       From camilascastle@yahoo.com.

 12   Q       And to who?

 13   A       Camilascastle@yahoo.com.

 14   Q       And what was the date it was sent?

 15   A       Monday, February 23rd, 2009.

 16   Q       And can you read the text of this e-mail, please?

 17   A       Am I a liability to you?    I sometimes get that impression

 18   from the way you treat me.       And I hadn't really thought about

 19   it until now, which makes me think, there's not much I can do

 20   if you don't tell me.      I guess I keep hoping that our

 21   relationship will be like a fairytale.         So far, the facts have

 22   proven me wrong, except for our love, which is the best kind

 23   of love that I've ever experienced.        Although it seems to be

 24   that not even love is enough for us to be together.

 25                I imagine that there are many other women that could



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 234 of 263 PageID #:
                                   10072

                              Rees - direct - Hajjar                      3619


  1   say the same things that I'm saying.         I'd like to know

  2   something from you.      Does our relationship have potential to

  3   be unique and special?      You know what I mean?      Please.   This

  4   is important to me.      Me.

  5                P.S.   Not only have we not had sex this year, we

  6   have not had sex in three months.          Yay, my lover won't touch

  7   me, I feel so wanted.      Not funny, right?

  8   Q     What about the above e-mail, who is it from?

  9   A     It's from camilascastle@yahoo.com.

 10   Q     And who is it to?        Is it the same e-mail address that is

 11   the recipient?

 12   A     That's correct.

 13   Q     And what's the date?

 14   A     Tuesday, February 24th, 2009.

 15   Q     And can you read the text of this e-mail?

 16   A     Before you cut the hair, lose the weight and I'll make it

 17   worth your while.      I'm sorry about the other stuff.       I will

 18   tell you about the potential of us face-to-face.           I will also

 19   talk to you about the liability thing.         As for the other,

 20   hmmm, yum, XXXXX.

 21   Q     Agent Rees, have you reviewed the camilascastle@yahoo.com

 22   e-mail account, many e-mails from that account?

 23   A     Yes.

 24   Q     And is it common in that account to have e-mails which

 25   appear to be sent to and from the same e-mail account?



                       SAM      OCR        RMR     CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 235 of 263 PageID #:
                                   10073

                              Rees - direct - Hajjar                      3620


  1   A     Yes, it does.

  2   Q     Do they appear to be addressing each other, the e-mails

  3   that are sent in succession?

  4   A     They do.

  5   Q     Okay.    And the signatures associated with some of the

  6   e-mails that are sent, is it -- are they signed VC or Camila?

  7   A     Yes.

  8   Q     And the other responses that are responded to, does it

  9   appear to be some other user, other than Camila?

 10   A     It does.

 11   Q     And what is the date -- we've been -- for most of your

 12   testimony today, Agent Rees, you've been talking about

 13   communications from 2015 or thereabouts.

 14                 What's the date of these communications?

 15   A     2009.

 16   Q     And I am going to show you what's in evidence as

 17   Government Exhibit 1400-23.

 18                 (Exhibit published.)

 19   Q     The bottom e-mail, again, is this camilascastle@yahoo.com

 20   to camilascastle@yahoo.com?

 21   A     Yes, it is.

 22   Q     What's the sent date?

 23   A     Wednesday, March 4th, 2009.

 24   Q     And can you read the text of this e-mail?

 25   A     Hello, my sweet lollipop.       I really enjoyed your form



                       SAM      OCR        RMR   CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 236 of 263 PageID #:
                                   10074

                               Rees - direct - Hajjar                        3621


  1   tonight.     You never cease to amaze me.      It seems as if the

  2   more I love you, the more I admire you and am curious to get

  3   to know you.     I like what I see in you.        You have a brilliant

  4   mind and I think you know it, yet you possess a certain

  5   humility that I think everyone should aspire to.            I admire

  6   what you do in the world and the strength that you do it with.

  7   I think you are an inspiration to everyone.          I admire you as a

  8   character and deeply love you as my lollipop.

  9                Smiley face.    Kisses, hugs and sniffles.       VC.

 10   Q     And is there a response to this e-mail on the same day?

 11   A     They're --

 12   Q     Camilascastle@yahoo.com to camilascastle@yahoo.com?

 13   A     Yes.

 14   Q     And does the text of that e-mail -- it's:          Re fan mail

 15   winky face.    The text of the e-mail is:         Lollipops love to be

 16   licked by very obedient slaves.

 17   A     Correct.

 18   Q     And, again, this is in 2009?

 19   A     Correct.

 20   Q     Showing you what's in evidence as Government

 21   Exhibit 1400-25.       The bottom e-mail.

 22                (Exhibit published.)

 23   Q     Again, is this camilascastle@yahoo.com to

 24   camilascastle@yahoo.com on March 5th, 2009?

 25   A     That's correct.



                       SAM        OCR     RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 237 of 263 PageID #:
                                   10075

                               Rees - direct - Hajjar                     3622


  1   Q       And can you read the text of this -- the text of this

  2   e-mail, please?

  3   A       I was sad to find out that you were screening my calls.

  4   I thought we were better than that.        Lollipop, it is your

  5   loss.    You are missing out on all the fun.       I am losing weight

  6   and looking better every day, but you wouldn't know because

  7   you don't even pick up the phone for me.          Raspberry.   Whatev.

  8   Anyway, I had some pretty cool stuff to tell you, but I guess

  9   you'll never find out.      Wa-ha-ha, wa-ha-ha-ha, that's my evil

 10   laugh by the way.       Be well.

 11   Q       And is there a responsive e-mail the following day from

 12   camilascastle@yahoo.com to camilascastle@yahoo.com?

 13   A       Yes.

 14   Q       And can you read the responsive e-mail?

 15   A       Honey, I do not screen your calls unless, one, I am on an

 16   expensive conference call; two, other people are right there

 17   in a very problematic way.         Please, please, please understand.

 18                  Besides, you have to tell me your pretty cool stuff

 19   anyway if you are a good slave.        The great day thing should

 20   probably be changed.      If you sign your e-mail with a XO, then

 21   there is a message.

 22                  I've been thinking about some very creative

 23   torturous -- well, I guess you will just have to be a good

 24   girl and find out.

 25   Q       Showing you what's in evidence as Government



                        SAM      OCR       RMR    CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 238 of 263 PageID #:
                                   10076

                                Rees - direct - Hajjar                    3623


  1   Exhibit 1400-30.       At the bottom camilascastle@yahoo.com.

  2                Can you read the text of that e-mail?

  3                (Exhibit published.)

  4   A     Hee, hee, hee, today I found out that people think I'm

  5   still a virgin.        Wa-ha-ha, wa-ha-ha.

  6   Q     And is there a responsive e-mail the next day, March 8th,

  7   2009, again the same e-mail account being used to send and

  8   receive the e-mail?

  9   A     Yes.

 10   Q     Yum, I have so much experience for you?

 11   A     Correct.

 12   Q     Now I am showing you what's in evidence as Government's

 13   Exhibit 1400-45.

 14                (Exhibit published.)

 15   BY MS. HAJJAR:

 16   Q     So does this appear to be an e-mail with various

 17   forwards?

 18   A     Yes, it does.

 19   Q     What's the -- what's the e-mail at the bottom?

 20   A     The first e-mail is an e-mail from KeithRaniere@yahoo.com

 21   to Marianna, themightyrunner@gmail.com.

 22   Q     And is there a URL at the bottom?

 23   A     There is.

 24   Q     Sleepy dog is the subject of the e-mail?

 25   A     Correct.



                       SAM        OCR     RMR      CRR     RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 239 of 263 PageID #:
                                   10077

                                 Rees - direct - Hajjar                    3624


  1   Q       And can you describe -- this appears to be a forward in

  2   the second e-mail.

  3                  Can you describe from who it is and to whom and

  4   when?

  5   A       It appears the original e-mail was then forwarded from

  6   Marianna, themightyrunner@gmail.com to Daniela,

  7   thegreathead@gmail.com; Camila@yahoo.com,

  8   Adrianflofito@gmail.com; Adriana, theinnerwitch@gmail.com,

  9   Hector, Hector@gmail.com.

 10   Q       What is the date that that e-mail was sent?

 11   A       March 18th, 2009.

 12   Q       And then is there a third forward e-mail?

 13   A       Yes.

 14   Q       Who sent it and to whom?

 15   A       It was a forwarded e-mail from Camila@yahoo.com to

 16   camilascastle@yahoo.com.

 17   Q       And what date?

 18   A       March 19th, 2009.

 19   Q       And can you read the text of this e-mail?

 20   A       Seriously?      It would take her nothing to erase the text

 21   that says that this is originally from you.         I question her

 22   intention, especially because it pisses me off.            Ha-ha.   I'm

 23   getting really unhappy about this.         What are you not telling

 24   me?   You are going beyond keeping her happy.        Are you lying to

 25   me?



                        SAM        OCR     RMR    CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 240 of 263 PageID #:
                                   10078

                              Rees - direct - Hajjar                      3625


  1   Q     I am showing you what's in evidence as Government's

  2   Exhibit 1400-65.

  3               (Exhibit published.)

  4   BY MS. HAJJAR:

  5   Q     Now, the bottom e-mail, it's an e-mail from

  6   camilascastle@yahoo.com to camilascastle@yahoo.com on

  7   June 20th, 2009?

  8   A     That's correct.

  9   Q     And can you read the text of this e-mail?

 10   A     Hi, love.    I just wanted to drop by to tell you that you

 11   have my full support in whatever you are doing.            I say

 12   whatever because you don't always tell me what it is that you

 13   do for people, and I just have a feeling that it is a lot.

 14               I'm very grateful for everything you've done for me.

 15   I want to return the favor by taking the burden that you

 16   carry, but most of the time I end up feeling incompetent and

 17   end up not helping at all.       You deserve the best and I will

 18   try to give you just that.

 19               I feel like I should keep you informed with what's

 20   going on in VC land.      There are days that I'm feeling very

 21   lovey, gooey; and then there are days when I just feel like

 22   picking a fight or having something to complain about for no

 23   good reason.     I think that part is clear most of the time.         I

 24   am trying to figure out what to do with this.          I know that you

 25   are not up for this.      My mental notes don't help me get out of



                       SAM      OCR      RMR     CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 241 of 263 PageID #:
                                   10079

                                Rees - direct - Hajjar                     3626


  1   this state.      They just remind me that it is not about you.          So

  2   I need to do some thinking and figuring out, but I just wanted

  3   to bring you up to speed.

  4                  Want to get in a fight with me?     I'm totally fine

  5   with you winning and I promise I won't complain if you end up

  6   pinning me to the floor or the wall; hee-hee.          I think I'm

  7   going to try to save these feelings, cravings -- yes, they are

  8   the same thing -- for some other occasion, if you know what I

  9   mean, wink face.        Or maybe I just need a good spanking, I

 10   don't know.      What you think, Master?    What does this good old

 11   VC mean?       Okay, I'm getting way too into it.    Let's move on.

 12                  I want to help you get healthy again.       Today, and

 13   always, on the VC menu we offer walks, healthy juice,

 14   delicious pussy, lovely conversations full of XXX topics.            I

 15   strongly suggest the pussy.        It is light on the beaver and

 16   fresh out of jailbait grounds.       Hopefully, you will have

 17   something nice to think about for the next hours and maybe

 18   days.    Enjoy.    Love, Slavey Slave.

 19   Q       This e-mail was sent on June 20th, 2009.       Is there a

 20   responsive e-mail on the same day?

 21   A       Yes, that's correct.

 22   Q       What does the responsive e-mail say?

 23   A       Yum.    Thank you.   I love you and your... against...

 24   the pinned to the...

 25   Q       I am showing you what's in evidence as Government



                        SAM        OCR    RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 242 of 263 PageID #:
                                   10080

                              Rees - direct - Hajjar                       3627


  1   Exhibit 1400-99.

  2                (Exhibit published.)

  3   BY MS. HAJJAR:

  4   Q     Just again, this is an e-mail signed C, March 20th, 2010.

  5   If you could just read the first few paragraphs of this bottom

  6   e-mail, please.

  7   A     Hey, hon, I've been thinking about us a lot.         I prefer to

  8   talk to you in person, but I have no idea when you are going

  9   to call next and how long you are going to be able to stay on

 10   the phone.

 11                I've grown a little concerned about us.       Your

 12   inconsistency would be alright, but now it is making me

 13   uncertain of all the things you've told me, and only me.           See,

 14   the other day I watched a movie where a woman was accused of

 15   harassing a man that she claimed to be her lover.          All the

 16   proof that she had could not be confirmed because everything

 17   she had was from conversations they'd had.         I am afraid that

 18   one day I'll find out that I am this woman.         I have nothing to

 19   show for this relationship, no proof, except what you have

 20   told me.

 21                But now I feel it would be irresponsible to not see

 22   the reality.     What I see as undeniable is the fact that you

 23   don't maintain communication.       Sometimes we go about a month

 24   without seeing each other, and you don't mind.          You don't show

 25   for the days that I consider to, show for that, I consider to



                       SAM      OCR       RMR    CRR       RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 243 of 263 PageID #:
                                   10081

                              Rees - direct - Hajjar                      3628


  1   count and other things that probably already know of.           I want

  2   to re-evaluate this relationship.        I am starting to feel like

  3   it is not healthy.     Everything is on your terms.        This doesn't

  4   feel like a partnership anymore.         I don't feel like I have a

  5   lot to say, and I'd like for it to be a partnership, a strong

  6   team.

  7               Prove me wrong or just tell me for sure that I am

  8   right.    At least things would make sense.

  9

 10               (Continued on the following page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                       SAM      OCR      RMR      CRR      RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 244 of 263 PageID #:
                                   10082

                    Rees - direct - Hajjar - WhatsApp chats               3629


  1   (Continuing)

  2   Q     And is there a responsive e-mail at the top?

  3               You're very incorrect and sad face?

  4   A     That's correct.

  5               MS. HAJJAR:    All right.     I'm showing you what's in

  6   evidence as Government's Exhibit 1400-134.

  7               (Exhibit published to jury.)

  8   Q     Again, the bottom e-mail CamilasCastle@yahoo.com to

  9   CamilasCastle@yahoo.com.

 10               Can you read the text of this e-mail?

 11   A     I am hoping for a little more communication, if possible.

 12   It bothers me that you treat other acquaintances better or

 13   more personally than me.       Just a thought.

 14   Q     And is there a responsive e-mail on the next day?          This

 15   is August 29th, 2010?

 16   A     Yes, there is.

 17   Q     Can you read that e-mail back, please?

 18   A     I am under surveillance and parabolic microphone pick up

 19   everything whispered to me.       Can you get a walkie-talkie and

 20   use extension 96.     Opposite of?      I will likely have some time

 21   today.    Love.

 22               MS. HAJJAR:    Showing you what's in evidence as

 23   Government's Exhibit 1400-151.

 24   Q     Starting from the bottom, is this an e-mail from

 25   CamilasCastle@yahoo.com to CamilasCastle@yahoo.com on



                                VB      OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 245 of 263 PageID #:
                                   10083

                     Rees - direct - Hajjar - WhatsApp chats              3630


  1   December 19th, 2010 with the text:        How come you never write

  2   me?

  3   A     Yes, it is.

  4   Q     And what is the responsive e-mail on November 18th, 2010?

  5   A     Just checking to see if my sunshine wrote.         I know you're

  6   locked up.     Only wish I were the one doing the restraining.

  7   With rope.     Or whatever.      Yum.

  8   Q     Okay.    Is there another e-mail back the same day?

  9                 Oh, I didn't know I was your sunshine as well?

 10   A     That's correct.

 11   Q     And the last e-mail, again, the same account.

 12                 Can you read the text?

 13   A     Hi honey, today is likely to be a very difficult day for

 14   it appears there are increased efforts to destroy my image,

 15   et cetera.     I was just thinking of you as an oasis.        Love and

 16   gadgets.

 17   Q     Okay.

 18                 MS. HAJJAR:   And then showing you what's in evidence

 19   as Government's Exhibit 1400-197.

 20                 (Exhibit published.)

 21   Q     The bottom e-mail, March 1st, 2011, 2:31 a.m.         Can you

 22   read the text of this e-mail?

 23   A     Hey.    Sorry that there are so many new messages in the

 24   inbox.    I just can't seem to be able to reach you.        I am

 25   feeling a little desperate and frustrated.         Time seems to go



                                  VB      OCR    CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 246 of 263 PageID #:
                                   10084

                    Rees - direct - Hajjar - WhatsApp chats               3631


  1   by and I just feel very stuck here.        I want to be able to move

  2   around.    Oh, and speaking of stuff, it has become really hard

  3   for me to lose weight.       I ran eight miles the other day and I

  4   didn't seem to lose much.        I am becoming really frustrated and

  5   anxious because I know you want me to lose weight and be

  6   super-thin.    Especially for this thing coming up.        Ah.   I'm

  7   sorry, I'm just feeling very hungry, fat and like a failure.

  8   I am so hungry.     I feel like I want to throw in the towel and

  9   eat whatever I want.       I wish you would call.    I've been trying

 10   to call you to invite you on a walk.        I figured it would be

 11   pretty safe in the middle of the night and I get to burn some

 12   calories, but I just can't seem to reach you.

 13   Q       And then the responsive e-mail, can you read the text of

 14   that.    On April 16th, 2011.

 15   A       Thinking of you.    Open attachment when you are alone.

 16                MS. HAJJAR:    Your Honor, can I show something to the

 17   witness for identification only.

 18                THE COURT:    Sure.

 19                MR. AGNIFILO:      Can we have a quick side-bar, Judge?

 20                THE COURT:    Sure.

 21                (Side-bar conference held on the record out of the

 22   hearing of the jury.)

 23

 24                (Continued on following page.)

 25



                                 VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 247 of 263 PageID #:
                                   10085

                                         Side-Bar                          3632


  1                (Side-bar.)

  2                THE COURT:    Okay.

  3                MR. AGNIFILO:      So, the objection is, I think where

  4   the prosecutor's going to go, she's going to give an image to

  5   the witnesses that -- a highly pornographic image.          And my

  6   understanding is she is not going to put the image into

  7   evidence, but she's going to have her describe it.          And I

  8   think I object.     I don't know -- I can show Your Honor what

  9   the image is and the description of it I assume would be, you

 10   know, fairly graphic.

 11                And so, I just object to this portion of the

 12   testimony.

 13                THE COURT:    All right.

 14                Is that what you are going to do?

 15                MS. HAJJAR:   It is very graphic, Your Honor.       It's

 16   being sent to a 19-year-old girl by the defendant and I think

 17   it's important to elicit what is being sent to her.           I will

 18   have the witness describe it rather than show the image to the

 19   jury, but it is significant.

 20                MR. AGNIFILO:      I can show the Court.

 21                THE COURT:    Is there an Exhibit Number?

 22                MS. HAJJAR:   It's 198, Your Honor.

 23                THE COURT:    Who has got the image?

 24                MR. AGNIFILO:      I have it.

 25                (Pause in the proceedings.)



                                 VB       OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 248 of 263 PageID #:
                                   10086

                                       Side-Bar                           3633


  1               MR. AGNIFILO:      I just think there's been a lot of

  2   very graphic, sexual testimony.          I don't know that this

  3   advances the ball.

  4               THE COURT:    Well, that is pretty extreme.

  5               MR. AGNIFILO:      Yes, I think so.

  6               THE COURT:    No, no, no, no.      I look at it a little

  7   differently.     It is a little extreme and the question is, what

  8   is the evidentiary value as opposed to the possible harm that

  9   it will do?    Let's just talk about this in strictly medicinal

 10   terms.

 11               MS. HAJJAR:    What's significant, Your Honor, is

 12   that -- there are two things.       One is the relationship when it

 13   begins; that so early on, this relationship is highly

 14   sexualized.    But what's significant about this image is that

 15   it's a BDSM like, slave-master-type image.         So early.    That

 16   happened, that we just, as opposed to the rest of the day

 17   discussing text messages and messages that talk about these

 18   types of things in 2015, but the fact that this was the nature

 19   of the tenor of this highly-sexualized relationship that has a

 20   BDSM component so early on is significant.

 21               MR. AGNIFILO:      I mean, I think we can't lose sight

 22   of the fact the defendant is not charged with any of this.

 23               THE COURT:    What about that?

 24               MS. HAJJAR:    He is, Your Honor.      What ends up

 25   happening with Camila is that she, as Lauren Salzman's



                                VB       OCR       CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 249 of 263 PageID #:
                                   10087

                                      Side-Bar                            3634


  1   testified, when Nicole testified --

  2               THE COURT:    Hold on.

  3               (In open court.)

  4               THE COURT:    Could I ask everyone to please -- excuse

  5   me.    Could I ask everyone to please take conversation out of

  6   the courtroom.     We have the jury in the box and I would not

  7   want to jury to overhear anything that would be inappropriate.

  8               Thank you.

  9               (Side-bar continues.)

 10               MS. HAJJAR:    Your Honor, later this week Nicole will

 11   testify that she was tied up, tied to a table and someone she

 12   didn't know performed oral sex on her.         Lauren Salzman

 13   testified that the person who performed that oral sex was, in

 14   fact, Camila.     The fact that nearly ten years prior to that

 15   this is the image and that's being sent to Camila by the

 16   defendant is significant, Your Honor.        I think it has a

 17   significant probative value.

 18               THE COURT:    All right.    Well, let me see how far you

 19   get.   At some point, I may stop you.       But some discussion of

 20   this is appropriate and I do not think there is a 403 problem.

 21               In this case there is so much going on that it is

 22   hard to identify where something becomes far more prejudicial

 23   than it is probative.      But some of the discussion is so

 24   extreme that I am not sure where we have that dividing line.

 25               You are not going to show the picture and be careful



                                VB      OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 250 of 263 PageID #:
                                   10088

                                       Side-Bar                           3635


  1   what questions you ask.

  2               MS. HAJJAR:    Okay, Your Honor.

  3               THE COURT:    The objection is overruled.

  4               MR. AGNIFILO:      Thank you.

  5               (Side-bar end.)

  6

  7               (Continued on following page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                VB       OCR      CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 251 of 263 PageID #:
                                   10089

                    Rees - direct - Hajjar - WhatsApp Chats               3636


  1               (In open court.)

  2               THE COURT:    Okay.    Thank you everybody.

  3               You may continue your examination.

  4   BY MS. HAJJAR:

  5   Q     Agent Rees, I'm going to show you, just to you, an image

  6   that's accompanied -- did this image accompany the e-mail that

  7   is we were just reading?

  8               THE COURT:    This is Exhibit Number?

  9               MS. HAJJAR:    It's marked as 1400-198.

 10               Do you see it?

 11               THE WITNESS:    Yes, I do.

 12   Q     And can you describe to the jury generally what this

 13   image is of?

 14   A     This is an image of a BDSM act in which a woman is bound

 15   by her hands and legs as well as a hook.          It appears to be a

 16   ceiling in giving -- performing oral sex to a male.

 17               MS. HAJJAR:    I'd like to show you what's been marked

 18   for identification only as 1400-202.

 19   Q     Is this a responsive e-mail to the e-mail you just

 20   referred to, Agent Rees?

 21   A     Yes, it is.

 22               MS. HAJJAR:    Your Honor, the Government offers

 23   Government's Exhibit 1400-202 into evidence.

 24               MR. AGNIFILO:       One second, Your Honor?

 25               THE COURT:    Sure.



                                 VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 252 of 263 PageID #:
                                   10090

                    Rees - direct - Hajjar - WhatsApp Chats               3637


  1                (Pause in the proceedings.)

  2                MR. AGNIFILO:      We do object, Your Honor.   On some of

  3   the grounds that we discussed.

  4                THE COURT:    Yes, I heard.    Grounds at side-bar?

  5                MR. AGNIFILO:      No, more that we talked about this

  6   morning.

  7                THE COURT:    I see.   Okay.

  8                (Pause in the proceedings.)

  9                THE COURT:    Overruled.

 10                MS. HAJJAR:   Your Honor, may I publish this Exhibit?

 11                THE COURT:    Yes, you may.

 12                (Government's Exhibit 1400-202 received in

 13   evidence.)

 14                (Exhibit published.)

 15   Q     At the bottom, Agent Rees, the e-mail from

 16   CamilasCastle@yahoo.com to CamilasCastle@yahoo.com.           Is this

 17   the responsive e-mail to the e-mail that held the attachment

 18   you just described?

 19   A     Yes, it is.

 20   Q     Is part of the text the e-mail says:        Oh, my God, ha ha

 21   ha, crafty I must say but it looks a little uncomfortable?

 22   A     That's correct.

 23                MS. HAJJAR:   And last e-mail Agent Rees, I would

 24   like to show the witness for identification.

 25                THE COURT:    Go ahead.



                                 VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 253 of 263 PageID #:
                                   10091

                     Rees - direct - Hajjar - WhatsApp Chats              3638


  1               MS. HAJJAR:    Exhibit 1400-62.

  2   Q     Agent Rees, is this another CamilasCastle@yahoo.com to

  3   CamilasCastle@yahoo.com e-mail chain?

  4   A     Yes, it is.

  5               MS. HAJJAR:    The Government offers 1400-62,

  6   Your Honor.

  7               MR. AGNIFILO:      One second, Judge.

  8               (Pause in the proceedings.)

  9               MR. AGNIFILO:      We do object.

 10               THE COURT:    Can I see what is at the bottom.

 11               Overruled.

 12               (Government's Exhibit 1400-62 received in evidence.)

 13               (Exhibit published.)

 14               MS. HAJJAR:    Thank you, Your Honor.

 15   Q     Agent Rees, starting at the bottom this is another chain

 16   of E-mail the from CamilasCastle@yahoo.com?

 17   A     Yes, it is.

 18   Q     The bottom e-mail, that subject line:         Couple thoughts

 19   for you.

 20               Is that dated June 13th, 2009?

 21   A     It is.

 22   Q     And has the first three words:       Hi sweet lollipop?

 23   A     Yes, it does.

 24   Q     And then, next e-mail.      The responsive e-mail, June 13th,

 25   2009, is that another CamilasCastle@yahoo.com to



                                VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 254 of 263 PageID #:
                                   10092

                     Rees - direct - Hajjar - WhatsApp Chats              3639


  1   CamilasCastle@yahoo.com?

  2   A       Yes, it is.

  3   Q       Can you read the text of this e-mail, please?

  4   A       Yes.   I can't wait to do all the things I've planned.

  5   Hmm, the three-way thing I would do with you.          I think I would

  6   have to be there.     Read your sentence on this.       It sounds as

  7   though you might do it without me.        I suspect this is not what

  8   you meant.     Keep me informed.     We will figure it out on a

  9   step-by-step basis.       Until, of course, I tie you up and force

 10   your pussy to be licked.

 11   Q       Then the last e-mail on the top.      Another responsive

 12   e-mail on June 15th, 2009?

 13   A       That's correct.

 14   Q       And that's 1:04 a.m.?

 15   A       Correct.

 16   Q       Can you read the last paragraph, please.

 17   A       Well, with that said, I am happy to announce that today

 18   was the beginning of a new three-month cycle of pills.           Smiley

 19   face.    Which means if you so choose to accept your challenge,

 20   lots and lots of practice.        There are some things that I want

 21   to learn and explore.      By the way, I am very curious as to

 22   what you say you want to do to me.        How exactly do you see me?

 23   Am I not virgin Camila?         Yours Truly, Cami.

 24   Q       Agent Rees, I want to switch back or direct your

 25   attention to vicibaby@gmail.com and a photograph that you



                                 VB       OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 255 of 263 PageID #:
                                   10093

                      Rees - direct - Hajjar - WhatsApp Chats             3640


  1   testified they were photographs associated with the account

  2   that were provided by Google?

  3   A      That's correct.

  4   Q      The photographs have accompanying metadata for them?

  5   A      That's correct.

  6   Q      Okay.

  7                  MS. HAJJAR:   And so, I'm showing you what's in

  8   evidence as Government's Exhibit 1160.

  9                  (Exhibit published.)

 10   Q      At the top.    What is does this appear to be?

 11   A      A screen shot of a WhatsApp conversation.

 12   Q      And what's the name at the top of the screen shot?

 13   A      Unknown caller.

 14   Q      And can you read the texts that appear under unknown

 15   caller.

 16   A      I am crying again.

 17                  Are you almost home.

 18                  It's going to be almost 24 hours since I heard from

 19   you.

 20                  I miss you.

 21                  Can you Skype from the airport.

 22                  Our last chance.

 23                  Hi my sweetheart.

 24                  Are you almost home.

 25                  In LA, no texts.



                                   VB    OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 256 of 263 PageID #:
                                   10094

                     Rees - direct - Hajjar - WhatsApp Chats              3641


  1                 Shit, I still don't have a signal.

  2                 Taking off for New York, Monkey is stuck.

  3                 Landed in New York.

  4   Q     Now, are the texts in green and the texts in white

  5   different users?

  6   A     Yes.

  7   Q     Can you tell which is which?

  8   A     By the color of the text message box.

  9   Q     And so the top messages in green are one user and the

 10   bottom are mother?

 11   A     That's correct.

 12   Q     And then the metadata associated with this image?

 13                 (Exhibit published.)

 14   Q     Can you just read the creation date and time?

 15   A     January 5th, 2016 at 20:14 PST.

 16   Q     Okay.    All right, Agent Rees, is there a pregnancy test

 17   photograph that you also reviewed in the Vicibaby account?

 18   A     Yes, there was.

 19   Q     Does it reflect a positive pregnancy test?

 20   A     It did.

 21   Q     Was there accompanying metadata for that as well?

 22   A     There was.

 23                 MS. HAJJAR:   I'm showing what's in evidence as

 24   Government's Exhibit 1164.

 25                 (Pause in the proceedings.)



                                  VB      OCR     CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 257 of 263 PageID #:
                                   10095

                                     Proceedings                          3642


  1               MS. HAJJAR:    I believe it's in evidence, Your Honor.

  2               THE COURT:    I'm sorry, why isn't it up?

  3               You know, it's 5:00 o'clock.       We can suspend for the

  4   night and work on this overnight.

  5               MS. HAJJAR:    That's fine, Your Honor, thank you.

  6               THE COURT:    All right?

  7               All right, Members of the Jury, this is to remind

  8   you again that it is very important that you not discuss this

  9   case with anyone; not your family, friends, business

 10   associates and not your fellow jurors.

 11               In addition, do not read, listen to, watch or access

 12   any accounts of this case on any form of media such as

 13   newspapers, TV, radio, podcasts or the internet, nor research

 14   or seek outside information about any aspect of the case, and

 15   do not communicate with anyone about the case on your phone,

 16   whether through e-mail, text messaging or anything other

 17   means, through any blog or website or by way of any social

 18   media including Facebook, Twitter, Instagram, YouTube or other

 19   similar sites.

 20               Please do not consider anything you have read or

 21   heard about this case outside this courtroom, whether you read

 22   it before or during the jury selection or at this trial.           And

 23   do not visit any of the locations mentioned during the course

 24   of jury selection or trial.

 25               See you tomorrow morning at 9:30, thank you very



                                VB      OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 258 of 263 PageID #:
                                   10096

                                       Proceedings                        3643


  1   much for your attention.

  2               All rise for the jury.

  3               THE COURTROOM DEPUTY:         All rise.

  4               (Jury exits.)

  5               (In open court; outside the presence of the jury.)

  6               THE COURT:    All right.      The witness may stand down.

  7   Do not discuss your testimony with anyone.

  8               THE WITNESS:    Thank you.

  9               THE COURT:    See you tomorrow morning at 9:30.

 10               (Witness excused.)

 11               THE COURT:    Please be seated, everyone.

 12               About how much more do you have?

 13               MS. HAJJAR:    Ten to fifteen minutes, Your Honor.

 14               THE COURT:    All right.

 15               About how much on cross?

 16               MR. AGNIFILO:       Ten, fifteen minutes tops.

 17               THE COURT:    Then the next witness is who?

 18               MR. LESKO:    Dr.    Dawn Hughes.

 19               THE COURT:    And Dr. Hughes will be on the record for

 20   about how long?

 21               MR. LESKO:    I think direct will be maybe a little

 22   more than an hour.

 23               THE COURT:    All right.

 24               Do you have a sense of the cross?

 25               MR. AGNIFILO:       My colleague is going to cross



                                 VB       OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 259 of 263 PageID #:
                                   10097

                                       Proceedings                        3644


  1   Dr. Hughes.

  2               MR. DerOHANNSIAN:      Perhaps an hour to two.

  3               THE COURT:    Okay.    That is fine.

  4               After that, do we have another witness?

  5               MS. PENZA:    We have Nicole after that.

  6               THE COURT:    Nicole comes after that.

  7               MS. PENZA:    Yes.

  8               THE COURT:    Her direct will be about -- will that

  9   take us into Friday?

 10               MS. PENZA:    Yes, Your Honor.

 11               Hopefully, be finished by the lunch break on Friday.

 12               THE COURT:    All right.

 13               MR. AGNIFILO:      The direct?

 14               MS. PENZA:    Yes.

 15               THE COURT:    Yes.

 16               MR. AGNIFILO:      So, I would think we could probably

 17   finish, if that's the case, on Friday with cross.

 18               THE COURT:    All right.

 19               Next week we have all five days.

 20               MR. AGNIFILO:      Right.

 21               THE COURT:    Do you have a sense of the light at the

 22   end of tunnel here?

 23               MS. PENZA:    Yes, Your Honor.

 24               The Government is hoping to rest either late next

 25   week or very early the week after.



                                VB        OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 260 of 263 PageID #:
                                   10098

                                      Proceedings                         3645


  1               THE COURT:    All right.     It is good to have that

  2   information.

  3               You are going to have your proposed charge for the

  4   jury by this Friday?

  5               MS. PENZA:    Yes, Your Honor.

  6               MR. AGNIFILO:      Yes, Judge.

  7               THE COURT:    Okay.

  8               All right, we will see you tomorrow morning, 9:30.

  9               MR. AGNIFILO:      Thank you.

 10               THE COURT:    Oh, before we adjourn, am I going to get

 11   a letter at 5:00 o'clock in the morning again?

 12               MR. AGNIFILO:      Only if I wake up at 3:00.

 13               THE COURT:    No, I am just worried that maybe -- you

 14   know, my problem is I would rather have us discuss whatever it

 15   is to discuss at 9:00 a.m. rather than at 9:30 because the

 16   jury is already here at 9:30, and I really do not want to keep

 17   them waiting, especially if I am asking them to stay until

 18   5:30.

 19               MR. AGNIFILO:      No, I cannot think of any issue.

 20               MS. PENZA:    Well, Your Honor, we've raised a couple

 21   issues with Defense Counsel and we would like to write on them

 22   if there is going to be an issue, so.

 23               THE COURT:    Oh, this is your turn?      For a 5:00 a.m.

 24   letter?

 25               MS. PENZA:    Well, we are hoping to avoid a 5:00 a.m.



                                VB       OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 261 of 263 PageID #:
                                   10099

                                      Proceedings                         3646


  1   letter.

  2                THE COURT:   Well, try to avoid it.

  3                MR. AGNIFILO:     There are three things I think that

  4   the Government's concerned about, one of which I agree with

  5   them.   The other two, I have to think about.        I might not

  6   agree with them on the other two.

  7                THE COURT:   I see.

  8                All right.   Well, try to work it out.      I will see

  9   you tomorrow morning at 9:30.

 10                Thank you very much, have a good evening.

 11

 12                (Matter adjourned to Wednesday, June 6th, 2019 at

 13   9:30 a.m.)

 14

 15                                    oooOooo

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                VB       OCR        CRR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 262 of 263 PageID #:
                                   10100

                                                                           3647


  1                                  I N D E X

  2

  3   WITNESS                                                      PAGE

  4

  5       JAMES LOPERFIDO

  6             CROSS EXAMINATION BY MR. AGNIFILO                   3389

  7             REDIRECT EXAMINATION BY MR. LESKO                   3421

  8       MAEGAN     REES

  9             DIRECT EXAMINATION BY MS. HAJJAR                    3440

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL RPR
Case 1:18-cr-00204-NGG-VMS Document 779 Filed 07/26/19 Page 263 of 263 PageID #:
                                   10101

                                                                          3648


  1                               E X H I B I T S

  2        Government's Exhibits 301, 301-R, 302,
           302-R, 305 to 308, 305-R to 308-R, 310,
  3        310-R, 527 to 534, 1145, 1147 to 1158, 1160
           to 1162, 1164 to 1166, 1183 to 1191, and
  4        1701 to 1737, 1739, 1742 to 1746, 1748 to
           1756, 1764, 1767 to 1777, 1779, 1781 to
  5        1782, 1784 and 1789                                       3443

  6        Government's Exhibit 377 and 378                          3446

  7        Government's Exhibits 1400-4, 1400-6,
           1400-23, 1400-25, 1400-30, 1400-45, 1400-65,
  8        1400-99, 1400-134, 1400-151, 1400-197 and
           1400-198                                                  3617
  9
           Government's Exhibit 1400-202                             3637
 10
           Government's Exhibit 1400-62                              3638
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL RPR
